EXHIBIT 10.2



Execution Version

--------------------------------------------------------------------------------





CREDIT AGREEMENT
among
NRG WEST HOLDINGS LLC,
as Borrower,
ING CAPITAL LLC,
as Mandated Lead Arranger
UNION BANK, N.A.,
as Mandated Lead Arranger
MIZUHO CORPORATE BANK, LTD.,
as Mandated Lead Arranger and Joint Bookrunner,
RBS SECURITIES INC.,
as Mandated Lead Arranger and Joint Bookrunner,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Mandated Lead Arranger, Joint Bookrunner and
Administrative Agent
and
THE LENDERS PARTY HERETO
_______________________________________
in respect of
THE EL SEGUNDO ENERGY CENTER
_______________________________________







NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------




 
 
 
Table of Contents
 
 
 
 
 
Page
Article I DEFINITIONS AND RULES OF INTERPRETATION
1


 
1.1


 
Defined Terms
1


 
1.2


 
Rules of Interpretation
1


 
1.3


 
Accounting Principles
1


Article II The Credit Facilities
2


 
2.1


 
Construction Facilities.
2


 
2.2


 
Term Facilities.
3


 
2.3


 
Revolving Facility.
4


 
2.4


 
TALC Facility.
5


 
2.5


 
DSR LC Facility
5


Article III Terms of the Credit Facilities
6


 
3.1


 
Borrowings Generally.
6


 
3.2


 
Borrowing Request
6


 
3.3


 
Disbursement of Funds
7


 
3.4


 
Evidence of Secured Obligations and Notes.
7


 
3.5


 
Conversions
8


 
3.6


 
Interest.
9


 
3.7


 
Interest Periods for LIBOR Loans.
9


 
3.8


 
Inability to Determine Rates
10


 
3.9


 
LIBO Rate Dislocation
11


 
3.1


 
Illegality
11


 
3.11


 
Increased Costs and Reduction of Return
12


 
3.12


 
Liquidation Costs
13


 
3.13


 
Fees
13


 
3.14


 
Tranche A Loan Amount; Etc
15


 
3.15


 
Amortization Schedules; Repayment of Principal.
16


 
3.16


 
Voluntary Prepayment of Principal
17


 
3.17


 
Mandatory Prepayments of Principal
18


 
3.18


 
Mandatory Reduction of Rate Swap Transactions
19


 
3.19


 
Cancellation of Commitments
19


 
3.20


 
Method and Place of Payment.
20


 
3.21


 
Computations
21


 
3.22


 
Application of Payments; Sharing
21


 
3.23


 
Late Payments
22


 
3.24


 
Net Payments
22


 
3.25


 
Specified Letter of Credit Mechanics.
25


 
3.26


 
Replacement of Lenders
28


 
3.27


 
Defaulting Lender Adjustments
29








NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------



 
3.28


 
Cash Collateralization
32


Article IV CONDITIONS PRECEDENT
33


 
4.1


 
Conditions to Closing
33


 
4.2


 
Conditions to the Disbursement of Construction Loans
37


 
4.3


 
Conditions to the Issuance of LGIA Letters of Credit or Disbursement of
Revolving Loans
40


 
4.4


 
Conditions to the Issuance of the TA Letter of Credit
41


 
4.5


 
Conditions to the Issuance of the DSR Letter of Credit
42


 
4.6


 
Conditions to the Term Conversion Date
42


Article V REPRESENTATIONS, WARRANTIES AND AGREEMENTS
45


 
5.1


 
Organization
45


 
5.2


 
Authority and Consents
46


 
5.3


 
Capitalization; Indebtedness; Investments
46


 
5.4


 
Financial Condition
47


 
5.5


 
Litigation; Labor Disputes
47


 
5.6


 
Material Permits
48


 
5.7


 
Material Project Documents
49


 
5.8


 
Use of Proceeds
50


 
5.9


 
ERISA
50


 
5.1


 
Taxes
51


 
5.11


 
Investment Company Act
52


 
5.12


 
Regulation
52


 
5.13


 
Title; Security Documents
53


 
5.14


 
Environmental Matters
54


 
5.15


 
Subsidiaries
56


 
5.16


 
Intellectual Property
56


 
5.17


 
No Default
56


 
5.18


 
Compliance with Laws
56


 
5.19


 
Disclosure
57


 
5.2


 
Utilities, etc.
57


 
5.21


 
Transactions with Affiliates
58


 
5.22


 
Project Completion Date; Project Costs
58


 
5.23


 
Single-Purpose Entity
58


 
5.24


 
Ranking
58


 
5.25


 
Anti-Terrorism Laws.
58


 
5.26


 
Collateral Not in Flood Zone
58


 
5.27


 
Accounts
58


 
5.28


 
Taking; Event of Loss.
58


Article VI COMPLIANCE COVENANTS
59


 
6.1


 
Annual and Quarterly Information Covenants; Financial Statements
59


 
6.2


 
Monthly Construction Reporting
61








NEWYORK 8115155 (2K)
ii
 




--------------------------------------------------------------------------------



 
6.3


 
Further Distribution of Operational Notices
61


 
6.4


 
Notice of Certain Events and Circumstances
62


 
6.5


 
Further Information
64


 
6.6


 
Operating Budget.
64


 
6.7


 
Inspection
66


Article VII RESTRICTIVE COVENANTS
66


 
7.1


 
Maintenance of Existence; Conduct of Business
67


 
7.2


 
Compliance with Laws
67


 
7.3


 
Accounting and Financial Management
67


 
7.4


 
Tax Elections, Payment of Taxes, etc.
67


 
7.5


 
Borrower’s Equity Interests
68


 
7.6


 
Merger; Etc
68


 
7.7


 
Investments; Subsidiaries
68


 
7.8


 
Transactions with Affiliates
68


 
7.9


 
Distributions; Restricted Payments.
68


 
7.1


 
Separateness
69


 
7.11


 
Chief Place of Business; etc.
70


 
7.12


 
Permits
70


 
7.13


 
Security Documents
71


 
7.14


 
Material Project Documents
71


 
7.15


 
Change Orders
73


 
7.16


 
Certain Agreements
73


 
7.17


 
Insurance Requirements
73


 
7.18


 
Events of Loss
73


 
7.19


 
Asset Acquisitions
73


 
7.2


 
Asset Dispositions
74


 
7.21


 
Indebtedness
74


 
7.22


 
Leases
74


 
7.23


 
Limitation on Liens
75


 
7.24


 
Operation and Maintenance
75


 
7.25


 
O&M Expenses
75


 
7.26


 
Rate Swap Transactions
76


 
7.27


 
Use of Proceeds
76


 
7.28


 
Construction Budget
76


 
7.29


 
Engineering, Procurement and Construction
76


 
7.3


 
Completion; Completion Tests
77


 
7.31


 
Payment of Project Costs; Project Revenues
77


 
7.32


 
EWG Status, etc
78


 
7.33


 
Merger
78


 
7.34


 
Equipment
78


 
7.35


 
Further Assurances
78


Article VIII EVENTS OF DEFAULT
79


 
8.1


 
Failure to Make Payments
79






NEWYORK 8115155 (2K)
iii
 




--------------------------------------------------------------------------------



 
8.2


 
Certain Other Fundamental Breaches
79


 
8.3


 
Breach of Covenant
79


 
8.4


 
Breach of Representation or Warranty
80


 
8.5


 
Breach of Financing Documents by Borrower Affiliates
80


 
8.6


 
Loss of Financing Documents
80


 
8.7


 
Actual or Prospective Failure of Security
81


 
8.8


 
Breach or Loss of Material Project Documents
81


 
8.9


 
Voluntary Bankruptcy Events
82


 
8.1


 
Involuntary Bankruptcy Events
82


 
8.11


 
Judgments
83


 
8.12


 
Loss of Material Permits
83


 
8.13


 
Loss of Collateral
83


 
8.14


 
Abandonment of Project
83


 
8.15


 
Environmental Claim
83


 
8.16


 
Change in Control
84


 
8.17


 
Term Conversion
84


 
8.18


 
Cross-Default
84


 
8.19


 
ERISA
84


Article IX Remedies
85


 
9.1


 
Acceleration
85


 
9.2


 
Letters of Credit.
85


 
9.3


 
Other Remedies
85


Article X THE AGENTS; VOTING
86


 
10.1


 
Appointment and Authorization
86


 
10.2


 
Delegation of Duties
87


 
10.3


 
Liability of the Administrative Agent
87


 
10.4


 
Reliance by the Administrative Agent
87


 
10.5


 
Notice of Default
88


 
10.6


 
Credit Decision
88


 
10.7


 
Indemnification of Administrative Agent
89


 
10.8


 
Individual Capacity
89


 
10.9


 
Successor Agent
90


 
10.1


 
Registry
90


 
10.11


 
Voting
91


 
10.12


 
Acknowledgment of Collateral Agreement
92


Article XI MISCELLANEOUS
92


 
11.1


 
Costs, Expenses and Attorneys’ Fees
92


 
11.2


 
Indemnity
93


 
11.3


 
Notices
95


 
11.4


 
Benefit of Agreement
97


 
11.5


 
No Waiver; Remedies Cumulative
97










NEWYORK 8115155 (2K)
iv
 




--------------------------------------------------------------------------------



 
11.6


 
Third Party Beneficiaries
97


 
11.7


 
Reinstatement
98


 
11.8


 
No Immunity
98


 
11.9


 
Counterparts
98


 
11.1


 
Amendment or Waiver
98


 
11.11


 
Assignments, Participations, etc.
98


 
11.12


 
Survival
102


 
11.13


 
WAIVER OF JURY TRIAL
103


 
11.14


 
Right of Set-off
103


 
11.15


 
Severability
103


 
11.16


 
Domicile of Loans
103


 
11.17


 
Limitation of Recourse
104


 
11.18


 
Governing Law; Submission to Jurisdiction
104


 
11.19


 
Complete Agreement
105




















NEWYORK 8115155 (2K)
v
 




--------------------------------------------------------------------------------




APPENDICES
Appendix A
Defined Terms and Rules of Interpretation

Appendix B
Key Terms of the Financing

Appendix C
Projected Amortization Schedule

Appendix D
Specified Letters of Credit

Appendix E
CB/OB Approval Thresholds

Appendix F
Commitments

Appendix G
Notices

Appendix H
Separateness Provisions

Appendix I
Independent Consultants’ Reports

Appendix J
Major Milestone Date Extensions

Appendix K
Term Conversion Legal Opinion Matters





EXHIBITS
Exhibit 1
Form of Borrowing Request

Exhibit 2
Form of Conversion Request

Exhibit 3
Form of Applicable Tax Certificate

Exhibit 4
Form of Tranche A Construction Loan Promissory Note

Exhibit 5
Form of Tranche B Construction Loan Promissory Note

Exhibit 6
Form of Tranche A Term Loan Promissory Note

Exhibit 7
Form of Tranche B Term Loan Promissory Note

Exhibit 8
Form of Revolving Loan Promissory Note

Exhibit 9
Form of LC Loan Promissory Note

Exhibit 10
Form of LC Request

Exhibit 11
Form of Borrower Closing Certificate

Exhibit 12
Form of Pledgor Closing Certificate

Exhibit 13
Form of Assignment and Acceptance

Exhibit 14
Form of Borrower Completion Certificate

Exhibit 15
Form of Independent Engineer Completion Certificate

Exhibit 16
Form of DSCR Certificate

Exhibit 17
Form of Operating Report

Exhibit 18
Form of LGIA Letter of Credit

Exhibit 19
Form of IE Construction Report

Exhibit 20
Form of Lien Waiver Report

 
SCHEDULES
Schedule 4.6(i)
Exceptions to Lien Waivers

Schedule 5.2
Financing Document Approvals    

Schedule 5.3
Borrower Equity Interests

Schedule 5.5
Litigation

Schedule 5.6
Material Permits

Schedule 5.7
Material Project Documents

Schedule 5.12
Foreign Properties of Borrower

Schedule 5.14
Environmental Matters

Schedule 5.22
Proposed Change Orders






NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------




This CREDIT AGREEMENT is dated as of August 23, 2011 among NRG West Holdings
LLC, as Borrower, ING Capital LLC, as Mandated Lead Arranger, Union Bank, N.A.,
as Mandated Lead Arranger, Mizuho Corporate Bank, Ltd., as Mandated Lead
Arranger and Joint Bookrunner, RBS Securities Inc., as Mandated Lead Arranger
and Joint Bookrunner, Credit Agricole Corporate and Investment Bank, as Mandated
Lead Arranger, Joint Bookrunner and Administrative Agent, and each of the
financial institutions from time-to-time party hereto as Lenders and Issuing
Banks.
W I T N E S S E T H :
WHEREAS, the Borrower has requested that the Lenders and Issuing Banks provide
the credit facilities described herein upon the terms and subject to the
conditions set forth herein in order to finance a portion of the Project Costs
and other costs and expenses incurred in developing, constructing, owning,
operating and managing a combined cycle power plant consisting of two fast
start, highly efficient units totaling approximately 550 megawatts, to be
located on a site in El Segundo, Los Angeles County, California, in the United
States (as further defined below, the “Project”); and
WHEREAS, the Lenders and Issuing Banks are willing to provide such credit
facilities upon such terms and subject to such conditions;
NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:
ARTICLE IDEFINITIONS AND RULES OF INTERPRETATION
1.1    Defined Terms. Except as otherwise expressly provided herein, capitalized
terms used in this Credit Agreement and its appendices, schedules and exhibits
shall have the respective meanings assigned to such terms in Appendix A hereto.
1.2    Rules of Interpretation. Except as otherwise expressly provided herein,
the rules of interpretation set forth in Appendix A hereto shall apply to this
Credit Agreement.
1.3    Accounting Principles. Except as otherwise expressly provided in this
Credit Agreement, all computations and determinations as to financial matters,
and all financial statements to be delivered under this Credit Agreement shall
be made or prepared in accordance with U.S. GAAP (including principles of
consolidation where appropriate) applied on a consistent basis.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------



ARTICLE II
THE CREDIT FACILITIES
2.1    Construction Facilities.
(a)    The Tranche A Lenders hereby establish for the benefit of the Borrower a
construction loan facility (the “Tranche A Construction Facility”) having an
initial committed principal amount equal to the Tranche A Loan Amount.
(b)    The Tranche B Lenders hereby establish for the benefit of the Borrower a
construction loan facility (the “Tranche B Construction Facility”, and, together
with the Tranche A Construction Facility, the “Construction Facilities”) having
an initial aggregate committed principal amount set forth opposite the heading
“Tranche B Loan Amount” on Appendix B (the “Tranche B Loan Amount”).
(c)    Subject to and upon the terms and conditions set forth herein:
(i)    each Tranche A Lender severally agrees to make, from time-to-time during
the Tranche A Construction Loan Availability Period, loans under the Tranche A
Construction Facility (the “Tranche A Construction Loans”) to the Borrower in an
aggregate principal amount that will not result in (x) such Tranche A Lender’s
Tranche A Construction Loans exceeding the Tranche A Construction Loan
Commitment of such Tranche A Lender or (y) the aggregate amount of all Tranche A
Construction Loans exceeding the Tranche A Loan Amount; and
(ii)    each Tranche B Lender severally agrees to make, from time-to-time during
the Tranche B Construction Loan Availability Period, loans under the Tranche B
Construction Facility (the “Tranche B Construction Loans” and, together with the
Tranche A Construction Loans, the “Construction Loans”) to the Borrower in an
aggregate principal amount that will not result in (x) such Tranche B Lender’s
Tranche B Construction Loans exceeding the Tranche B Construction Loan
Commitment of such Tranche B Lender or (y) the aggregate amount of all Tranche B
Construction Loans exceeding the Tranche B Loan Amount.
(d)    The Construction Loans are available only on the terms and subject to the
conditions specified hereunder, and once repaid, in whole or in part, at
maturity (in accordance with Sections 2.1(f), 2.2(e) and 3.15(a)) or by
prepayment, may not be re-borrowed in whole or in part.
(e)    The proceeds of the Construction Loans shall be used solely (x) to pay
Project Costs in accordance with the Construction Budget and (y) to make no more
than three True-Up Distributions in accordance with the next sentence and
Section 7.9(c). Subject to the satisfaction of the conditions set forth in
Section 4.2, on each of (i) the date of the initial Borrowing of the
Construction Loans, (ii) a Business Day selected by the Borrower during the
Tranche A Construction Loan Availability Period or the Tranche B Construction
Loan Availability Period on which the Borrower has delivered a Borrowing Request
(the “Optional True-Up Date”) and (iii) the Term Conversion Date, the Borrower
may draw Construction Loans



NEWYORK 8115155 (2K)
2
 




--------------------------------------------------------------------------------



equal to the positive difference between (x) the aggregate amount of Equity
Contributions made (or, if less, deemed made in accordance with the definition
thereof) prior to the date of such Disbursement and (y) the Required Equity
Contribution (each such drawing, a “True-Up Drawing” and together, the “True-Up
Drawings”) and make a True-Up Distribution in accordance with Section 7.9(c).
(f)    The Construction Loans shall, if the Term Conversion Date has not
theretofore occurred, mature and be immediately payable on the Date Certain.
2.2    Term Facilities.
(a)    The Tranche A Lenders hereby establish for the benefit of the Borrower a
term loan facility (the “Tranche A Term Facility”) in an aggregate principal
amount equal to the Tranche A Loan Amount (or, if less on the Term Conversion
Date, an amount equal to the principal amount of the Tranche A Construction
Loans outstanding as of the Term Conversion Date (after giving effect to any
Borrowing of Tranche A Construction Loans on such date and any prepayment of
Tranche A Construction Loans on such date in accordance herewith)).
(b)    The Tranche B Lenders hereby establish for the benefit of the Borrower a
term loan facility (the “Tranche B Term Facility”, and together with the
Tranche A Term Facility, the “Term Facility”) in an aggregate principal amount
equal to the Tranche B Loan Amount (or, if less on the Term Conversion Date, an
amount equal to the principal amount of the Tranche B Construction Loans
outstanding as of the Term Conversion Date (after giving effect to any Borrowing
of Tranche B Construction Loans on such date and any prepayment of Tranche B
Construction Loans on such date in accordance herewith)).
(c)    Subject to and upon the terms and conditions set forth herein:
(i)     each Tranche A Lender agrees that on the Term Conversion Date, all
Tranche A Construction Loans of such Tranche A Lender outstanding on such date
(after giving effect to any Borrowing of Tranche A Construction Loans on such
date and any prepayment of Tranche A Construction Loans on such date in
accordance herewith) shall automatically convert into term loans under the
Tranche A Term Facility (each, a “Tranche A Term Loan”); and
(ii)     each Tranche B Lender agrees that on the Term Conversion Date, all
Tranche B Construction Loans of such Tranche B Lender outstanding on such date
(after giving effect to any Borrowing of Tranche B Construction Loans on such
date and any prepayment of Tranche B Construction Loans on such date in
accordance herewith) shall automatically convert into term loans under the
Tranche B Term Facility (each, a “Tranche B Term Loan”, and together with
Tranche A Term Loans, the “Term Loans”).
For the avoidance of doubt, the Tranche A Construction Loans and the Tranche B
Construction Loans shall convert to Tranche A Term Loans and Tranche B Term
Loans (respectively) on the same date.



NEWYORK 8115155 (2K)
3
 




--------------------------------------------------------------------------------



(d)    Construction Loans shall be deemed to be continued as and converted to
Term Loans as provided hereby. The Term Loans are available only on the terms
and conditions specified herein and, once repaid, in whole or in part, at
maturity or by prepayment, may not be reborrowed in whole or in part.
(e)    The Term Loans shall mature and be immediately payable on the earlier of
(i) the tenth anniversary of the Term Conversion Date and (ii) August 31, 2023
(the “Term Maturity Date”).
2.3    Revolving Facility.
(a)    The Revolver Lenders hereby establish for the benefit of the Borrower a
revolving facility (the “Revolving Facility”) having an initial aggregate
committed amount set forth opposite the heading “Revolving Amount” on Appendix B
(the “Revolving Amount”).
(b)    Subject to and upon the terms and conditions set forth herein, each
Revolver Lender agrees to:
(i)    prior to the Term Conversion Date, issue one or more irrevocable standby
letters of credit (collectively, the “LGIA Letter of Credit”) for the account of
the Borrower in respect of the Project Owner’s obligation to provide performance
guarantees under the Large Generator Interconnection Agreement for the benefit
of the Offtaker and CAISO, pursuant to the Large Generator Interconnection
Agreement, and in the form set forth below the heading identifying such LGIA
Letter of Credit on Appendix D; and
(ii)    make, from time-to-time during the period from the Term Conversion Date
until the last day of the Revolver Availability Period, revolving loans under
the Revolving Facility (together with any LC Loan resulting from a drawing on
any LGIA Letter of Credit, the “Revolving Loans”) to the Borrower in an
aggregate principal amount that will not result in the aggregate amount of all
Revolving Loans (including any LC Loans resulting from a drawing under any LGIA
Letter of Credit) exceeding the Revolving Amount.
(c)    Each LGIA Letter of Credit shall expire on the date set forth therein,
which shall be determined in accordance with Section 3.25 and Appendix D and
shall not in any event be later than the last day of the LGIA Availability
Period.
(d)    The Revolving Loans may be prepaid in accordance with Section 3.16 and
re-borrowed, subject to the terms and conditions set forth in this Credit
Agreement, including the satisfaction or waiver of the conditions precedent set
forth in Section 4.3 in accordance therewith.
(e)    The proceeds of the Revolving Loans shall be applied solely to O&M
Expenses.



NEWYORK 8115155 (2K)
4
 




--------------------------------------------------------------------------------



(f)    The Revolving Loans shall mature and be immediately payable on the last
day of the Revolver Availability Period (or, if the Term Conversion Date does
not occur on or prior to the Date Certain, the Date Certain) (the “Revolver
Maturity Date”).
2.4    TALC Facility.
(a)    The TALC Issuing Bank and TALC Participating Banks hereby establish for
the account of the Borrower a participating letter of credit facility (the “TALC
Facility”) having an initial aggregate committed amount set forth opposite the
heading “TALC Facility Amount” on Appendix B (the “TALC Facility Amount”).
(b)     Subject to and upon the terms and conditions set forth herein, the TALC
Issuing Bank agrees to issue, one or more irrevocable standby letters of credit
(collectively, the “TA Letters of Credit”) for the account of the Borrower and
the benefit of the Offtaker pursuant to the Tolling Agreement, in the form set
forth below the heading identifying such TA Letters of Credit on Appendix D.
(c)    The TALC Participating Banks shall participate in each TA Letter of
Credit issued under the TALC Facility in accordance with Section 3.25.
(d)    Each TA Letter of Credit shall expire on the date set forth therein,
which shall be determined in accordance with Section 3.25 and Appendix D and
shall not in any event be later than the fifth Business Day after the last day
of the TALC Availability Period.
(e)    Any LC Loans resulting from drawings under the TA Letters of Credit shall
mature and be immediately payable on the day that is five Business Days after
the last day of the TALC Availability Period (or, if the Term Conversion Date
does not occur on or prior to the Date Certain, the Date Certain) (the “TALC
Maturity Date”).
2.5    DSR LC Facility
(a)    The DSR Issuing Banks hereby establish for the account of the Borrower a
non-participating letter of credit facility (the “DSR LC Facility”) having an
initial aggregate committed amount set forth opposite the heading “DSR Facility
Amount” on Appendix B (the “DSR Facility Amount”).
(b)    Subject to and upon the terms and conditions set forth herein, each DSR
Issuing Bank agrees to issue one or more irrevocable standby letters of credit
(collectively, the “DSR Letters of Credit”) for the account of the Borrower and
for the benefit of the Collateral Agent in accordance with the Accounts
Agreement in the form set forth below the heading identifying such DSR Letters
of Credit on Appendix D.
(c)    Each DSR Letter of Credit shall expire on the date set forth therein,
which shall be determined in accordance with Section 3.25 and Appendix D and
shall not in any event be later than the last day of the DSR Availability
Period.
(d)    Any LC Loans resulting from drawings under the DSR Letters of Credit
shall mature and be immediately payable on the last day of the DSR Availability
Period



NEWYORK 8115155 (2K)
5
 




--------------------------------------------------------------------------------



(or, if the Term Conversion Date does not occur on or prior to the Date Certain,
the Date Certain) (the “DSR Maturity Date”).


ARTICLE III
TERMS OF THE CREDIT FACILITIES
3.1    Borrowings Generally.
(a)    Each Borrowing shall consist of Loans of the same Tranche and shall be
made by the relevant Lenders ratably in accordance with their respective
Commitments under the relevant Tranche as of the date such Loans are made
hereunder. Subject to Section 3.8, each Borrowing shall be comprised entirely of
Base Rate Loans or LIBOR Loans as the Borrower may request in accordance
herewith. The Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereunder.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder.
(b)    Each Borrowing shall be in an aggregate amount that is not less than the
Borrowing Minimum and, if more than the Borrowing Minimum, is an integral
multiple of the Borrowing Multiple in excess thereof; provided, that a Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
aggregate applicable Commitments or, with respect to any LC Loan deemed made in
accordance with Section 3.25(f), the amount of the relevant drawing under the
relevant Specified Letters of Credit.
(c)    Borrowings of more than one Type may be outstanding at the same time.
There shall not at any time be more than a total of twelve Interest Periods of
LIBOR Loans outstanding hereunder at any one time. If two or more Borrowings of
the same Tranche and having the same Interest Period are outstanding hereunder
at any one time, then the Administrative Agent may in its sole discretion
combine the Loans comprising such Borrowings into one Loan.
(d)    Notwithstanding any other provision of this Credit Agreement, the
Borrower shall not be entitled to request, or to elect to Convert or continue,
any Borrowing of any Loan if the Interest Period requested with respect thereto
would end after the Maturity Date of such Loan.
3.2    Borrowing Request. To request a Borrowing of a Construction Loan or a
Revolving Loan, the Borrower shall deliver a Borrowing Request to the
Administrative Agent at its Notice Office not later than 11:00 a.m. (New York
City time) on (x) the third Business Day prior to the proposed date of Borrowing
set forth therein in the case of LIBOR Loans or (y) the first Business Day prior
to the proposed date of Borrowing set forth therein in the case of Base Rate
Loans. Each Borrowing Request shall be appropriately completed to specify (i)
the Tranches of Loans being requested, (ii) the aggregate principal amount of
each such Tranche of Loans, (iii) the date of such Borrowing (which shall be a
Business Day), (iv) the Type of Loans being requested and (v) in the case of
LIBOR Loans, the initial Interest Period to be applicable



NEWYORK 8115155 (2K)
6
 




--------------------------------------------------------------------------------



thereto. The Administrative Agent shall promptly give each Lender notice of the
proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Borrowing Request. If the Borrowing Request does not elect a Type of
Borrowing, then the requested Borrowing shall be a Base Rate Loan. If the
Borrowing Request elects a Borrowing of LIBOR Loans but does not specify an
Interest Period, then the requested Borrowing shall have an initial Interest
Period of one month. This Section 3.2 shall not apply to Borrowings of Term
Loans or LC Loans.
3.3    Disbursement of Funds. Subject to the terms and conditions hereof, on the
date specified in each Borrowing Request, each Lender will make available
through such Lender’s Applicable Lending Office its pro rata portion (if any) of
the aggregate amount of each Tranche of Construction Loans or Revolving Loans
requested on such date, in each case, by wire transfer in Dollars and in
immediately available funds to the AA Disbursement Account, and the
Administrative Agent will deposit the aggregate of the amounts so made available
by the Lenders in accordance with the Borrowing Request and the Accounts
Agreement. Unless the Administrative Agent has been notified by any Lender prior
to the applicable date of the Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s pro rata portion of the
Borrowing of any Tranche of Construction Loans or Revolving Loans on such date,
the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date, and the Administrative Agent
may (but shall have no obligation to), in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender on demand. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower shall be required to
pay such corresponding amount to the Administrative Agent forthwith upon the
Administrative Agent’s demand therefor. The Administrative Agent shall also be
entitled to recover on demand from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (a) if such amount is
recovered from such Lender, the cost to the Administrative Agent of acquiring
overnight federal funds at the then applicable rate and (b) if such amount is
recovered from the Borrower, the then applicable rate of interest for the
relevant Loans provided for herein. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Credit
Agreement, and the Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 3.3 shall cease. Nothing in this
Section 3.3 shall be deemed to relieve any Lender from its obligation to make
any Loan hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any failure by such Lender to make Loans
hereunder. This Section 3.3 shall not apply to Borrowings of Term Loans or LC
Loans.
3.4    Evidence of Secured Obligations and Notes.
(a)    Each Lender will maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
as a result of the Loans



NEWYORK 8115155 (2K)
7
 




--------------------------------------------------------------------------------



of such Lender made hereunder, including the amounts of principal, interest and
other Secured Obligations payable and paid to such Lender from time-to-time
under this Credit Agreement and (if issued) the Notes. The entries made by each
Lender in such account or accounts pursuant to the foregoing sentence shall
constitute prima facie evidence of the existence and amounts of the Loans and
other Secured Obligations therein recorded; provided, that the failure of any
Lender to maintain such account or accounts, or any error therein, shall not in
any manner affect the obligations of the Borrower to repay or pay the Loans made
by such Lender, accrued interest thereon and the other Secured Obligations of
the Borrower to such Lender hereunder in accordance with the terms of this
Credit Agreement and the other Financing Documents. Each Lender will advise the
Borrower of the outstanding Indebtedness hereunder to such Lender upon written
request therefor.
(b)    At the request of any Lender, the Borrower’s obligation to pay the
principal of, and interest on, any Tranche of Loans made by such Lender shall be
evidenced by a Note in respect of such Tranche duly executed and delivered by
the Borrower with blanks appropriately completed in conformity herewith.
(c)    Each Lender will note on its internal records the amount of each Loan
made by it and each payment made in respect thereof and will prior to any
transfer of any of its Notes endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make such notation shall
not affect the Borrower’s obligations in respect of such Loans.
3.5    Conversions. The Borrower shall have the option to Convert on any
Business Day the principal amount of the Loans made pursuant to one or more
Borrowings from one Type of Loan into another Type of Loan; provided, that (a)
Loans may not be so Converted into another Type unless the aggregate principal
amount of Loans to be so Converted is not less than the Borrowing Minimum and,
if more than the Borrowing Minimum, is an integral multiple of the applicable
Borrowing Multiple in excess thereof, (b) no Conversion of all or any portion of
any LIBOR Loan into a Base Rate Loan may be effected on any day other than the
last day of an Interest Period applicable to such LIBOR Loan, unless the
Borrower pays all amounts owing under Section 3.12 as a result of such
Conversion, (c) no partial Conversion of LIBOR Loans shall reduce the
outstanding principal amount of such LIBOR Loans made pursuant to a single
Borrowing to less than the applicable Borrowing Minimum, (d) Base Rate Loans may
only be Converted into LIBOR Loans if no Default or Event of Default is in
existence on the date of Conversion and (e) no Conversion pursuant to this
Section 3.5 shall result in a greater number of Interest Periods of LIBOR Loans
being outstanding at any one time than is permitted under Section 3.1(c) hereof.
Each such Conversion shall be effected by the Borrower by delivering a
Conversion Request to the Administrative Agent at its Notice Office prior to
11:00 a.m. (New York City time) on the third Business Day prior to the proposed
date of Conversion. Each Conversion Request shall be appropriately completed to
specify (i) the principal amount of each Tranche of Loans to be so Converted,
(ii) the date of such Conversion (which shall be a Business Day), (iii) the Type
of Loans from which each such Tranche of Loans is being Converted and the Type
of Loans into which each such Tranche of Loans is being Converted and (iv) if
any Loans are being Converted into LIBOR Loans, the Interest Period to be
initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed Conversion affecting any of its Loans.



NEWYORK 8115155 (2K)
8
 




--------------------------------------------------------------------------------



3.6    Interest.
(a)    The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Base Rate Loan from the date of Borrowing thereof or Conversion
thereof into a Base Rate Loan, until the earlier of (i) the maturity of such
Base Rate Loan (whether by acceleration or otherwise) and (ii) the Conversion of
such Base Rate Loan to a LIBOR Loan pursuant hereto, at a rate per annum which
shall be equal to the sum of (A) the Base Rate in effect from time-to-time plus
(B) the Applicable Margin.
(b)    The Borrower agrees to pay interest in respect of the unpaid principal
amount of each LIBOR Loan from the date of Borrowing thereof or Conversion
thereof into a LIBOR Loan until the earlier of (i) the maturity of such LIBOR
Loan (whether by acceleration or otherwise) and (ii) the Conversion of such
LIBOR Loan to a Base Rate Loan pursuant hereto, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of (x) the
Adjusted LIBO Rate in effect for such Interest Period plus (y) the Applicable
Margin.
(c)    Accrued (and theretofore unpaid) interest shall be payable (i) in respect
of each Base Rate Loan, quarterly in arrears on the last Business Day of each
February, May, August and November, (ii) in respect of each LIBOR Loan, on the
last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of six months, on each date occurring at six-month
intervals after the first day of such Interest Period, and (iii) in respect of
each Loan, upon any repayment or prepayment (on the amount repaid or prepaid),
Conversion (on the amount Converted), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand. Notwithstanding the foregoing,
interest payable in accordance with Section 3.23 shall be payable as provided
therein.
(d)    On each Interest Determination Date in respect of any LIBOR Loan, the
Administrative Agent shall determine the Adjusted LIBO Rate for the applicable
Interest Period to be applicable to the Loans or to any portion thereof and
shall promptly notify the Borrower and the Lenders thereof. Each such
determination shall, absent manifest error, be final, conclusive and binding on
all parties hereto.
3.7    Interest Periods for LIBOR Loans.
(a)    The Borrower shall have the right to elect (i) in the case of the initial
Interest Period applicable to any LIBOR Loan, in the Borrowing Request or, in
respect of any LIBOR Loan being Converted from a Base Rate Loan, in the
Conversion Request and (ii) in the case of any subsequent Interest Period
applicable to any LIBOR Loan, in a written notice delivered to the
Administrative Agent on the third Business Day prior to the expiration of the
current Interest Period applicable to such Loan, the interest period (the
“Interest Period”) applicable to such LIBOR Loan, which Interest Period shall,
at the option of the Borrower, be one, two, three or six months or (if available
to all Lenders) nine or twelve months; provided, that:
(i)    the aggregate principal amount of Term Loans having an Interest Period of
three months as of any date following the Term Conversion Date shall



NEWYORK 8115155 (2K)
9
 




--------------------------------------------------------------------------------



be not less than the aggregate notional amount of the Rate Swap Transactions as
of the next succeeding Principal Payment Date to occur after such date;
(ii)    all LIBOR Loans comprising the same Borrowing shall have the same
Interest Period;
(iii)    the initial Interest Period for any LIBOR Loan shall commence on the
date of Borrowing of such LIBOR Loan (or the date of Conversion thereof from a
Base Rate Loan) and each Interest Period occurring thereafter in respect of such
LIBOR Loan shall commence on the last day of the immediately preceding Interest
Period;
(iv)    if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(v)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Business Day;
(vi)    any Interest Period that would otherwise extend beyond the relevant
Maturity Date shall end on such Maturity Date; and
(vii)    if the Term Conversion Date shall occur on a date that is not the last
day of an Interest Period for any Construction Loans being converted to Term
Loans on such date, then, notwithstanding any other provision herein to the
contrary, the Interest Period applicable to such Construction Loans need not end
on the Term Conversion Date but instead may be continued until the last day of
such Interest Period (it being understood that the Applicable Margin relating to
Term Loans shall apply to such Loans from and after the Term Conversion Date).
(b)    If, upon the expiration of any Interest Period, the Borrower has failed
to elect a new Interest Period to be applicable to any LIBOR Loan as provided
above, the Borrower shall be deemed to have elected an Interest Period of three
months effective as of the expiration date of such current Interest Period.
3.8    Inability to Determine Rates. If before the commencement of any Interest
Period for any LIBOR Loan Borrowing the Administrative Agent determines that for
any reason adequate and reasonable means do not exist for determining the
Adjusted LIBO Rate for any Interest Period with respect to any LIBOR Loans, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or continue LIBOR Loans
hereunder shall be suspended until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exists. Upon the delivery of such notice, (a) the Borrower may revoke any
pending Borrowing Request or Conversion Request or notice of continuation and
(b) if the Borrower does not revoke such



NEWYORK 8115155 (2K)
10
 




--------------------------------------------------------------------------------



Borrowing Request, Conversion Request or notice, then the Lenders shall make,
Convert or continue the Loans, as proposed by the Borrower, in the amount
specified in the applicable notice submitted by the Borrower, but such Loans
shall be made, Converted or continued as Base Rate Loans instead of LIBOR Loans.
3.9    LIBO Rate Dislocation. If the Majority Lenders notify the Administrative
Agent in writing that their respective cost of obtaining matching deposits in
the interbank market would be in excess of the Adjusted LIBO Rate in respect of
any Interest Period, then the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the affected Lenders to
maintain, make or continue LIBOR Loans hereunder shall be suspended until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exists. Upon the delivery of
such notice, (a) each affected Lender may (by notice to the Administrative Agent
and the Borrower) elect to convert all outstanding LIBOR Loans owed to such
Lender and having such Interest Period to Base Rate Loans and the Borrower shall
pay all Liquidation Costs incurred in connection therewith in accordance with
Section 3.12, (b) the Borrower may revoke any pending Borrowing Request or
Conversion Request or notice of continuation of any LIBOR Loans specifying such
Interest Period and (c) if the Borrower does not revoke such Borrowing Request,
Conversion Request or notice, then the Lenders shall make, Convert or continue
the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
Converted or continued as Base Rate Loans instead of LIBOR Loans.
3.10    Illegality
(a)    If any Lender determines that the introduction of any Law, or any change
in any Law, or in the interpretation or administration of any Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for any Lender or its Applicable Lending Office to make or
maintain a LIBOR Loan, then, on notice thereof by the Lender to the Borrower
through the Administrative Agent, any obligation of that Lender to make such
Loan as a LIBOR Loan shall be suspended until the Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.
(b)    If, pursuant to Section 3.10(a), any Lender determines that it is
unlawful for such Lender or its Applicable Lending Office to maintain a LIBOR
Loan, then, on notice thereof by the Lender to the Borrower through the
Administrative Agent, any obligation of that Lender to maintain Loans as LIBOR
Loans shall be suspended until such Lender notifies the Borrower through the
Administrative Agent that the circumstances giving rise to such determination no
longer exist. The Borrower shall, upon its receipt of such notice and demand to
do so from such Lender, Convert the LIBOR Loans of such Lender then outstanding
into Base Rate Loans, either on the last day of the Interest Period in respect
of such LIBOR Loans, if the Lender may lawfully continue to maintain such LIBOR
Loans until such day, or immediately, if the Lender may not lawfully continue to
maintain such LIBOR Loans until such day.
(c)    If the obligation of any Lender to make or maintain LIBOR Loans has been
suspended in accordance with this Section 3.10, then the Borrower may elect, by
giving notice to such Lender through the Administrative Agent, that all Loans
which would otherwise



NEWYORK 8115155 (2K)
11
 




--------------------------------------------------------------------------------



be made by such Lender as LIBOR Loans shall instead be made or maintained as
Base Rate Loans.
(d)    Before giving notice to the Borrower through the Administrative Agent
under this Section 3.10, the affected Lender shall designate a different
Applicable Lending Office with respect to its LIBOR Loans if such designation
(i) will avoid the need for giving such notice or making any demand for
Conversion and (ii) will not, in the judgment of such Lender, be illegal or
otherwise disadvantageous to such Lender.
3.11    Increased Costs and Reduction of Return
(a)    If any Lender in good faith determines (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties hereto) at any
time that such Lender shall incur increased costs or reductions in the amounts
received or receivable hereunder with respect to any LIBOR Loan (other than any
increased cost or reduction in the amount received or receivable resulting from
the imposition of or a change in the rate of net income taxes or similar charges
or otherwise duplicative of the provisions of Section 3.24) because of any
Change in Law, then the Borrower shall pay to such Lender, upon written demand
therefor by such Lender to the Borrower through the Administrative Agent, (such
written demand notice to include a statement from the Lender certifying the
Lender’s good faith determination of increased costs or reduction of return
under this Section 3.11(a), such additional amounts as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder; provided, that the Borrower shall be under no
obligation to compensate such Lender with respect to any period before the date
that is 270 days prior to the date on which such Lender makes a claim hereunder
if such Lender prior to such date knew or would reasonably be expected to know
of the circumstances giving rise to the claim hereunder and the fact that such
circumstances would result in the claim hereunder. A written notice as to the
additional amounts owed to any Lender, showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lender (through
the Administrative Agent) shall, absent clearly demonstrable error, be final,
conclusive and binding on all parties hereto.
(b)    If any Lender shall have determined in good faith that (i) the
introduction of any Capital Adequacy Regulation, (ii) any change in any Capital
Adequacy Regulation, (iii) any change in the interpretation or administration of
any Capital Adequacy Regulation by any central bank or other Governmental
Authority charged with the interpretation or administration thereof, or
(iv) compliance by such Lender (or its Applicable Lending Office) or any
corporation controlling such Lender with any Capital Adequacy Regulation,
affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender and (taking
into consideration such Lender’s or such corporation’s policies with respect to
capital adequacy and such Lender’s desired return on capital) determines that
the amount of such capital is increased as a consequence of its Commitment,
Loans, credits or other obligations under this Credit Agreement, then, upon
demand of such Lender to the Borrower through the Administrative Agent, the
Borrower shall pay to such Lender, from time-to-time as specified by such
Lender, upon written demand therefor by such Lender to the Borrower through the
Administrative Agent (such written demand notice to include a statement from the
Lender certifying such Lender’s determination of increased costs under this
Section



NEWYORK 8115155 (2K)
12
 




--------------------------------------------------------------------------------



3.11(b), which shall be conclusive and binding absent clearly demonstrable
error), such additional amounts sufficient to compensate such Lender for such
increase; provided, that the Borrower shall be under no obligation to compensate
such Lender with respect to any period before the date that is 270 days prior to
the date on which such Lender makes a claim hereunder if such Lender prior to
such date knew or would reasonably be expected to know of the circumstances
giving rise to the claim hereunder and the fact that such circumstances would
result in the claim hereunder.
(c)    Before giving notice to the Borrower through the Administrative Agent
under Section 3.11(a) or 3.11(b), the affected Lender shall designate a
different Applicable Lending Office with respect to its Loans if such
designation (i) will avoid the need for giving such notice or making any demand
for compensation under such section and (ii) will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.
(d)    Any determination made by Lender in accordance with Sections 3.10(a),
3.10(b), 3.11(a) or 3.11(b) shall be set forth in a certificate of an authorized
signatory of such Lender and shall be delivered to the Borrower and the
Administrative Agent.
3.12    Liquidation Costs. The Borrower shall reimburse each Lender and hold
such Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:
(a)    the failure of the Borrower to make on a timely basis any scheduled
payment of principal of any Loan;
(b)    the failure of the Borrower to borrow or Convert a Loan after the
Borrower has given (or is deemed to have given) a Borrowing Request or a
Conversion Request;
(c)    the failure of the Borrower to make any prepayment in accordance with any
notice delivered under Section 3.16;
(d)    the prepayment or repayment or other payment (including after
acceleration thereof) of a LIBOR Loan on a day that is not the last day of the
relevant Interest Period; or
(e)    the Conversion of any LIBOR Loan to a Base Rate Loan on a day that is not
the last day of an Interest Period;
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Lender’s Loans or from fees payable to
terminate the deposits from which such funds were obtained (as applicable,
“Liquidation Costs”).
3.13    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
the following commitment commission (each a “Commitment Fee”):



NEWYORK 8115155 (2K)
13
 




--------------------------------------------------------------------------------



(i)    for the account of each Tranche A Lender, a commitment fee for the
Tranche A Construction Loan Availability Period, computed at a rate equal to
0.75% per annum on the daily average amount of the Unutilized Commitment of such
Lender in respect of the Tranche A Construction Facility during such period,
commencing on the date hereof and payable in arrears on (A) each Semi-Annual
Date and (B) the last day of the Tranche A Construction Loan Availability
Period;
(ii)     for the account of each Tranche B Lender, a commitment fee for the
Tranche B Construction Loan Availability Period, computed at a rate equal to
0.75% per annum on the daily average amount of the Unutilized Commitment of such
Lender in respect of the Tranche B Construction Facility during such period,
commencing on the date hereof and payable in arrears on (A) each Semi-Annual
Date and (B) the last day of the Tranche B Construction Loan Availability
Period; and
(iii)    for the account of the Revolver Lenders, a commitment fee for the
Revolving Loan Availability Period equal to the sum of (x) 0.75% per annum on
the daily average Unutilized Commitment of such Lender in respect of the
Revolving Facility plus (y) prior to the Term Conversion Date, 0.50% per annum
on daily average Unavailable Commitment of such Lender in respect of the
Revolving Facility, in each case, commencing on the date hereof and payable in
arrears on (A) each Semi-Annual Date and (B) the last day of the Revolver
Availability Period.
(b)    Administrative Agency Fee. The Borrower agrees to pay to the
Administrative Agent for its own account an administrative agency fee equal to
(x) on or prior to the Term Conversion Date, $100,000 per annum and (y) after
the Term Conversion Date, $80,000 per annum, in each case multiplied by the
Inflation Factor (pro rated for the first and last years of the term hereof) and
payable annually in advance.
(c)    Letter of Credit Fees(d)    . The Borrower shall pay the following fees
in respect of the LC Facilities (collectively, the “Letters of Credit Fees”):
(i)    a commitment fee equal to the sum of (x) 0.75% per annum on the daily
average Unutilized Commitment of each TALC Participating Bank plus (y) prior to
the Term Conversion Date, 0.50% per annum on the daily average Unavailable
Commitment of each TALC Participating Bank, commencing on the date hereof and
payable semi-annually in arrears to the TALC Participating Banks on (A) each
Semi-Annual Date and (B) the last Business Day of the TALC Availability Period;
(ii)    a commitment fee equal to (x) prior to the Term Conversion Date, 0.50%
per annum on the daily average Unavailable Commitment of each DSR Issuing Bank
and (y) on and after the Term Conversion Date, 0.75% per annum on the daily
average Unutilized Commitment of each DSR Issuing Bank, commencing on the date
hereof and payable semi-annually in arrears to the DSR



NEWYORK 8115155 (2K)
14
 




--------------------------------------------------------------------------------



Issuing Banks on (A) each Semi-Annual Date and (B) the last Business Day of the
DSR Availability Period;
(iii)    a letter of credit fee in respect of the aggregate average daily
maximum available amount of all TA Letters of Credit equal to the
then‑Applicable Margin on Tranche A Construction Loans or Tranche A Term Loans
(as applicable as of the time of determination) bearing interest at the Adjusted
LIBO Rate, payable semi-annually in arrears ratably to the TALC Participating
Banks on (A) each Semi-Annual Date and (B) the last Business Day of the TALC
Availability Period;
(iv)     a letter of credit fee in respect of the aggregate average daily
maximum available amount of all LGIA Letters of Credit equal to the
then‑Applicable Margin on Revolving Loans bearing interest at the Adjusted LIBO
Rate, payable semi-annually in arrears to the LGIA Issuing Bank on (A) each
Semi-Annual Date and (B) the last Business Day of the Revolver Availability
Period;
(v)    a letter of credit fee in respect of the aggregate average daily maximum
available amount of each DSR Letters of Credit equal to the then‑Applicable
Margin on the Tranche B Term Loans bearing interest at the Adjusted LIBO Rate,
payable semi-annually in arrears to the relevant DSR Issuing Bank on (A) each
Semi-Annual Date and (B) the last Business Day of the DSR Availability Period;
and
(vi)    a fronting fee in respect of each issued TA Letter of Credit equal to
0.20% of the undrawn stated amount of such TA Letter of Credit held by the TALC
Participating Banks in accordance with Section 3.25(g) (other than the TALC
Issuing Bank), payable semi-annually in arrears to the TALC Issuing Bank on (A)
each Semi-Annual Date and (B) the last Business Day of the TALC Availability
Period.
(e)    Other Fees. The Borrower agrees to, and shall cause each other Borrower
Party to, pay to the Agents, the Joint Bookrunners and the Mandated Lead
Arrangers, for their respective accounts, such other fees as have been agreed to
in writing by the Borrower Parties and such other Person.
3.14    Tranche A Loan Amount; Etc.
(a)    The updated Base Case Model delivered in accordance with Section 4.2(m)
shall set forth (i) the notional amortization for the Tranche A Term Loans
constructed from the Contracted Amortization Amounts in respect of each
Semi-Annual Date set forth on Appendix C (the “Tranche A Notional Amortization”)
and (ii) the aggregate sum of the projected Contracted Amortization Amounts in
respect of each such Semi-Annual Date (such aggregate sum being the “Tranche A
Loan Amount”). For purposes of the foregoing, the “Contracted Amortization
Amounts” shall mean, with respect to each Semi-Annual Date, the principal
payment amount that causes the Base Case Model delivered and updated in
accordance with



NEWYORK 8115155 (2K)
15
 




--------------------------------------------------------------------------------



Section 4.2(m) to yield a 1.40:1.00 Projected DSCR as determined on a rolling
twelve-month basis for the period ending on such Semi-Annual Date (for the
avoidance of doubt, taking into account solely those Project Revenues projected
to be payable to the Project Owner under the Tolling Agreement assuming that the
Initial Delivery Date thereunder in respect of each Generating Unit occurs on
the Projected Completion Date and any reimbursed or other amounts projected to
be received by the Borrower pursuant to the Large Generator Interconnection
Agreement).
(b)    The updated Base Case Model delivered in accordance with Section 4.2(m)
shall set forth the dates and the amounts (in Dollars) of the projected
Disbursements under the Construction Facilities (which shall equal the Tranche A
Loan Amount plus the Tranche B Loan Amount) (the “Notional Disbursement
Schedule”).
(c)    The updated Base Case Model delivered in accordance with Section 4.2(m)
shall set forth a percentage amortization for the Tranche A Term Loans for each
date set out on Appendix C constructed by (i) dividing (x) the Contracted
Amortization Amount in respect of each Semi-Annual Date set out on Appendix C by
(y) the Tranche A Term Loan Amount and (ii) with respect solely to the first
Semi-Annual Date set out on Appendix C and each date prior to such first
Semi-Annual Date, further dividing the percentage for such first Semi-Annual
Date derived by application of subpart (i) of this Section 3.14(c) by six (the
“Tranche A Percentage Amortization”).
3.15    Amortization Schedules; Repayment of Principal.
(a)    Upon the conversion of the Construction Loans to Term Loans on the Term
Conversion Date in accordance with Section 2.2(c), such Construction Loans will
no longer be outstanding as Loans hereunder. If the Term Conversion Date does
not occur on or prior to January 28, 2014 (the “Date Certain”), then the
Borrower shall repay the aggregate principal amount of the Construction Loans on
the Date Certain.
(b)    On the Term Conversion Date, the Borrower shall deliver to the
Administrative Agent an amortization schedule for each Tranche of the Term Loans
(the “Amortization Schedules”) which shall be constructed by multiplying the
aggregate amount of the relevant Tranche of Term Loans on the Term Conversion
Date after giving effect to Section 3.15(a) by:
(i)    in respect of the Semi-Annual Date occurring on or about February 28,
2014, the aggregate sum of the respective percentages set forth on the Projected
Amortization Schedule under the relevant heading for such Tranche and opposite
each month (if any) beginning on or after the last day of the full calendar
month to occur after the Term Conversion Date and prior to February 28, 2014;
and
(ii)     in respect of each Semi-Annual Date set forth on the Projected
Amortization Schedule that is after February 28, 2014, the respective
percentages set forth on the Projected Amortization Schedule under the relevant
heading for such Tranche and opposite such Semi-Annual Date.



NEWYORK 8115155 (2K)
16
 




--------------------------------------------------------------------------------



The Amortization Schedules shall be effective solely upon the written
confirmation by the Administrative Agent that such Amortization Schedules were
constructed in accordance with this Section 3.15(b). The principal of the Term
Loans shall be due and payable on each Semi-Annual Date in accordance with the
Amortization Schedules constructed and confirmed in accordance with this Section
3.15(b).
(c)    The difference between the aggregate sum of the percentages set out under
the heading of each Tranche and opposite all months beginning on or prior to the
second Semi-Annual Date set forth on Appendix C and the aggregate percentage of
such months applied in accordance with Section 3.15(b) shall be multiplied by
the aggregate amount of the relevant Tranche of Term Loans on the Term
Conversion Date after giving effect to Section 3.15(a). The principal amount of
the Tranche A Term Loans resulting from such calculation is the “Tranche A
Deferred Principal Amount”. The principal amount of the Tranche B Term Loans
resulting from such calculation is the “Tranche B Deferred Principal Amount”
and, together with the Tranche A Deferred Principal Amount, the “Deferred
Principal Amount”. The Deferred Principal amount shall be payable in accordance
with Sections 3.16 and 3.17.
(d)    The Borrower shall repay the aggregate outstanding principal amount of
each Tranche of Loans on the respective Maturity Date of such Tranche of Loans.
3.16    Voluntary Prepayment of Principal. The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time‑to‑time after the Closing Date on the following terms and
conditions: (i) the Borrower shall give the Administrative Agent at the Notice
Office at least five Business Days’ prior written notice of its intent to prepay
the Loans, the aggregate principal amount of the prepayment, the Types of Loans
to be prepaid and, in the case of LIBOR Loans, the specific Borrowing or
Borrowings pursuant to which such LIBOR Loans were made (which notice the
Administrative Agent shall promptly transmit to each of the Lenders); (ii) such
prepayment shall be in an aggregate principal amount not less than the Borrowing
Minimum and, if more than the Borrowing Minimum, in an integral multiple of the
Borrowing Multiple (unless the entire Tranche of Loans is being prepaid); (iii)
prepayments of a LIBOR Loan may only be made pursuant to this Section 3.16 on
the last day of an Interest Period applicable thereto (unless the Borrower pays
all Liquidation Costs resulting from the prepayment of such LIBOR Loan on a day
other than the last day of the Interest Period applicable thereto); and (iv)
each prepayment of Loans pursuant to this Section 3.16 shall be applied first,
to reduce the Deferred Principal Amount pro rata between the Tranches and among
the Term Lenders within each such Tranche to $0.00, second, to reduce the LC
Loans resulting from a draw on the DSR Letters of Credit to $0.00, third, to
reduce Revolving Loans to $0.00, fourth, to the scheduled principal payments of
Tranche B Term Loans in inverse chronological order of their due dates to $0.00,
fifth, to reduce the scheduled principal payments of Tranche A Term Loans on a
pro rata basis to $0.00 and finally, to reduce any LC Loans resulting from a
draw on the TA Letters of Credit on a pro rata basis. In no event shall any
voluntary prepayment be funded from the proceeds of any Loan.



NEWYORK 8115155 (2K)
17
 




--------------------------------------------------------------------------------



3.17    Mandatory Prepayments of Principal
(a)    The Borrower shall prepay the Loans, without premium or penalty (except
for any Liquidation Costs), with the Mandatory Prepayment Portion of the
following Collateral Proceeds:
(i)    all Loss Proceeds received by any Borrower Party that are not applied, or
are not permitted to be applied, to the Restoration of the Project in accordance
with the Collateral Agreement or are not allowed to be retained or re-invested
by the Borrower Parties in accordance with the Collateral Agreement;
(ii)    all Disposition Proceeds received by any Borrower Party that are not
applied, or are not permitted to be applied, to the purchase of replacement
assets in accordance with the Collateral Agreement or are not allowed to be
retained or re-invested by the Borrower Parties in accordance with the
Collateral Agreement;
(iii)    all proceeds of any Delay Liquidated Damages in accordance with the
Collateral Agreement;
(iv)    all Buy-down Proceeds in accordance with the Collateral Agreement; and
(v)    all Distribution Sweep Proceeds in accordance with the Collateral
Agreement.
(b)    On the Term Conversion Date, all proceeds of any Delay Liquidated Damages
shall be applied: first to repay any LC Loans resulting from a draw on the TA
Letters of Credit; second, to reduce the Deferred Principal Amount pro rata
between the Tranches and among the Term Lenders within each such Tranche to
$0.00; third, to reduce remaining scheduled principal payments of the Term Loans
pro rata between the Tranches and among the Term Lenders within each such
Tranche in inverse chronological order of the due dates thereof to $0.00;
fourth, LC Loans resulting from a draw on the DSR Letters of Credit on a pro
rata basis to $0.00; and finally, Revolving Loans on a pro rata basis to $0.00.
(c)    Loss Proceeds, Disposition Proceeds and Buy-down Proceeds received prior
to the Term Conversion Date shall reduce the amount of the Construction Loans
converted to Term Loans in accordance with Section 3.15(a) and used to construct
the Amortization Schedule in accordance with Section 3.15(b) pro rata.
(d)    Loss Proceeds, Disposition Proceeds, Buy-down Proceeds and Distribution
Sweep Proceeds received on and after the Term Conversion Date shall be applied:
first, to reduce the Deferred Principal Amount pro rata between the Tranches and
among the Term Lenders within each such Tranche to $0.00; second, to reduce
remaining scheduled principal payments of the Term Loans pro rata between the
Tranches and among the Term Lenders within each such Tranche in inverse
chronological order of their due dates to $0.00; third, to reduce the LC Loans
resulting from a draw on the DSR Letters of Credit on a pro rata basis to $0.00;
fourth, to reduce the Revolving Loans on a pro rata basis to $0.00; and finally
to reduce any LC Loans resulting from a draw on the TA Letters of Credit on a
pro rata basis.



NEWYORK 8115155 (2K)
18
 




--------------------------------------------------------------------------------



(e)    Mandatory prepayments to be made with Loss Proceeds, Disposition Proceeds
and Buy-down Proceeds shall be made (i) in respect of any LIBOR Loan, on the
last day of the relevant Interest Period in respect thereof or on such earlier
date as selected by the Borrower (provided, that Borrower pays any Liquidation
Costs arising from such earlier prepayment), (ii) in respect of any Base Rate
Loan, on the fifth Business Day following receipt of the relevant Collateral
Proceeds in the Proceeds Account and (iii) in respect of any Loan that has been
Converted from a LIBOR Loan to a Base Rate Loan prior to prepayment in
accordance with subpart (i) of this Section 3.17(e), on the third Business Day
following such Conversion. Mandatory prepayments to be made with Distribution
Sweep Proceeds shall be made on the Monthly Transfer Date immediately following
the relevant Semi-Annual Date or on the following Interest Period in respect of
LIBOR Loans but in no event later than three months after such Monthly Transfer
Date.
(f)    Mandatory prepayments to be made with proceeds of any Delay Liquidated
Damages shall be made on the Term Conversion Date (provided, that, if the Term
Conversion Date occurs on a day that is not the last day of the relevant
Interest Period in respect of any LIBOR Loan to be repaid, the Borrower pays any
Liquidation Costs arising from such earlier prepayment).
3.18    Mandatory Reduction of Rate Swap Transactions.
(a)    If the Borrower prepays the Construction Loans prior to the Term
Conversion Date, then the Borrower shall (i) reconstruct the Notional
Amortization on the Projected Amortization Schedule by multiplying (x) the
aggregate amount of the relevant Tranche of Construction Loans after giving
effect to such prepayment plus the aggregate remaining Construction Loan
Commitments of such Tranche by (y) the percentages set forth on Appendix C and
(ii) concurrently with such prepayment, partially terminate the Rate Swap
Transactions by reducing the relevant notional amount thereunder in accordance
with the Rate Swap Agreements to the extent necessary (if necessary) so that
after giving effect to such prepayment and the application thereof in accordance
with Section 3.16 or 3.17, the Borrower is in compliance with Section 7.26.
(b)    If the Borrower prepays the Term Loans, then the Borrower shall,
concurrently with such prepayment, partially terminate the Rate Swap
Transactions by reducing the relevant notional amount thereunder in accordance
with the Rate Swap Agreements to the extent necessary (if necessary) so that
after giving effect to such prepayment and the application thereof in accordance
with Section 3.16 or 3.17, the Borrower is in compliance with Section 7.26.
3.19    Cancellation of Commitments
(a)    Subject to Section 3.19(c), the Borrower may ratably cancel all or any
part of (i) the Tranche A Construction Loan Commitments by written notice to the
Tranche A Lenders, (ii) the Tranche B Construction Loan Commitments by written
notice to the Tranche B Lenders or (iii) (after the Term Conversion Date) the
Revolving Loan Commitments by written notice to the Revolving Lenders.



NEWYORK 8115155 (2K)
19
 




--------------------------------------------------------------------------------



(b)    The Borrower may not cancel all or any part of the LC Facilities.
(c)    Notwithstanding anything to the contrary set forth in this Credit
Agreement, the Borrower shall not cancel all or any portion of the Tranche A
Construction Loan Commitments or the Tranche B Construction Loan Commitments
prior to the Term Conversion Date unless (i) no event has occurred or could
reasonably be expected to occur to cause any Major Milestone Date to be delayed,
(ii) the proposed reduction in Commitments requested by the Borrower will not
result in a deficiency of funds necessary to achieve the Project Completion Date
by the Date Certain and otherwise satisfy the condition contained in Section
4.6(e) and (iii) each Tranche A Lender or Tranche B Lender, as may be the case,
shall have received a certificate from the Borrower, confirmed by the
Independent Engineer, with respect to the matters set forth in this Section
3.19(c).
(d)    Notwithstanding anything to the contrary set forth in this Credit
Agreement, on the Term Conversion Date:
(i)     all remaining Tranche A Construction Loan Commitments (after giving
effect to (x) any Borrowing of Tranche A Construction Loans in accordance with
Section 2.1 and (y) the Conversion of all Tranche A Construction Loans to
Tranche A Term Loans in accordance with and pursuant to Sections 2.2 and 3.5(e))
shall automatically be cancelled; and
(ii)     all remaining Tranche B Construction Loan Commitments (after giving
effect to (x) any Borrowing of Tranche B Construction Loans in accordance with
Sections 2.1 and (y) the Conversion of all Tranche B Construction Loans to
Tranche B Term Loans in accordance with and pursuant to Sections 2.2 and 3.5(e))
shall automatically be cancelled.
(e)    The Lenders may cancel their respective Commitments in accordance with
Section 9.1.
(f)    The Lenders may cancel their respective Commitments if the initial
Borrowing of the Construction Loans has not occurred on or prior to the twelve
month anniversary of the Closing Date.
3.20    Method and Place of Payment.
(a)    Except as set forth in the following sentence or as otherwise
specifically provided herein, all payments under this Credit Agreement or any
Note shall be made to the Administrative Agent for the account of the Lender or
Lenders entitled thereto not later than 2:00 p.m. (New York City time) on the
date when due and shall be made in Dollars in immediately available funds to the
AA Payment Account or pursuant to such other instructions as the Administrative
Agent shall designate to the Borrower in writing. Whenever any payment to be
made hereunder or under any Note is stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the applicable rate during such extension; provided, that if the
day on which any such payment relating to a LIBOR Loan is due



NEWYORK 8115155 (2K)
20
 




--------------------------------------------------------------------------------



is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, then the due date thereof shall be the next preceding
Business Day.
(b)    With respect to any repayment of Loans pursuant to Section 3.15 or any
mandatory prepayment of Loans pursuant to Section 3.17, the Borrower may
designate the Types of Loans which are to be repaid or prepaid and, in the case
of LIBOR Loans, the specific Borrowing or Borrowings pursuant to which such
LIBOR Loans were made; provided, that (i) repayments and prepayments of LIBOR
Loans may only be made on the last day of an Interest Period applicable thereto
unless all such LIBOR Loans with Interest Periods ending on or prior to the date
of required repayment or prepayment and all Base Rate Loans have been paid in
full or the Borrower pays Liquidation Costs, (ii) if any repayment or prepayment
of LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
Loans made pursuant to such Borrowing to an amount less than the Borrowing
Minimum, then such outstanding Loans shall immediately be Converted into Base
Rate Loans, and (iii) each repayment or prepayment of Loans made pursuant to a
single Borrowing shall be applied pro rata across such Loans. In the absence of
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.
3.21    Computations. All computations of interest and Fees hereunder shall be
made on the basis of a 360-day year and the actual number of days elapsed;
provided that computations of interest on Base Rate Loans calculated under
clause (b) of the definition thereof hereunder shall be made on the basis of a
365- or 366-day year, as the case may be, and the actual number of days elapsed.
3.22    Application of Payments; Sharing.
(a)    Subject to the provisions of this Section 3.22, the Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of the
Borrower in respect of any Secured Obligations of the Borrower hereunder or
under any other Financing Document, it shall promptly distribute such payment to
the Lenders pro rata based upon their respective shares, if any, of the Secured
Obligations with respect to which such payment was received.
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided, that: (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express



NEWYORK 8115155 (2K)
21
 




--------------------------------------------------------------------------------



terms of this Credit Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or TALC Participations to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(c)    Notwithstanding the foregoing, if there are insufficient funds in the
Secured Accounts to make each of the principal payments of the Loans in
accordance with both Sections 3.4(e) and 7.8(iii) of the Collateral Agreement,
then such funds shall be applied first, to the repayment in full of the
outstanding principal amount of all Loans other than the Term Loans (if any);
second, to the repayment in full of the outstanding principal amount of the
Tranche A Term Loans; and finally, to the repayment of the outstanding principal
amount of the Tranche B Term Loans.
3.23    Late Payments. If any amounts required to be paid by the Borrower under
this Credit Agreement or the other Financing Documents (including the principal
of or interest theretofore accrued on any Loan hereunder or any Fees or other
amounts otherwise payable to the Administrative Agent, any Lender, any Issuing
Bank or any Participating Banks) remain unpaid after such amounts are due, then
(to the extent permitted by applicable Law) such overdue amounts shall bear
interest from the date due until such amounts are paid in full at the Default
Rate, with such interest to be payable on demand.
3.24    Net Payments
(a)    All payments made by the Borrower hereunder or under any other Financing
Document will be made without setoff, counterclaim or other defense. Except as
provided in Section 3.24(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding, in
the case of any Lender, except as provided in the second succeeding sentence,
Excluded Taxes) and all interest, penalties or similar liabilities with respect
thereto (all such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges being referred to collectively as “Applicable Taxes”). If any
Applicable Taxes are so levied or imposed, the Borrower agrees to pay the full
amount of such Applicable Taxes, and such additional amounts as may be necessary
so that every payment of all amounts due hereunder or under any other Financing
Document, after withholding or deduction for or on account of any Applicable
Taxes, will not be less than the amount provided for herein or in such other
Financing Document. If any amounts are payable in respect of Applicable Taxes
pursuant to the preceding sentence, then the Borrower shall be obligated to
reimburse each Lender, upon the written request of such Lender, for (i) taxes
imposed on or measured by the net income of such Lender pursuant to the laws of
the jurisdiction in which such Lender is organized or the jurisdiction in which
the principal office or Applicable Lending Office of such Lender is located or
any political subdivision or taxing



NEWYORK 8115155 (2K)
22
 




--------------------------------------------------------------------------------



authority thereof or therein, and (ii) any withholding of Applicable Taxes, in
each case as such Lender determines are payable by, or withheld from, such
Lender in respect of any amounts paid to or on behalf of such Lender pursuant to
the preceding sentence and this sentence. The Borrower will furnish to the
Administrative Agent within 45 days after the date of the payment of any
Applicable Taxes due pursuant to applicable Law certified copies of tax receipts
evidencing such payment by the Borrower. The Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Applicable Taxes so levied or imposed and paid by such
Lender.
(b)    
(i)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) agrees to deliver to the
Borrower and the Administrative Agent, on or prior to the Closing Date, (i) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI or Form W-8BEN (with respect to a complete exemption under an income tax
treaty) (or successor forms) certifying to such Lender’s entitlement as of such
date to a complete exemption from United States withholding tax with respect to
payments to be made to it under this Credit Agreement and under any other
Financing Document or (ii) if such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code and cannot deliver either
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete
exemption under an income tax treaty) pursuant to clause (i) above, (A) a
certificate substantially in the form of Exhibit 3 (any such certificate, an
“Applicable Tax Certificate”) and (B) two accurate and complete original signed
copies of Internal Revenue Service Form W‑8BEN (with respect to the portfolio
interest exemption) (or successor form) certifying to such Lender’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made to it under this Credit Agreement and
under any other Financing Document. In addition, each Lender agrees that from
time-to-time after the Closing Date (or, in the case of a Lender that is an
assignee or transferee of an interest under this Credit Agreement pursuant to
Section 11.11 (unless such Lender was already a Lender hereunder prior to such
assignment or transfer), from time-to-time after the date of such assignment or
transfer to such Lender), when a lapse in time or change in circumstances
renders the previous forms and/or Applicable Tax Certificate (as applicable)
obsolete or inaccurate in any material respect, it will deliver to the Borrower
and the Administrative Agent two new accurate and complete original signed
copies of Internal Revenue Service Form W‑8ECI, Form W-8BEN (with respect to a
complete exemption under an income tax treaty), Form W‑8BEN (with respect to the
portfolio interest exemption) (or successor forms) and/or an Applicable Tax
Certificate, as the case may be, and such other forms as may be required in
order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments made to it under this Credit Agreement and any other Financing
Document. If any Lender is unable to deliver any such form and/or Applicable Tax
Certificate, it shall immediately notify the Borrower and the Administrative
Agent of such inability, in which case



NEWYORK 8115155 (2K)
23
 




--------------------------------------------------------------------------------



such Lender shall not be required to deliver any such form and/or Applicable Tax
Certificate pursuant to this Section 3.24(b). Notwithstanding anything to the
contrary contained in Section 3.24(a), but subject to Section 11.11[(d) and the
immediately succeeding sentence: (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Internal Revenue Code) for
U.S. Federal income tax purposes to the extent that such Lender has not provided
to the Borrower U.S. Internal Revenue Service forms that establish a complete
exemption from such deduction or withholding and (y) the Borrower shall not be
obligated pursuant to Section 3.24(a) hereof to gross-up payments to be made to
a Lender in respect of income or similar taxes imposed by the United States if
(I) such Lender has not provided to the Borrower the Internal Revenue Service
forms required to be provided pursuant to this Section 3.24(b) or (II) in the
case of a payment, other than interest, to a Lender that is not a “bank” as
described in clause (ii) above, to the extent that such forms do not establish a
complete exemption from withholding of such Applicable Taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 3.24, the Borrower agrees to pay additional amounts and to
indemnify each Lender in the manner set forth in Section 3.24(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of any changes after the Closing Date
in any applicable Law relating to the deducting or withholding of income or
similar Applicable Taxes.
(ii)    Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) shall deliver to the Borrower
and the Administrative Agent executed originals of the Internal Revenue Service
Form W-9 to enable the Borrower and the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
(c)    Each Lender described in Section 3.24(b)(i) shall provide, promptly upon
the reasonable demand of the Borrower or the Administrative Agent, any
information, form or document as prescribed by the Internal Revenue Service to
(x) demonstrate that such Lender has complied with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) and 1472(b)
of the Internal Revenue Code, as applicable), or (y) to determine the amount to
deduct and withhold from such payment.
(d)    Unless required by applicable Laws, at no time shall the Administrative
Agent have any obligation to file or otherwise pursue on behalf of a Lender, or
have any obligation to pay to any Lender, any refund of taxes withheld or
deducted from funds paid for the account of such Lender. If the Administrative
Agent or any Lender determines, in its sole discretion, that it has received a
refund of any Applicable Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts



NEWYORK 8115155 (2K)
24
 




--------------------------------------------------------------------------------



pursuant to Section 3.24(a), it shall pay to such Borrower an amount equal to
such refund (but only to the extent of the indemnity payments made, or
additional amounts paid, by such Borrower under Section 3.24 with respect to the
Applicable Taxes giving rise to such refund), net of all out-of-pocket expenses
and net of any loss or gain realized in the conversion of such funds from or to
another currency incurred by the Administrative Agent or any Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the written request of the Administrative Agent or any Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or any Lender in the event the Administrative Agent or any
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
3.25    Specified Letter of Credit Mechanics.
(a)    To request the issuance of a Specified Letter of Credit under the TALC
Facility, the Borrower shall deliver an appropriately completed and duly
executed LC Request to the TALC Issuing Bank and the Administrative Agent not
less than the second Business Day prior to the proposed Issuance Date thereof.
To request the issuance of a Specified Letter of Credit under any other LC
Facility, the Borrower shall deliver an appropriately completed and duly
executed LC Request to the relevant Issuing Bank and the Administrative Agent
not less than three Business Days in advance of the proposed Issuance Date
thereof. If requested by any relevant Issuing Bank, the Borrower shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Specified Letter of Credit.
(b)    To request the amendment, renewal or extension of an outstanding
Specified Letter of Credit (to the extent such amendment, renewal or extension
is in accordance with the terms, conditions and requirements of this Credit
Agreement), the Borrower shall deliver an appropriately completed and duly
executed LC Request to the relevant Issuing Bank and the Administrative Agent
not less than two Business Days in advance of the requested date of amendment,
renewal or extension thereof.
(c)    Each LC Request shall include or attach such information as shall be
necessary to issue, amend, renew or extend such Specified Letter of Credit
(including the beneficiary, maturity, initial stated amount, and form thereof).
(d)    The making of each LC Request shall be deemed to be a representation and
warranty by the Borrower to the relevant Issuing Banks and the TALC
Participating Banks (as applicable) that such Specified Letter of Credit may be
issued, amended, renewed or extended in accordance with, and will not violate
the requirements of, this Credit Agreement or any other Financing Document. The
relevant Issuing Bank shall, on the terms and subject to the conditions of this
Credit Agreement, on the date requested by the Borrower in the relevant LC
Request, issue, amend, renew or extend (as applicable) the requested Specified
Letter of Credit in accordance with the Issuing Bank’s usual and customary
practices; provided, that in the case of the issuance of a Specified Letter of
Credit, the relevant Issuing Bank shall not have received



NEWYORK 8115155 (2K)
25
 




--------------------------------------------------------------------------------



notice prior to such issuance from the Borrower, the Administrative Agent or any
TALC Participating Bank (as applicable) that one or more of the conditions
specified in Section 4.1, Section 4.3, Section 4.4 or Section 4.5 (as
applicable) are not then satisfied. Upon the issuance, amendment, renewal or
extension of any Specified Letter of Credit in accordance with the terms of this
Credit Agreement, the relevant Issuing Bank shall promptly notify the Borrower,
and the Administrative Agent and, if applicable, the TALC Participating Banks in
writing of such issuance, amendment, renewal or extension, and such notice shall
be accompanied by a copy of the relevant Specified Letter of Credit or the
amendment thereto, as the case may be.
(e)    If the Issuing Bank shall make an LC Disbursement, the Issuing Bank shall
give the Borrower, the Administrative Agent and (with respect to an LC
Disbursement under a TA Letter of Credit) each TALC Participating Bank prompt
written notice of such LC Disbursement; provided, that the failure to give any
such notice shall in no way affect, impair or diminish the Borrower’s
obligations hereunder (other than in respect of timing of its reimbursement
obligations hereunder). The stated amount of any Specified Letter of Credit
shall be reduced by the amount of each LC Disbursement thereunder.
(f)    Each LC Disbursement shall be automatically converted into loans
hereunder in an aggregate initial principal amount equal to the amount of such
LC Disbursement (or in the case of an LC Disbursement in respect of any TA
Letter of Credit, each TALC Participating Bank’s TALC Percentage of the amount
of such LC Disbursement) (each, an “LC Loan”). Upon the deemed Borrowing of LC
Loans in accordance with this Section 3.25(f), the relevant LC Disbursement
shall be deemed retired in full. The LC Loans made pursuant to this Section
3.25(f) shall be Base Rate Loans until Converted in accordance with Section 3.5.
(g)    Immediately upon the issuance by the TALC Issuing Bank of each TA Letter
of Credit, the TALC Issuing Bank shall be deemed to have sold and transferred to
each TALC Participating Bank and each TALC Participating Bank shall be deemed
irrevocably and unconditionally to have purchased and received from the TALC
Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such TALC Participating Bank’s TALC Percentage,
in such TA Letter of Credit, each LC Disbursement made thereunder and the
obligations of the Borrower under this Credit Agreement with respect thereto
(including any LC Disbursement and the resulting LC Loans). In determining
whether to pay under any TA Letters of Credit, the TALC Issuing Bank shall have
no obligation relative to the other Lenders other than to confirm that any
documents required to be delivered under such TA Letters of Credit appear to
have been delivered and that they appear to substantially comply on their face
with the requirements thereof. Any action taken or omitted to be taken by the
TALC Issuing Bank under or in connection with any TA Letters of Credit shall not
create any resulting liability to the Borrower, any Lender or any other Person
unless such action is taken or omitted to be taken with gross negligence or
willful misconduct on the part of the TALC Issuing Bank (as determined by a
court of competent jurisdiction in a final and non-appealable decision). If the
TALC Issuing Bank makes an LC Disbursement, then the TALC Issuing Bank shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each TALC Participating Bank, and each TALC Participating Bank
shall promptly and unconditionally pay to the TALC Issuing Bank the amount of
such TALC Participating Bank’s TALC Percentage of the amount of such LC
Disbursement (less any amount received by the Issuing Bank from the Borrower in
respect of such LC Disbursement prior to such payment) (as applicable to each



NEWYORK 8115155 (2K)
26
 




--------------------------------------------------------------------------------



TALC Participating Bank, such TALC Participating Bank’s “TALC Participation
Amount”) in Dollars and in same day funds. If the Administrative Agent so
notifies a TALC Participating Bank prior to 12:00 noon (New York City time) on
any Business Day, then such TALC Participating Bank shall make available to the
TALC Issuing Bank its TALC Participation Amount on such Business Day in same day
funds. If the Administrative Agent so notifies a TALC Participating Bank after
12:00 noon (New York City time) on any Business Day, then such TALC
Participating Bank shall make available to the TALC Issuing Bank its TALC
Participation Amount on the next succeeding Business Day in same day funds. If
and to the extent such TALC Participating Bank shall not have made its TALC
Participation Amount available to the TALC Issuing Bank in accordance with this
Section 3.25(g), such TALC Participating Bank agrees to pay to the TALC Issuing
Bank, forthwith on demand its TALC Participation Amount, together with interest
thereon, for each day from such date until the date such amount is paid to such
TALC Issuing Bank at the interest rate applicable to Tranche B Construction
Loans or Tranche B Term Loans, as applicable, that are maintained as Base Rate
Loans. The failure of any TALC Participating Bank to make available to the TALC
Issuing Bank its TALC Participation Amount shall not relieve any other TALC
Participating Bank of its obligation hereunder to make available to the TALC
Issuing Bank its TALC Participation Amount on the date required, as specified
above, but no TALC Participating Bank shall be responsible for the failure of
any other TALC Participating Bank to make available to the TALC Issuing Bank
such other TALC Participating Bank’s TALC Participation Amount. Whenever the
TALC Issuing Bank receives a payment of a reimbursement obligation as to which
it has received any payments from the TALC Participating Banks pursuant to this
Section 3.25(g), the TALC Issuing Bank shall pay to each such TALC Participating
Bank which has paid a TALC Participation Amount, in Dollars and in same day
funds, an amount equal to such TALC Participating Bank’s share (based upon the
proportionate aggregate amount originally funded by such TALC Participating Bank
to the aggregate amount funded by all TALC Participating Banks) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations in accordance herewith. Upon the
request of any TALC Participating Bank, the TALC Issuing Bank shall furnish to
such TALC Participating Bank copies of any TA Letters of Credit issued by it and
such other documentation as may reasonably be requested by such TALC
Participating Bank. The obligations of the TALC Participating Banks to make
payments to the TALC Issuing Bank hereunder shall be irrevocable and not subject
to any qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Credit Agreement under all circumstances,
including any of the following circumstances: (i) any lack of validity or
enforceability of this Credit Agreement or any of the other Financing Documents;
(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any other Borrower Party may have at any time against a beneficiary
named in any TA Letters of Credit, any transferee of any TA Letters of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any TALC Participating Bank, or any other Person, whether in connection
with this Credit Agreement, any TA Letters of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any other Borrower Party and the beneficiary
named in any such TA Letters of Credit); (iii) any draft, certificate or any
other document presented under any TA Letters of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) the



NEWYORK 8115155 (2K)
27
 




--------------------------------------------------------------------------------



surrender or impairment of any security for the performance or observance of any
of the terms of any of the Financing Documents; or (v) the occurrence of any
Default or Event of Default.
(h)    The obligations of the Borrower under this Section 3.25 to reimburse the
relevant Issuing Bank with respect to drafts, demands and other presentations
for payment under any Specified Letter of Credit (including, in each case,
interest on such payments) in cash or by the automatic conversion thereof into
LC Loans shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower or any other Borrower Party may have or have had against the Issuing
Bank, including, any defense based upon the failure of any drawing under any
Specified Letter of Credit to conform to the terms of such Specified Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such drawing; provided, that the Borrower shall not be obligated to
reimburse the Issuing Bank for any wrongful payment made by the Issuing Bank
under any Specified Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Issuing
Bank (as determined by a court of competent jurisdiction in a final and
non-appealable decision); provided, further, that such Issuing Bank shall not be
excused from liability to the Borrower to the extent of any damages suffered by
the Borrower that are caused by the Issuing Bank’s willful misconduct or gross
negligence when determining whether drafts and other documents presented under a
Specified Letter of Credit comply with the terms thereof.
3.26    Replacement of Lenders.
(a)    If (i) any Lender delivers a certificate requesting compensation pursuant
to Section 3.11, (ii) any Lender delivers a notice described in Section 3.10,
(iii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender pursuant to Section 3.24, (iv)
any Lender or Issuing Bank becomes a Non-Consenting Creditor, (v) any Lender
becomes a Defaulting Lender or (vi) any Issuing Bank fails to issue a Specified
Letter of Credit in accordance herewith, then the Borrower may, at its sole
expense and effort (including with respect to the processing and recordation fee
referred to in Section 11.11 except to the extent paid by the Eligible
Assignee), upon notice to such Lender or Issuing Bank and the Administrative
Agent, require such Lender or Issuing Bank to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.11), all of its interests, rights and obligations under this Credit
Agreement to an Eligible Assignee that shall assume such assigned obligations;
provided, that:
(A)
in the case of any such assignment resulting from the circumstances set forth in
subparts (i), (ii) or (iii) above, such assignment will result in a reduction in
the relevant compensation or payments thereafter;

(B)
in the case of any such assignment resulting from a Lender or Issuing Bank
becoming a Non-Consenting Creditor, the applicable assignee shall have consented
in writing to the applicable amendment, waiver or consent;




NEWYORK 8115155 (2K)
28
 




--------------------------------------------------------------------------------



(C)
such assignment shall not conflict with any applicable requirement of Law;

(D)
the Borrower shall have received each consent required by Section 11.11 in
accordance therewith;

(E)
the Borrower or such Eligible Assignee shall have paid to the affected Lender or
the Issuing Bank in immediately available funds an amount equal to the sum of
the principal of its Loans, accrued interest thereon, Fees and other amounts
payable to it hereunder and under the other Financing Documents (including any
amounts under Section 3.12) from the assignee (to the extent of such outstanding
principal and accrued interest and Fees) or the Borrower (in the case of all
other amounts); and

(F)
if such Defaulting Lender is an Issuing Bank, the Borrower shall have delivered
the originals of all Specified Letters of Credit issued by such Issuing Bank for
cancellation by such Issuing Bank.

(b)    A Lender or Issuing Bank shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
3.27    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender or Issuing Bank becomes a
Defaulting Lender, then, until such time as such Lender or Issuing Bank is no
longer a Defaulting Lender, to the extent permitted by applicable Law:
(a)    Waivers and Amendments. The amount of such Defaulting Lender’s applicable
Commitment, applicable Loans and TALC Participation shall be excluded for
purposes of voting, and the calculation of voting, on any matters (including the
granting of any consents or waivers) with respect to any of the Financing
Documents (other than consents, modification or waivers that (i) extend the
final scheduled maturity of any Loan or Note held by such Defaulting Lender or
extend the stated expiration date of any Specified Letter of Credit issued by
such Defaulting Lender beyond the Maturity Date of such Loan, Note or Specified
Letter of Credit, (ii) reduce the rate or extend the time of payment of interest
or Fees on or in respect of any Loan or Note held by such Defaulting Lender or
Specified Letter of Credit issued by such Defaulting Lender (except in
connection with the waiver of applicability of any post-default increase in
interest rates), (iii) reduce (or forgive) the principal amount of any Loan or
Note held by such Defaulting Lender, (iv) increase the amount of any Commitment
of such Defaulting Lender or (v) change the voting provisions hereof).
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.14 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:



NEWYORK 8115155 (2K)
29
 




--------------------------------------------------------------------------------



first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment of any amounts owing by
such Defaulting Lender to the TALC Issuing Bank hereunder; third, if such
Defaulting Lender is a TALC Participating Bank, to Cash Collateralize the TALC
Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 3.28; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Credit Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Credit Agreement and (y) if such Defaulting Lender is a TALC Participating Bank,
Cash Collateralize the TALC Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future TA Letters of Credit issued
under this Credit Agreement, in accordance with Section 3.28; sixth, to the
payment of any amounts owing to the Lenders or the Issuing Banks as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Credit Agreement; seventh, so long
as no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Credit Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Specified Letters of Credit were issued at a time when the relevant conditions
set forth in Article IV were satisfied or waived, such payment shall be applied
solely to pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of such Defaulting Lender until
such time as all Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Credit Facility without giving effect to
Section 3.27(d). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 3.27(b) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(c)    Certain Fees.
(i)    No Defaulting Lender shall be entitled to receive any Commitment Fee
under Sections 3.13(a) for any period during which the relevant Lender is a
Defaulting Lender (and, notwithstanding anything to the contrary herein, the
Borrower shall not be required to pay any such Fee that otherwise would have
been required to have been paid to that Defaulting Lender).
(ii)    Each TALC Participating Bank that is a Defaulting Lender shall be
entitled to receive Letter of Credit Fees under Sections 3.13(d)(i) or
3.13(d)(iii) for any period during which that Issuing Bank is a Defaulting
Lender only to the extent allocable to that portion of the TALC Participation
for which it has provided Cash Collateral pursuant to Section 3.28.



NEWYORK 8115155 (2K)
30
 




--------------------------------------------------------------------------------





(iii)    With respect to any Fees not required to be paid to any Defaulting
Lender pursuant to Section 3.27(c)(ii), the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s TALC Participation
that has been reallocated to such Non-Defaulting Lender pursuant to Section
3.27(d), (y) pay to the TALC Issuing Bank the amount of any such Fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.
(d)    Reallocation of TALC Participations to Reduce Fronting Exposure. All or
any part of any Defaulting Lender’s TALC Participation shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective TALC
Percentages (calculated without regard to such Defaulting Lender’s TALC
Percentages) but only to the extent that (x) the conditions set forth in Section
4.4 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation would not cause the
aggregate TALC Participating Amount of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s TALC Commitment. For the avoidance of doubt, the TALC
Issuing Bank and the TALC Participating Banks agree that drawings under the TA
Letter of Credit under the Tolling Agreement result from or are otherwise
predicated upon facts that constitute Defaults or Events of Default and that no
reallocation will occur hereunder if a TALC Participating Bank becomes a
Defaulting Lender solely as a result of its failure to pay to the TALC Issuing
Bank its relevant TALC Participation Amount upon such drawing. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that TALC Participating Bank
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.
(e)    Cash Collateral by Borrower; Prepayment of LC Loans. If the reallocation
described in Section 3.27(d) cannot, or can only partially, be effected, then
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, Cash Collateralize the TALC Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 3.28;
provided, that if any TALC Participating Bank becomes a Defaulting Lender solely
as a result of its failure to pay to the TALC Issuing Bank its relevant TALC
Participation Amount upon the drawing of a TA Letter of Credit, then the
Borrower shall have the right, in lieu of Cash Collateralization and
notwithstanding the provisions of Section 3.22, to prepay such LC Loans as are
owed to the TALC Issuing Bank in aggregate amount equal to such Defaulting
Lender’s TALC Participation Amount in accordance with Section 3.16 within five
Business Days.
(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and (if
the Defaulting Lender is a TALC Participating Bank) the TALC Issuing Bank agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding



NEWYORK 8115155 (2K)
31
 




--------------------------------------------------------------------------------



Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations of the Credit Facilities to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Credit Facility (without
giving effect to Section 3.27(d)), whereupon such Lender will cease to be a
Defaulting Lender; provided, that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(g)    New TA Letters of Credit. So long as any TALC Participating Bank is a
Defaulting Lender, the TALC Issuing Bank shall not be required to issue, extend,
renew or increase any TA Letter of Credit unless it is satisfied that it will
have no Fronting Exposure after giving effect thereto.
3.28    Cash Collateralization.
(a)    Cash Collateralization. If at any time there shall exist a Defaulting
Lender that is a TALC Participating Bank, then within five Business Days
following the written request of the Administrative Agent or the TALC Issuing
Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize or shall cause the Cash Collateralization of the TALC Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 3.27(d) and any Cash Collateral provided by such
Defaulting Lender) from funds that are not credited or creditable to the Secured
Accounts in an amount not less than the Minimum Collateral Amount.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the TALC Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of TALC Facility, to be applied pursuant to Section 3.28(c). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the TALC
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, then the Borrower will,
within five Business Days of demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under this Section 3.28 or Section
3.27 in respect of TA Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations of TA Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.



NEWYORK 8115155 (2K)
32
 




--------------------------------------------------------------------------------



(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the TALC Issuing Bank’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 3.28
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the TALC Issuing Bank that there exists excess Cash
Collateral; provided, that, subject to Section 3.27, the Person providing Cash
Collateral and the TALC Issuing Bank may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations; and,
provided, further, that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Collateral Documents.
ARTICLE IV
CONDITIONS PRECEDENT
4.1    Conditions to Closing. The closing of the transactions hereunder (the
“Closing”) is subject to the prior satisfaction of each of the following
conditions (unless waived in writing by each Financing Party):
(a)    Representations and Warranties. The representations and warranties of the
Borrower Parties set forth in the Financing Documents shall be true and correct
in all material respects on and as of the Closing Date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
(b)    Transaction Documents. Each of the Transaction Documents (other than the
Term Notes, any Additional Project Documents not then in existence and the Rate
Swap Confirmations) shall have been duly authorized, executed, delivered and (if
applicable) released from documentary escrow by each party thereto. The
Administrative Agent shall have received a fully-executed version of each such
Transaction Document (it being understood that, to the extent an original
counterpart thereof is not required to be delivered to the Administrative Agent
as a condition to the effectiveness or enforceability thereof under applicable
Law, a photostatic or electronic copy thereof shall satisfy this condition).
(c)    Notes. The Borrower shall have duly authorized and executed each Note
(other than a Term Note) for the account of each Lender that has made a request
therefor pursuant to Section 3.4(b). Each such Note shall be appropriately
completed with the name of the payee, the maximum principal amount thereof and
the date of issuance (which shall be the Closing Date) inserted therein. An
original of each such Note shall have been delivered by the Borrower to the
Administrative Agent for further distribution to the payee listed therein.
(d)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing.
(e)    Funding of Equity Contributions. The Pledgor shall have contributed to
the Borrower the Required Equity Contribution. The proceeds of such Required
Equity



NEWYORK 8115155 (2K)
33
 




--------------------------------------------------------------------------------



Contribution shall have been applied to the payment of Project Costs (directly
by the Borrower or through the further contribution to and payment by the
Procurement Sub or Project Owner).
(f)    Closing Certificates. The Borrower shall have appropriately completed,
duly authorized, executed, and delivered to the Administrative Agent and (if
applicable) released from documentary escrow the Borrower Closing Certificate.
The Pledgor shall have appropriately completed, duly authorized, executed and
delivered to the Administrative Agent and (if applicable) released from
documentary escrow the Pledgor Closing Certificate. Each such Closing
Certificate is true and correct in all respects and attaches true and correct
copies of all documents specified therein appropriately completed as specified
therein.
(g)    Good Standing. Each Borrower Party and the Pledgor shall be in good
standing under the jurisdiction of its formation and the Administrative Agent
shall have received a certificate of good standing in respect of each such
Borrower Party and the Pledgor certified by the Secretary of State of such state
and dated not more than ten days prior to the Closing Date. Each Borrower Party
and the Pledgor shall be qualified to do business in the jurisdiction where the
Project is located and the Administrative Agent shall have received a
certificate of the relevant state official evidencing such qualification dated
not more than ten days prior to the Closing Date.
(h)    Insurance. Insurance complying with the Collateral Agreement shall be in
full force and effect, and each Financing Party shall have received a binder or
certificates signed by the insurer or a broker authorized to bind the insurer
with respect to each policy of insurance required to be in effect pursuant to
the Collateral Agreement evidencing such insurance (including the designation of
the Collateral Agent as loss payee or additional insured thereunder to the
extent required by the Collateral Agreement). In addition, each Financing Party
shall have received a report from the Insurance Consultant in accordance with
Section 4.1(i) and a certificate from the Insurance Consultant dated the Closing
Date, certifying that all insurance policies required to be maintained (or
caused to be maintained) by the Borrower Parties pursuant to Section 7.17 and
the Collateral Agreement have been obtained and are in full force and effect on
the Closing Date, and that such insurance policies comply in all respects with
the requirements of the Collateral Agreement.
(i)    Consultants’ Reports. Each Financing Party shall have received an
electronic copy of a report of each Independent Consultant as to the matters set
forth opposite such report on Appendix I.
(j)    Permits. Each Financing Party shall have received photostatic or
electronic copies of (x) all Material Permits held in the name of the Borrower
Parties and Affiliate Project Participants and, if requested, certified copies
of all applications made for such Material Permits required to have been
obtained on or before the Closing Date and (y) all Material Permits known to the
Borrower that are held in the name of any Material Project Participants that are
not Affiliate Project Participants except those Material Permits listed on
Schedule 4.1(j).
(k)    Creation, Perfection and Priority of Liens. The Liens of the Collateral
Agent over the Collateral shall have been created and perfected in accordance
with the Collateral



NEWYORK 8115155 (2K)
34
 




--------------------------------------------------------------------------------



Agreement and such Liens shall constitute first-priority Liens subject only to
(i) Permitted Priority Liens and (ii) other Permitted Liens to the extent junior
to the Liens granted to the Collateral Agent under the Security Documents and
the Administrative Agent shall have received evidence reasonably satisfactory to
it of the foregoing.
(l)    Lien Searches. The Administrative Agent shall have received lien search
reports of a recent date before the Closing Date for each of the jurisdictions
in which UCC-1 financing statements, fixture filings and the Mortgage are
intended to be filed in respect of the Collateral which such reports shall not
include any Liens other than (i) Permitted Priority Liens and (ii) other
Permitted Liens to the extent junior to the Liens granted to the Collateral
Agent under the Security Documents. The Administrative Agent shall have received
each California 20-Day Preliminary Notice issued pursuant to California Civil
Codes §3097, 3098, 3111 and 3259.5 and delivered to the Borrower Parties on or
prior to the Closing Date.
(m)    Legal Opinions. The Administrative Agent shall have received photostatic
or electronic copies of the following legal opinions, which legal opinions shall
be dated the Closing Date and addressed to, and be in form and substance
satisfactory to, each Agent and each Financing Party:
(i)    a legal opinion of in-house counsel to each of the Borrower Parties and
the Pledgor;
(ii)    a legal opinion of Jones Day, special New York and California counsel to
the Borrower Parties, the Pledgor and each Affiliated Project Party;
(iii)    a legal opinion of Jones Day, special federal energy regulatory and
federal permitting counsel to the Borrower Parties, the Pledgor and each
Affiliated Project Party;
(iv)    a legal opinion of Stoel Rives LLP, special federal and state
environmental counsel, state energy regulatory and state and local permitting
counsel to the Borrower Parties, the Pledgor and each Affiliated Project Party;
(v)    a legal opinion of counsel to the Equipment Supplier and Equipment
Servicer as to the matters set forth on Appendix 2 to each Consent Agreement
with the Equipment Supplier and the Equipment Servicer; and
(vi)    a legal opinion of counsel to the BOP Contractor as to the matters set
forth on Appendix 2 to each Consent Agreement with the BOP Contractor.
(n)    Financial Information, etc. Each Financing Party shall have received an
electronic copy of a pro forma balance sheet of each Borrower Party and the
Pledgor, dated the Closing Date.
(o)    U.S.A. Patriot Act. Each Financing Party shall have received, at least
three Business Days prior to the Closing Date, electronic copies of all
documentation and other information required by bank regulatory authorities or
the generally applicable internal policies



NEWYORK 8115155 (2K)
35
 




--------------------------------------------------------------------------------



of the such Financing Party under applicable “know your customer” and anti-money
laundering rules and regulations, including the U.S.A. Patriot Act.
(p)    Environmental Matters. Each Financing Party shall have received an
electronic copy of a “Phase 1 Environmental Site Assessment” confirming that
there are no recognized environmental conditions in connection with the Project,
the Facility or the Site, except to the extent set forth on Schedule 5.14.
(q)    Fees and Expenses. The Borrower shall have paid or arranged for the
payment when due of all reasonable and documented Fees, expenses (including
Attorney Costs) and other charges due and payable by it on or prior to the
Closing Date under this Credit Agreement or under any of the other Financing
Documents.
(r)    Construction Budget and Project Schedule; Sources and Uses. Each
Financing Party shall have received an electronic copy (whether delivered
separately or as part of the Base Case Model delivered in accordance with
Section 4.1(t)) of (i) the Construction Budget, (ii) each Project Schedule and
(iii) a sources and uses of funds demonstrating that the Construction Facilities
are sufficient to timely fund all future Project Costs set forth in the
Construction Budget, including the Contingency, each of which shall be
reasonably satisfactory to such Financing Party.
(s)    Pro Forma Operating Budget; Pro Forma Operating Report. Each Financing
Party shall have received an electronic copy (whether delivered separately or as
part of the Base Case Model delivered in accordance with Section 4.1(t)) of a
pro forma Operating Budget and a pro forma Operating Report, in each case, in
form, scope and substance reasonably satisfactory to such Financing Party.
(t)    Base Case Model. The Borrower shall have delivered to each Financing
Party an electronic copy of the Base Case Model, incorporating the inputs from
the Construction Budget, the Project Schedules, the projected Operating
Performance and sources and uses of funds delivered in accordance with Section
4.1(r), the pro forma Operating Budget delivered in accordance with Section
4.1(s), and the anticipated fixed rate payable by the Borrower under each of the
Rate Swap Transactions to be entered into in accordance with Section 7.26, and
otherwise in form, scope and substance reasonably satisfactory to such Financing
Party.
(u)    Financial Ratios. The Base Case Model delivered in accordance with
Section 4.1(t) shall project a minimum Projected DSCR on a rolling twelve-month
basis beginning on August 30, 2013 and ending on August 31, 2023 of not less
than 1.40:1.00.
(v)    Commencement of Work. The Administrative Agent shall have received
evidence that: (i) the Construction Manager shall have received and accepted the
“Notice to Proceed” (as defined in the Construction Management Agreement); (ii)
the BOP Contractor shall have received and accepted the “Full Notice to Proceed”
(as defined in the BOP Contract); (iii) the Equipment Servicer shall have
received and accepted the “Full Notice to Proceed” (as defined in the Equipment
Services Agreement); and (iv) the Equipment Supplier shall have received and
accepted the “Full Notice to Proceed” (as defined in the Equipment Purchase
Agreement).



NEWYORK 8115155 (2K)
36
 




--------------------------------------------------------------------------------



(w)    Debt Repayment.     Each Borrower Party shall have repaid all of its
existing Indebtedness, other than Permitted Indebtedness and all Liens
associated therewith encumbering any Collateral, other than Permitted Liens,
shall have been released.
(x)    Additional Matters. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Credit Agreement and the other Transaction
Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received such
other documents, certificates, and instruments relating to this Credit Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby as the Administrative Agent shall have reasonably requested, in each
case in form and substance reasonably satisfactory to the Administrative Agent.
For purposes of this Section 4.1, a Financing Party shall be deemed to have
received an electronic copy of any document that was posted on the Borrower’s
online data site located at www.intralinks.com as of 5:00 p.m. (New York time)
on the day immediately preceding the Closing Date; unless, (x) such Financing
Party did not receive electronic notice of such posting or (y) such Financing
Party notifies the Administrative Agent and the Borrower that such Financing
Party has not had reasonably sufficient time to review such electronic copy
prior to the Closing Date.
4.2    Conditions to the Disbursement of Construction Loans. The obligation of
any (a) Tranche A Lender to make any Tranche A Construction Loan or (b) Tranche
B Lender to make any Tranche B Construction Loan, as the case may be, on any
Disbursement Date is subject to the prior satisfaction of each of the following
conditions (unless waived in writing by (x) in the case of Tranche A
Construction Loans, the Requisite Tranche A Lenders or (y) in the case of
Tranche B Construction Loans, Requisite Tranche B Lenders):
(a)    Closing Date. The Closing shall have theretofore occurred.
(b)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request pursuant to and in compliance with Section 3.2 in respect of
the Disbursement of Construction Loans on such Disbursement Date.
(c)    Construction Requisition. The Administrative Agent shall have received
(i) not less than five Business Days prior to such Disbursement Date, a
Construction Requisition and (ii) not less than two Business Days prior to such
Disbursement Date, a certificate of the Independent Engineer confirming such
Construction Requisition.
(d)    Representations and Warranties. The representations and warranties of the
Borrower contained in Article V hereof and the representations and warranties of
each Borrower Party, and the Pledgor and the Affiliated Project Parties
contained in any other Financing Document to which any such Person is a party
shall be true and correct in all material respects on and as of such
Disbursement Date as if made on and as of such date (both before and after
giving effect to the Disbursement to be made on such date) (or, if stated to
have been made solely as of an earlier date, were true and correct in all
material respects as of such earlier date).



NEWYORK 8115155 (2K)
37
 




--------------------------------------------------------------------------------



(e)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing.
(f)    Construction Budget; Notional Disbursement Schedule. The making of such
Construction Loan shall be in accordance with the Construction Budget and the
Notional Disbursement Schedule (subject to variances to the Notional
Disbursement Schedule that are reasonably commensurate with modifications to the
Construction Budget that are made in accordance with Section 7.28). The
aggregate amount of Project Costs set forth in the then-applicable Construction
Budget are sufficient to cause the Term Conversion Date to occur prior to the
Date Certain and the Available Construction Funds both before and after giving
effect to such Disbursement shall be equal to or greater than the aggregate
amount of unpaid Project Costs set forth in the Construction Budget.
(g)    No Liens. There shall not have been filed against or served upon the
Collateral Agent or any of the Borrower Parties with respect to the Project or
any part thereof any Stop Notice or notice of any Lien or claim of Lien or
attachment upon or claim affecting the right to receive payment of any of the
moneys payable to any of the Persons named on the relevant Construction
Requisition (other than a Permitted Lien) which has not been released by prior
payment (after the date hereof with the proceeds of Construction Loans) or in
respect of which a bond or other security acceptable to Administrative Agent has
not been posted or provided or which will not be released with the payment of
the related obligation out of Construction Loans to be disbursed on the relevant
Disbursement Date.
(h)    Lien Releases; Etc. The Borrower shall have delivered to the
Administrative Agent (i) a Lien Waiver Report completed in good faith using
commercially reasonable efforts setting forth the information required thereby
in respect of each M&M Party known to the Borrower Parties, including any Person
identified in a notice delivered to the Borrower Parties or their Affiliates in
accordance with Section 8.1 of any of the BOP Contract, the Equipment Purchase
Agreement or the Equipment Services Agreement and any Person that has delivered
to the Borrower Parties or (if relating to the Project) their Affiliates a
California 20-Day Preliminary Notice pursuant to California Civil Codes §3097,
3098, 3111 or 3259.5, (ii) properly completed and duly executed conditional lien
waivers (in the form provided under California Civil Code §3262, as amended)
from each M&M Party that is to be directly or indirectly paid from funds
requested under the related Borrowing of the Construction Loans, each of which
shall be dated not earlier than the Relevant Work Date, (iii) one or more
properly completed and duly executed unconditional lien waivers (in the form
provided under California Civil Code §3262, as amended) from each M&M Party that
is to be directly or indirectly paid from funds requested under the related
Borrowing, each of which shall be dated not earlier than the date of the most
recent conditional lien waiver delivered in accordance with subpart (ii) of this
sentence. All work previously done on the Project shall have been done in all
material respects in accordance with the applicable M&M Contracts. Other than
with respect to the initial Borrowing of the Construction Loans (to the extent
amounts are funded from sources other than the Construction Loans on the date
thereof), all amounts directly or indirectly paid to any M&M Party since the
initial



NEWYORK 8115155 (2K)
38
 




--------------------------------------------------------------------------------



Borrowing of the Construction Loans have been directly or indirectly funded with
the proceeds of the Construction Loans (unless otherwise approved by the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed).
(i)    Fees and Expenses. The Borrower shall have paid or arranged for the
payment when due (including, to the extent permitted, out of Disbursements) of
all reasonable and documented Fees, expenses (including Attorney Costs) and
other charges payable by it on or prior to such Disbursement Date under this
Credit Agreement or under any other Financing Document.
(j)    Title Policy Endorsement. The Administrative Agent shall have received
(i) a “bring-down” endorsement to the Title Policy to the Disbursement Date of
such Construction Loans, insuring the continuing first priority Lien of the
Mortgage (subject only to (A) Permitted Priority Liens and (B) other Permitted
Liens to the extent junior to the Liens for the benefit of the Secured Parties
under the Mortgage) and otherwise in form and substance satisfactory to the
Administrative Agent and (ii) either (A) with respect to the initial Borrowing
of the Construction Loans only, a 32-06 Endorsement and (B) with respect to each
other Borrowing of the Construction Loans, a 33‑06 Endorsement, in each case,
with a Date of Coverage (as defined therein) that is the same as the date of the
relevant Borrowing of the Construction Loans with copies of all executed
conditional and unconditional lien waivers required to be delivered pursuant to
Section 4.2(h) attached thereto.
(k)    Funding of Equity Contributions. The Pledgor shall have contributed to
the Borrower the Required Equity Contribution. The proceeds of such Required
Equity Contribution shall have been applied to the payment of Project Costs
(directly by the Borrower or through the further contribution to and payment by
the Procurement Sub or Project Owner).
(l)    Remediation. With respect solely to the initial Borrowing of the
Construction Loans: (i) the U.S. Environmental Protection Agency shall have
issued EPA Letters that set forth, with a reasonable level of certainty, the
remediation that is as of such date required in respect of all environmental
conditions identified at the Site on or prior to the initial Borrowing of the
Construction Loans; (ii) the Borrower shall have delivered to the Administrative
Agent the Remediation Work Plan, as updated as of the initial Borrowing of the
Construction Loans; (iii) the Borrower shall, or shall have caused the relevant
Borrower Parties to, have entered into such Change Orders, in accordance with
Section 7.15, as are necessary to reflect the Remediation Work Plan; (iv) the
Borrower shall have amended the Construction Budget, in accordance with Section
7.28, to the extent necessary to incorporate the costs of all such Change
Orders, (v) the Borrower shall have delivered to the Administrative Agent a
sources and uses of funds demonstrating that the Construction Facilities and the
Required Equity Contribution are sufficient to fund all past and future Project
Costs set forth in the then-applicable Construction Budget, including the
Contingency and (vi) the Borrower shall have delivered to the Administrative
Agent a written confirmation of the Independent Engineer that (A) the
Remediation Work Plan as of the date of the initial Borrowing of the
Construction Loans sets forth with reasonable certainty all corrective actions
that are



NEWYORK 8115155 (2K)
39
 




--------------------------------------------------------------------------------



necessary or reasonably appropriate to satisfy the conditions and comply with
any other requirements set forth in the EPA Letters and (B) the Change Orders
referenced in subpart (iii) of this Section 4.2(l) incorporate with reasonable
certainty all schedule and cost impacts to the Project that can reasonably be
expected to result from the remaining execution of the Remediation Work Plan in
accordance therewith. With respect solely to the initial Borrowing of the
Construction Loans, the aggregate undrawn amount of the Environmental Indemnity
is not less than $37,500,000.00.
(m)    Updated Base Case Model. With respect solely to the initial Borrowing of
the Construction Loans, the Borrower shall have delivered to the Administrative
Agent the updated Base Case Model, modified solely to reflect (x) any amendment
to the Construction Budget prior to such initial Borrowing, (y) the fixed
interest rate payable under the Rate Swap Transactions entered into in
accordance with Section 7.26 and (z) the Tranche A Loan Amount as of the initial
Borrowing of the Construction Loans, and such updated Base Case Model shall
project a minimum Projected DSCR on a rolling twelve-month basis beginning on
August 30, 2013 and ending on August 31, 2023 of not less than 1.40:1.00.
(n)    Updated Projected Amortization Schedule. With respect solely to the
initial Borrowing of the Construction Loans, the Borrower shall have delivered
to the Administrative Agent an updated Projected Amortization Schedule, modified
solely to include the Tranche A Notional Amortization and the Tranche A
Percentage Amortization.
4.3    Conditions to the Issuance of LGIA Letters of Credit or Disbursement of
Revolving Loans. The obligation of the Revolver Lenders to make (x) any
Revolving Loan on any Disbursement Date, or (y) issue an LGIA Letter of Credit,
on any Issuance Date, is subject to the prior satisfaction of each of the
following conditions (unless waived in writing by the Requisite Revolving
Lenders):
(a)    Closing Date; Etc. The Closing shall have theretofore occurred. The
initial Borrowing of the Construction Loans shall have been made or will be made
concurrently therewith.
(b)    Borrowing Request. In the case of a request for Revolving Loans, the
Administrative Agent shall have received a Borrowing Request pursuant to and in
compliance with Section 3.2.
(c)    LGIA Letter of Credit Request. In the case of a request for the issuance
of the LGIA Letter of Credit, the Revolving Lender shall have received an LC
Request pursuant to and in compliance with Section 3.25(a) in respect of the
issuance of such LGIA Letter of Credit.
(d)    Representations and Warranties. The representations and warranties of the
Borrower contained in Article V hereof and the representations and warranties of
each Borrower Party, and the Pledgor and the Affiliated Project Parties
contained in any other Financing Document to which any such Person is a party
shall be true and correct in all



NEWYORK 8115155 (2K)
40
 




--------------------------------------------------------------------------------



material respects on and as of such Issuance Date or Disbursement Date (both
before and after giving effect to any Loans or the issuance of any Specified
Letter of Credit on such Issuance Date or Disbursement Date) (or, if stated to
have been made solely as of an earlier date, were true and correct in all
material respects as of such earlier date).
(e)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing (unless the issuance of any LGIA Letter of Credit
would cure any Default).
(f)    Fees and Expenses. The Borrower shall have paid or arranged for the
payment when due (including, if a Disbursement Date, out of Disbursements) of
all reasonable and invoiced Fees, expenses (including Attorney Costs) and other
charges payable by it on or prior to such Disbursement Date or Issuance Date
under this Credit Agreement or under any other Financing Document.
4.4    Conditions to the Issuance of the TA Letter of Credit. The obligation of
the TALC Issuing Bank to issue a TA Letter of Credit on any Issuance Date is
subject to the prior satisfaction of each of the following conditions (unless
waived in writing by the TALC Issuing Bank and the Requisite TALC Participating
Banks):
(a)    Closing Date; Etc. The Closing shall have theretofore occurred. The
initial Borrowing of the Construction Loans shall have been made or will be made
concurrently therewith.
(b)    LC Request. The TALC Issuing Bank shall have received an LC Request
pursuant to and in compliance with Section 3.25(a) in respect of the issuance of
such TA Letter of Credit.
(c)    Representations and Warranties. The representations and warranties of the
Borrower contained in Article V hereof and the representations and warranties of
each Borrower Party, and the Pledgor and the Affiliated Project Parties
contained in any other Financing Document to which any such Person is a party
shall be true and correct in all material respects on and as of such Issuance
Date as if made on and as of such Issuance Date (both before and after giving
effect to the issuance of the TA Letter of Credit on such date) (or, if stated
to have been made solely as of an earlier date, were true and correct in all
material respects as of such earlier date).
(d)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing (unless the issuance of any TALC Letter of Credit
would cure any Default).
(e)    Fees and Expenses. The Borrower shall have paid or arranged for the
payment when due (including, to the extent such Issuance Date is also a
Disbursement Date, out of Disbursements) of all reasonable and invoiced Fees,
expenses (including Attorney Costs) and other charges payable by it on or prior
to such Issuance Date under this Credit Agreement or under any other Financing
Document.



NEWYORK 8115155 (2K)
41
 




--------------------------------------------------------------------------------



4.5    Conditions to the Issuance of the DSR Letter of Credit. The obligation of
each DSR Issuing Bank to issue a DSR Letter of Credit on any Issuance Date is
subject to the prior satisfaction of each of the following conditions (unless
waived in writing by such DSR Issuing Bank):
(a)    Closing Date; Etc. The Closing shall have theretofore occurred. The
initial Borrowing of the Construction Loans shall have been made. The Term
Conversion Date shall have theretofore occurred.
(b)    LC Request. Such DSR Issuing Bank shall have received an LC Request
pursuant to and in compliance with Section 3.25(a) in respect of the issuance of
such DSR Letter of Credit.
(c)    Representations and Warranties. The representations and warranties of the
Borrower contained in Article V hereof and the representations and warranties of
each Borrower Party, and the Pledgor and the Affiliated Project Parties
contained in any other Financing Document to which any such Person is a party
shall be true and correct in all material respects on and as of such Issuance
Date as if made on and as of such date (both before and after giving effect to
the issuance of the DSR Letters of Credit on such Issuance Date) (or, if stated
to have been made solely as of an earlier date, were true and correct in all
material respects as of such earlier date).
(d)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing (unless the issuance of any DSR Letter of Credit
would cure any Default).
(e)    Fees and Expenses. The Borrower shall have paid or arranged for the
payment when due (including, to the extent such Issuance Date is also a
Disbursement Date, out of Disbursements) of all reasonable and invoiced Fees,
expenses (including Attorney Costs) and other charges payable by it on or prior
to such Disbursement Date under this Credit Agreement or under any other
Financing Document.
4.6    Conditions to the Term Conversion Date. The occurrence of the Term
Conversion Date shall be subject to the conditions precedent that the
Administrative Agent shall have received, or the Requisite Term Lenders shall
have waived receipt of, the following documents, materials and other written
information, each of which shall be in form and substance satisfactory to the
Requisite Term Lenders, and that the other conditions set forth below shall have
been satisfied or waived by the Requisite Term Lenders:
(a)    Term Notes. Each Lender that has made a request therefor pursuant to
Section 3.4(b) shall have received original Term Notes in respect of the Term
Loans made or maintained by it, duly completed, executed and delivered by the
Borrower, each of which shall (i) be dated the Term Conversion Date, (ii) mature
on the Term Maturity Date, and (iii) bear interest as provided in Article III.
(b)    Insurance. The Administrative Agent shall have received a certified copy
of the insurance policies required to have been obtained and be in effect on the
Term Conversion Date in accordance with Section 7.17 and the Collateral
Agreement or



NEWYORK 8115155 (2K)
42
 




--------------------------------------------------------------------------------



certificates of insurance with respect thereto, together with evidence of the
payment of all premiums therefor, and a certificate of the Insurance Consultant,
certifying that insurance complying with the Collateral Agreement, covering the
risks and otherwise satisfying the requirements referred to therein, has been
obtained and is in full force and effect.
(c)    Permits. All Material Permits shall have been duly obtained, shall be
held solely in the name of the Project Owner (or, if necessary, the applicable
Project Participant) shall be in full force and effect, shall be final and not
subject to any appeal or modification and all appeal periods applicable hereto
have expired and shall be free from conditions or requirements the compliance
with which could reasonably be expected to have either a Material Adverse Effect
or a material adverse effect on the ability of any Material Project Participant
to timely perform any of its material obligations under any of the Material
Project Documents to which it is a party, or which the relevant Borrower Party
does not reasonably expect to be able to satisfy; provided, that with respect to
Material Permits which cannot be obtained on or prior to the Term Conversion
Date in the exercise of reasonable diligence (but which are routinely
obtainable, can be obtained only after completion of certain operations testing
or can be obtained only after a period of operations), the Administrative Agent
shall have received assurances satisfactory to the Independent Engineer that
such Permits will be obtained by the time needed in connection with the
operation of the Project.
(d)    Completion Certificates. The Administrative Agent shall have received
(i) an original executed counterpart of the Borrower Completion Certificate (the
statements contained in which shall be true and correct in all material
respects), and (ii) an original executed counterpart of the Independent Engineer
Completion Certificate.
(e)    Project Completion Date. The Project Completion Date shall have occurred.
(f)    Opinions. The Administrative Agent shall have received supplemental
opinions of counsel to the Borrower, dated as of the Term Conversion Date,
opining as to each of the matters set forth on Appendix K, subject to such
qualifications and assumptions as are customary in New York, California or
Federal opinion practice (as applicable).
(g)    Operating Budget. The Borrower shall have proposed an Operating Budget in
accordance with Section 6.6 for the period described in Section 6.6, and such
Operating Budget shall have been adopted in accordance with Section 6.6.
(h)    Title Insurance; Survey.
(i)    The Borrower shall have delivered to the Administrative Agent a Title
Policy which has been reissued by the Title Insurer (the “Reissued Title
Policy”) and such Reissued Title Policy (a) insures the continuing first
priority of the Mortgage (subject only to (A) Permitted Priority Liens and (B)
other Permitted Liens to the extent junior to the Liens granted for the benefit
of the Secured Parties pursuant thereto) and otherwise in form and substance
reasonably satisfactory to Administrative Agent, (b) is



NEWYORK 8115155 (2K)
43
 




--------------------------------------------------------------------------------



issued as of the Term Conversion Date, (c) contains only the coverage exceptions
set forth in the Title Policy as of the Closing Date or that are otherwise
approved by the Administrative Agent (provided, that any mechanics’ and
materialmen’s exceptions included in the Title Policy shall be deleted in the
Reissued Title Policy), (d) provides that the ALTA 32 endorsement to the Title
Policy is of no further force or effect and (e) is in an amount equal to the
Title Policy Amount.
(ii)    The Borrower shall have delivered to the Administrative Agent a final
“as‑built” survey of the Site, addressed to the Collateral Agent for the benefit
of the Secured Parties, the Title Insurance Companies and the Borrower, updated
to within thirty days of the Term Conversion Date, showing the completed
Project, which survey shall be in form and substance reasonably satisfactory to
the Collateral Agent and the Title Insurance Companies, and shall disclose no
easements, rights-of-way or encumbrances, other than (A) Permitted Priority
Liens and (B) other Permitted Liens to the extent junior to the Liens granted
for the benefit of the Secured Parties pursuant to the Mortgage.
(iii)    The Borrower shall have prepared and caused to be executed and recorded
such amendments to the Mortgage or other confirmatory documents as may be
reasonably requested by the Collateral Agent in order to protect, confirm or
maintain the first-priority Lien of the Mortgage on the Mortgaged Property, as
reflected in the final survey delivered pursuant to this Section 4.6(h).
(i)    Lien Releases; Etc. The Borrower shall have delivered to the
Administrative Agent (i) a properly completed and duly executed unconditional
lien waiver upon final payment (in the form provided under California Civil Code
§3262, as amended) from each M&M Party, each of which waivers shall be
substantially consistent with any relevant requirements of the applicable M&M
Contract, (ii) a properly completed and duly executed conditional lien waiver
upon final payment (in the form provided under California Civil Code §3262, as
amended) from each M&M Party together with evidence reasonably satisfactory to
Administrative Agent that the amount set forth in such conditional lien waiver
upon final payment has been paid, each of which waivers shall be substantially
consistent with any relevant requirements of the applicable M&M Contract or
(iii) other evidence reasonably satisfactory to Administrative Agent that such
M&M Party has been paid in full or otherwise has no mechanics lien rights with
respect to the Project. Notwithstanding anything to the contrary with the
foregoing, the requirements under this Section 4.6(i) shall not be applicable
with respect to work performed prior to the Closing Date by an M&M Party that
does not perform work after the Closing Date to the extent payment for such work
and such M&M Party are identified on the certificate delivered to the Title
Company and attached hereto as Schedule 4.6(i).
(j)    No Liens. (i) There shall not have been filed against or served upon the
Collateral Agent or any of the Borrower Parties with respect to the Project or
any part thereof any Stop Notice or notice of any Lien or claim of Lien or
attachment upon or claim affecting the right to receive payment of any of the
moneys payable to any of the Persons named on any relevant Construction
Requisition in respect of Construction Loans to be disbursed on the Term
Conversion Date (other than a Permitted Lien) which



NEWYORK 8115155 (2K)
44
 




--------------------------------------------------------------------------------



has not been released by prior payment (after the date hereof, with the proceeds
of Construction Loans) or in respect of which a bond or other security
acceptable to Administrative Agent has not been posted or provided or which will
not be released with the payment of the related obligation out of Construction
Loans to be disbursed on the Term Conversion Date and (ii) all applicable filing
periods for any such Liens that are mechanics’ and/or materialmen’s Liens shall
have expired; unless, the Reissued Title Policy delivered pursuant to Section
4.6(h) above insures against any and all losses arising by reason of any such
pending or potential relevant mechanics or materialmen’s Lien or other Lien
gaining priority over the Mortgage.
(k)    Merger. The Procurement Sub and the Project Owner shall have effected the
Merger contemplated by Section 7.33.
(l)    Borrower Equity Interests. The Borrower shall own no assets, other than
the Pledged Equity Interests of the Project Owner.
(m)    Expected Initial Delivery Date. The Expected Initial Delivery Date shall
have theretofore occurred.
(n)    Funding of DSRA. The Debt Service Reserve Account shall have been funded
in cash or by the posting of DSR Letters of Credit to the DSR Required Balance
in accordance with the Collateral Agreement.
(o)    TALC Facility. All LC Loans resulting from drawings under any TA Letter
of Credit, together with any Liquidation Costs incurred by the Borrower as a
result of such prepayment, have been repaid in accordance with Sections 3.17(b)
and 3.17(f).
(p)    Other Documents. The Administrative Agent shall have received original
counterparts of such other statements, certificates and documents as the
Administrative Agent may reasonably request.
ARTICLE V
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
In order to induce each of the Lenders to enter into this Credit Agreement and
to make the Loans and issue or participate in the Specified Letters of Credit,
the Borrower makes the following representations, warranties and agreements as
of the date hereof (or as of such other date as may be expressly specified with
respect to such representation, warranty or agreement), all of which shall
survive the execution and delivery of this Credit Agreement and the Notes, the
making, Conversion and continuance of the Loans and the issuance of the
Specified Letters of Credit:
5.1    Organization. Each Borrower Party is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware.
Each Borrower Party is duly authorized and qualified to do business and is in
good standing in each jurisdiction in which it owns or leases Property or in
which the conduct of its business requires it to so qualify, except where the
failure to so qualify would not have a Material Adverse Effect. Each



NEWYORK 8115155 (2K)
45
 




--------------------------------------------------------------------------------



Borrower Party has the requisite limited liability company power and authority
to own or lease and operate its Properties, to carry on its business (including
with respect to the Project), to borrow money, to create the Liens as
contemplated by the Security Documents and to execute, deliver and perform each
Transaction Document (including the Notes) to which it is or will be a party.
5.2    Authority and Consents.
(a)    The execution, delivery and performance by each Borrower Party of each
Financing Document to which it is or will be a party, and the transactions
contemplated by the Financing Documents: (i) have been duly authorized by all
necessary limited liability company action (including any necessary member
action); (ii) will not breach, contravene, violate, conflict with or constitute
a default under (A) any of its Charter Documents, (B) any applicable Law or
(C) any contract, loan, agreement, indenture, mortgage, lease or other
instrument to which it is a party or by which it or any of its Properties may be
bound or affected, including all Permits and the Transaction Documents; and
(iii) except for the Liens created by the Security Documents, will not result in
or require the creation or imposition of any Lien upon or with respect to any of
the Properties of the Borrower.
(b)    Each Financing Document (i) has been duly executed and delivered by each
Borrower Party and (ii) when executed and delivered by each of the other parties
thereto will be the legal, valid and binding obligation of each such Borrower
Party, enforceable against each Borrower Party, as the case may be, in
accordance with its terms, except as the enforceability thereof may be limited
by (A) applicable bankruptcy, insolvency, moratorium or other similar Laws
affecting the enforcement of creditors’ rights generally and (B) the application
of general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    Except for the authorizations, consents, approvals, notices and filings
listed on Schedule 5.2 or as contemplated under Section 4.6(c), no
authorization, consent or approval of, or notice to or filing with, any
Governmental Authority or any other Person has been, is or will be required to
be obtained or made (i) for the due execution, delivery, recordation, filing or
performance by each Borrower Party of any of the Financing Documents to which it
is a party or any transaction contemplated by the Financing Documents, (ii) for
the grant by each Borrower Party, or the perfection and maintenance, of the
Liens contemplated by the Security Documents (including the first priority
nature thereof) or (iii) for the exercise by the Collateral Agent or any other
Secured Party of any of its rights under any Financing Document or any remedies
in respect of the Collateral pursuant to the Security Documents, except for the
authorizations, consents, approvals, notices and filings listed on Schedule 5.2,
all of which have been duly obtained, taken, given or made, have been (where
applicable) validly issued, are in full force and effect, are final and not
subject to modification or appeal and all appeal periods applicable thereto have
expired.
5.3    Capitalization; Indebtedness; Investments.
(a)    Schedule 5.3 contains a true and complete list of all of the authorized
and outstanding Equity Interests of each Borrower Party by class, all
commitments by the Pledgor to





NEWYORK 8115155 (2K)
46
 




--------------------------------------------------------------------------------



make capital contributions to the Borrower and all capital contributions
previously made by the Pledgor to the Borrower. All of the Equity Interests of
each Borrower Party have been duly authorized and validly issued and are fully
paid and nonassessable. None of such Equity Interests have been issued in
violation of any applicable Law. Except as set forth in Schedule 5.3, no
Borrower Party is a party or subject to, has outstanding and is bound by, any
subscriptions, options, warrants, calls, agreements, preemptive rights,
acquisition rights, redemption rights or any other rights or claims of any
character that restrict the transfer of, require the issuance of, or otherwise
relate to any shares of its Equity Interests. The Equity Interests of each
Borrower Party are owned beneficially and of record by the Persons set forth in
Schedule 5.3. Except for the Liens created by the Pledge Agreements, there is no
Lien on any of the Equity Interests of any Borrower Party, and no Borrower Party
has been notified of the assignment of all or any part of (x) the Pledgor’s
Investments in the Borrower other than the assignment in favor of the Collateral
Agent pursuant to the Pledgor Pledge Agreement and (y) the Borrower’s
investments in each of the Procurement Sub and the Project Owner other than the
assignment in favor of the Collateral Agent pursuant to the Borrower Pledge
Agreement.
(b)    As of the Closing Date, (i) none of the Borrower Parties has Indebtedness
of any nature, whether due or to become due, absolute, contingent or otherwise
(other than Permitted Indebtedness set forth on Schedule 5.3), and (ii) none of
the Borrower Parties holds Investments other than Investments permitted by
Section 7.7.
5.4    Financial Condition.
(a)    Each of the financial statements of the Borrower Parties and the Pledgor
delivered in accordance with Sections 4.1(n), 6.1(a) and 6.1(b) fairly present
the financial condition of such Person as at the relevant dates specified and
(if applicable) the results of its operations for the periods ended on such
dates, subject, in the case of interim statements, to normal year-end audit
adjustments. Such financial statements have been prepared in accordance with
U.S. GAAP consistently applied.
(b)    None of the Borrower Parties or the Pledgor has outstanding obligations
or liabilities, fixed or contingent, except as disclosed in the financial
statements described in Section 5.4(a) above. Since the date of the last
financial statements described in 5.4(a) above, no event, condition or
circumstance exists or has occurred which has resulted in or could reasonably be
expected have a Material Adverse Effect.
5.5    Litigation; Labor Disputes. Except as set forth in Schedule 5.5, there is
no action, suit, other legal proceeding, arbitral proceeding, inquiry or
investigation pending or, to the Borrower’s knowledge, threatened, by or before
any Governmental Authority or in any arbitral or other forum, nor any order,
decree or judgment in effect, pending, or, to the Borrower’s knowledge,
threatened, (a) against or affecting any Borrower Party or any of its Properties
or rights or (b) to the Borrower’s knowledge, against or affecting any Project
Participant or any of its Properties or rights, that, in the case of this clause
(b), (i) relates to the Project, any of the Transaction Documents or any of the
transactions contemplated thereby or (ii) has, or if adversely determined, could
reasonably be expected to have, either a Material Adverse Effect or a material
adverse effect on the ability of any Material Project Participant to timely
perform any of its material obligations under any of the Material Project
Documents to which it



NEWYORK 8115155 (2K)
47
 




--------------------------------------------------------------------------------



is a party. There are no ongoing, or, to the knowledge of the Borrower,
currently threatened, strikes, slowdowns or work stoppages by the employees of
any Borrower Party, any EPC Contractor or any Operator.
5.6    Material Permits.
(a)    As of the date hereof, to the knowledge of the Borrower, (i) all Material
Permits are set forth in Schedule 5.6 hereto and (ii) the Material Permits set
forth in Part B of Schedule 5.6 hereto are not currently required by the
applicable Governmental Authorities but will be required at a later stage of the
acquisition, importation, ownership, construction, installation, operation,
insurance or maintenance of the Project.
(b)    The Project Owner, the Procurement Sub (prior to the Merger) and the
Affiliated Project Parties and, to the knowledge of the Borrower, each other
Material Project Participant holds each Material Permit required to be held by
it for the current stage of the acquisition, importation, ownership,
construction, installation, operation, insurance or maintenance of the Project.
Each such Material Permit held by Project Owner, the Procurement Sub (prior to
the Merger) and the Affiliated Project Parties and, to the knowledge of the
Borrower, each other Material Project Participant has been duly obtained or
made, was validly issued, is in full force and effect, is final and not subject
to modification or appeal and all appeal periods applicable thereto have
expired, is held in the name of such Person and is free from conditions or
requirements the compliance with which could reasonably be expected to have
either a Material Adverse Effect or a material adverse effect on the ability of
any Material Project Participant to timely perform any of its material
obligations under any of the Material Project Documents to which it is a party.
No event has occurred that could reasonably be expected to (A) result in the
reversal, rescission, revocation, termination or adverse modification of any
such Material Permit held by the Project Owner, the Procurement Sub (prior to
the Merger) or the Affiliated Project Parties or, to the knowledge of the
Borrower, each other Material Project Participant or (B) adversely affect any
rights of the Project Owner, the Procurement Sub (prior to the Merger) or the
Affiliated Project Parties or, to the knowledge of the Borrower, each other
Material Project Participant under any such Material Permit.
(c)    The Borrower has no reason to believe that any Material Permits which are
not required to have been obtained as of the date of this Credit Agreement, but
which will be required in the future (including those set forth in Part B of
Schedule 5.6), will not be granted in due course prior to the time needed free
from conditions or requirements which the Borrower does not reasonably expect
the relevant Person to be able to satisfy or compliance with which could
reasonably be expected to have either a Material Adverse Effect or a material
adverse effect on the ability of any Material Project Participant to timely
perform any of its material obligations under any of the Material Project
Documents to which it is a party.
(d)    The information set forth in each application submitted by or on behalf
of the Project Owner, the Procurement Sub (prior to the Merger) or the
Affiliated Project Parties or, to the knowledge of the Borrower, each other
relevant Person in connection with each Material Permit held by such Person and
in all correspondence sent by or on behalf of any such Person in respect of each
such application is accurate and complete in all material respects.



NEWYORK 8115155 (2K)
48
 




--------------------------------------------------------------------------------



(e)    The Project, if imported, installed, constructed, owned and operated in
accordance with the Plans and Specifications and the Transaction Documents, will
conform to and comply in all material respects with all covenants, conditions,
restrictions and requirements in all Material Permits, in the Transaction
Documents applicable thereto and under all zoning, environmental, land use and
other Laws applicable thereto.
5.7    Material Project Documents.
(a)    As of the date hereof (i) all Material Project Documents are set forth in
Schedule 5.7 hereto, (ii) all Project Documents that have been entered into by
the Borrower, the Project Owner, or the Procurement Sub (prior to the Merger) or
the Affiliated Project Parties but are not Material Project Documents are set
forth in Part B of Schedule 5.7 and (iii) each of the Affiliated Project
Documents are denoted on Schedule 5.7 with an “*”. Each of the Project Documents
set forth in Schedule 5.7 consist only of the original document (including
appendices, exhibits, schedules and disclosure letters) and any amendments,
waivers or supplements thereto expressly described in the relevant definitions
appearing in Schedule 5.7 hereto, and there are no other amendments, waivers or
supplements, written or oral, with respect thereto. The Financing Parties have
received a true and complete copy of each Project Document set forth in Schedule
5.7, including all appendices, exhibits, schedules, disclosure letters,
amendments, waivers or supplements referred to therein or delivered pursuant
thereto, if any.
(b)    Each Material Project Document entered into by the Borrower, the Project
Owner, or the Procurement Sub (prior to the Merger) or the Affiliated Project
Parties has been duly authorized, executed and delivered by such Person, is in
full force and effect and constitutes the legal, valid and binding obligation of
such Person, enforceable against such Person (and, to the knowledge of the
Borrower, each other Material Project Participant) in accordance with its terms,
except as the enforceability thereof may be limited by (A) applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (B) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity). Each of the Borrower, the Project Owner, and
the Procurement Sub (prior to the Merger) and the Affiliated Project Parties,
and to the knowledge of the Borrower, each other Material Project Participant,
is in compliance in all material respects with the terms and conditions of the
Material Project Documents to which it is a party, and no event has occurred
that could reasonably be expected to (x) result in a default under, or a
material breach of, any Material Project Document, (y) result in the revocation,
termination or adverse modification of any Material Project Document or (z)
adversely affect the rights of any Borrower Party under any Material Project
Document.
(c)    All representations and warranties of the Borrower, the Project Owner,
and the Procurement Sub (prior to the Merger) and the Affiliated Project Parties
and, to the Borrower’s knowledge, the other parties thereto, contained in the
Material Project Documents are true and correct in all material respects (except
to the extent that any such representation or warranty is expressed to be made
only as of an earlier date, in which case such representation or warranty was
true and correct in all material respects on and as of such earlier date).



NEWYORK 8115155 (2K)
49
 




--------------------------------------------------------------------------------



(d)    All conditions precedent to the obligations of the respective parties
under the Material Project Documents have been satisfied, except for such
conditions precedent which by their terms cannot be (and are not required to be)
met until a later stage in the construction or operation of the Project, and the
Borrower has no reason to believe that any such conditions precedent cannot be
satisfied prior to the time when such conditions are required to be met pursuant
to the applicable Project Document.
5.8    Use of Proceeds.
(a)    The proceeds of the Loans will be used in accordance with Section 7.27.
(b)    None of the Borrower Parties is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock
and no part of the proceeds of any Loan will be used to purchase or carry any
Margin Stock.
(c)    Neither the making of any Loan nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulation U or Regulation X.
(d)    Since the date of this Agreement, no Project Costs have been paid except
from the proceeds of Construction Loans in accordance with Construction
Requisitions properly issued in accordance with the Accounts Agreement.
5.9    ERISA.
(a)    Each Pension Plan is in compliance in form and operation with its terms
and with ERISA and the Code and all other applicable laws and regulations,
except where any failure to comply would not reasonably be expected to have a
Material Adverse Effect. No ERISA Event has occurred, or is reasonably expected
to occur, other than as would not, individually or in the aggregate, have a
Material Adverse Effect.
(b)    There exists no Unfunded Pension Liability with respect to any Pension
Plan, except as would not reasonably be expected to have a Material Adverse
Effect.
(c)    No Multiemployer Plan is insolvent or in reorganization and no member of
the ERISA Group has incurred a complete or partial withdrawal from any
Multiemployer Plan, except, in each case, as would not reasonably be expected to
have a Material Adverse Effect. If each member of the ERISA Group were to
withdraw in a complete withdrawal from all Multiemployer Plans as of the date
this assurance is given, the aggregate withdrawal liability that would be
incurred would not reasonably be expected to have a Material Adverse Effect.
(d)    Except as would not reasonably be expected, either singly or in the
aggregate, to have a Material Adverse Effect, there are no actions, suits or
claims pending against or involving a Pension Plan (other than routine claims
for benefits) or, to the knowledge of any member of the ERISA Group, which would
reasonably be expected to be asserted successfully against any Pension Plan.



NEWYORK 8115155 (2K)
50
 




--------------------------------------------------------------------------------



(e)    All members of the ERISA Group have made all contributions to or under
each Pension Plan and Multiemployer Plan required by law within the applicable
time limits prescribed thereby, the terms of such Pension Plan or Multiemployer
Plan, respectively, or any contract or agreement requiring contributions to a
Pension Plan or Multiemployer Plan, save in each case where any failure to
comply, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
(f)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) no Pension Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period, within the meaning of Section 412 of the Code or Section
302 or 304 of ERISA; (ii) no member of the ERISA Group has ceased operations at
a facility so as to become subject to the provisions of Section 4062(e) of
ERISA, withdrawn as a substantial employer so as to become subject to the
provisions of Section 4063 of ERISA or ceased making contributions to any
Pension Plan subject to Section 4064(a) of ERISA to which it made contributions;
(iii) no member of the ERISA Group has incurred or reasonably expects to incur
any liability to the PBGC save for any liability for premiums in the ordinary
course; (iv) no lien imposed under the Code or ERISA on the assets of any member
of the ERISA Group exists or is likely to arise on account of any Pension Plan;
and (v) no member of the ERISA Group has any liability under Section 4069 or
4212(c) of ERISA.
(g)    Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in a Material Adverse Effect. Except as would not reasonably
be expected to result in a Material Adverse Effect, (i) all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made, and (ii) neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan. Except as would not reasonably be expected to result in a
Material Adverse Effect, the present value of the accrued benefits liabilities
(whether or not vested) under each Foreign Pension Plan, determined as of the
end of the Borrower’s most recently ended fiscal year, did not exceed the
current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.
5.10    Taxes.
(a)    Each Borrower Party has timely filed with the appropriate taxing
authority all federal and material state, county and municipal income tax
returns, and all other material tax and informational returns which are required
to be filed by or with respect to the income, Properties or operations of the
relevant Borrower Party. Each Borrower Party has paid all material taxes due
pursuant to such returns or otherwise payable by the relevant Borrower Party,
except such taxes, if any, as are being contested in good faith and by proper
proceedings and as to which adequate reserves have been provided or the failure
to pay which could not reasonably be expected to have a Material Adverse Effect.
There is no action, suit, proceeding, investigation, audit, or claim now pending
or, to the knowledge of the Borrower, threatened by any authority regarding any
material taxes relating to any Borrower Party. The Base Case Projections
accurately reflect all material taxes that, under present Law, will be due and
payable



NEWYORK 8115155 (2K)
51
 




--------------------------------------------------------------------------------



by the Borrower Parties assuming that such Borrower Parties have the income and
expenses reflected in the Base Case Projections.
(b)    No material liability for any tax will be incurred by any Borrower Party
as a result of the execution, delivery or performance of this Credit Agreement
or any other Transaction Document or the consummation of the transactions
contemplated hereby or thereby.
5.11    Investment Company Act. None of the Borrower Parties is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended. Neither the making of any Disbursement, nor the
application of the proceeds or repayment thereof by the Borrower or any other
Borrower Party, nor the consummation of the other transactions contemplated
hereby will violate any provisions of such act or any rule, regulation or order
of the U.S. Securities and Exchange Commission promulgated thereunder or
pursuant thereto.
5.12    Regulation.
(a)    The Borrower Parties, their respective Affiliates, and any Affiliate that
is a holding company as such term is defined in the Public Utility Holding
Company Act of 2005 and the rules and regulations promulgated thereunder (as
amended, “PUHCA”), are exempt in accordance with 18 CFR § 366.3 from the
accounting, record-retention and reporting requirements of PUHCA or, to the
extent an Affiliate of the Borrower Party is not exempt, the requirements of
PUHCA could not reasonably be expected to result in a Material Adverse Effect.
(b)    Other than the Project Owner, no Borrower Party is or will be subject to,
or is or will not be exempt from, regulation as a “public utility” under the
Federal Power Act (the “Federal Power Act”) as such term is defined therein.
(c)    None of the Borrowing Parties or Affiliates thereof, is subject to any
state laws or state regulations respecting rates or the financial or
organizational regulation of utilities, other than (i) with respect to those
that are QFs, such state regulations contemplated by 18 C.F.R. Section
292.602(c)(2), (ii) “lightened regulation” by the New York State Public Service
Commission (the “NYPSC”) of the type described in the NYPSC’s order issued on
September 23, 2004 in Case 04-E-0884, and (iii) with respect to Affiliates of
the Borrower Parties that are Texas retail electric providers, regulations
issued by the Public Utility Commission of Texas (“PUCT”) and (iv) such state
laws and state regulations which, if not satisfied, would not be expected to
result in a Material Adverse Effect. No approval is required to be obtained in
connection with this transaction from the FERC, or any other state or federal
Governmental Authority.
(d)    Prior to placing test power onto the grid, the Project Owner will obtain
an order from FERC accepting for filing pursuant to Section 205 of the Federal
Power Act and the rules and regulations promulgated thereunder a market based
rate schedule for sale at wholesale of electric energy, capacity and ancillary
services to be offered by the Project



NEWYORK 8115155 (2K)
52
 




--------------------------------------------------------------------------------



Owner and that are regulated under the Federal Power Act and authorizing the
Project Owner to sell at wholesale electric energy, capacity and ancillary
services at market based rates, and granting to the Project Owner all of the
waivers and blanket authorizations customarily granted to wholesale power
sellers with market based rate authority (the “Market Rate Authorization”). The
information to be submitted in connection with the application for the Market
Rate Authorization will be accurate and complete. The Project Owner will comply
with all requirements imposed by FERC as a holder of a Market Rate
Authorization, including filing of electric quarterly reports and tariff
amendments.
(e)    Prior to placing test power onto the grid, the Project Owner will be an
exempt wholesale generator (“EWG”) pursuant to PUHCA. The Project Owner will
file with FERC a notice of self-certification as an EWG. Any information
submitted in connection with the notice of self-certification will be accurate
and complete. The Project Owner shall comply with any and all requirements
necessary to maintain EWG status.
(f)    The Project Owner will obtain authorization from FERC to issue securities
and assume liabilities under Section 204 of the Federal Power Act and Part 34 of
FERC’s regulations prior to placing test power onto the grid.
(g)    The (i) Project Owner, as owner of the Project, (ii) O&M Operator, as
operator of the Project and (iii) Energy Marketer, as seller of power, shall
register with the North American Electric Reliability Corporation (“NERC”), to
the extent required by law, in connection with such ownership of the Project,
operation of the Project and/or sale of power generated by the Project, and
neither the Project Owner nor to its knowledge the O&M Operator or the Energy
Marketer is in receipt of any notice of violation of, and the Project is not the
subject of any pending proceeding relating to a violation of, any reliability
requirement promulgated by NERC, except as could not reasonably be expected to
result in a Material Adverse Effect.
(h)    There is no action, suit, proceeding, pending notice of investigation or
alleged violation or investigation at law or in equity or by or before any
court, arbitrator or governmental agency or authority pursuant to any applicable
Law which may result in: (i) denial of (A) the Market Rate Authorization or (B)
the status of the Project Owner as an EWG (except, in each case, applications
associated with acquiring such regulatory approvals as contemplated in this
Credit Agreement which the Borrower expects to receive in the ordinary course);
or (ii) the assessment of any criminal or civil penalties against any Borrower
Party; and to the Borrower’s knowledge, no such action, suit, proceeding or
investigation is threatened.
(i)    The Project is not subject to, or is exempt from, the Power Plant &
Industrial Fuel Use Act, 42 USC Section 8301, et seq.
5.13    Title; Security Documents.
(a)    The applicable Borrower Party will, upon payment of the amounts payable
by it under the BOP Contract, the Equipment Purchase Agreement and the Equipment
Services Agreement, own and have good and marketable title to the Project and,
upon payment of the amounts payable by it under the Site Agreements and due
registration of the relevant public deed in respect of the Site, own and have a
good and marketable leasehold interest in the Site, in each case free and clear
of all Liens other than (A) Permitted Priority Liens and (B) other Permitted
Liens to the extent junior to the Liens granted for the benefit of the
Collateral Agent (on behalf of the Secured Parties) pursuant to the Security
Documents.
(b)    Each Borrower Party has good and marketable title to all of the Property
purported to be owned by it, free and clear of all Liens, other than (A)
Permitted Priority Liens and (B) other Permitted Liens to the extent junior to
the Liens granted for the benefit of the Collateral Agent (on behalf of the
Secured Parties) pursuant to the Security Documents and holds such title and all
of such Property in its own name and not in the name of any nominee or other
Person. The Project Owner is lawfully possessed of a valid and subsisting
leasehold estate in and to all Property which it purports to lease, free and
clear of all Liens, other than (A) Permitted Priority Liens and (B) other
Permitted Liens to the extent junior to the Liens granted for the benefit of the
Collateral Agent (on behalf of the Secured Parties) pursuant to the Security
Documents. The Project Owner holds such leasehold estates in its own name and
not in the name of any nominee or other Person. No Borrower Party has created
nor is contractually bound to create any Lien



NEWYORK 8115155 (2K)
53
 




--------------------------------------------------------------------------------



on or with respect to any of its assets, Properties, rights or revenues, except
for (A) Permitted Priority Liens and (B) other Permitted Liens to the extent
junior to the Liens granted for the benefit of the Collateral Agent (on behalf
of the Secured Parties) pursuant to the Security Documents, and, except (x) for
this Credit Agreement, in the case of the Borrower, and (y) for the relevant
Guaranty, in the case of the Project Owner and the Procurement Sub and (z) the
Collateral Documents, no Borrower Party is restricted by contract, law or
otherwise from creating Liens on any of its Properties.
(c)    Except as set forth on Schedule 5.12(a), all Property owned, leased or
otherwise used by any Borrower Party is located in the State of California.
(d)    The provisions of the Security Documents are effective to create, in
favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on or in all of the Collateral intended to be
covered thereby, and all necessary recordings and filings have been made in all
necessary public offices and all other necessary and appropriate action has been
taken so that the Liens created by each Security Document constitute perfected
Liens on or in the Collateral intended to be covered thereby, prior and superior
to all other Liens other than Permitted Priority Liens, and all necessary
consents to the creation, effectiveness, priority and perfection of each such
Lien have been obtained. No mortgage or financing statement or other instrument
or recordation covering all or any part of the Collateral is on file in any
recording office, except such as may have been filed in favor of the Secured
Parties or in respect of (A) Permitted Priority Liens and (B) other Permitted
Liens to the extent junior to the Liens granted for the benefit of the
Collateral Agent (on behalf of the Secured Parties) pursuant to the Security
Documents.
5.14    Environmental Matters.
(a)     Except as set forth in the materials listed on Schedule 5.14, copies of
which have been made available to the Administrative Agent, each Borrower Party
has complied and is now complying in all respects with (i) all Environmental
Laws applicable to the Project or such Borrower Party and (ii) the requirements
of any Permits issued under such Environmental Laws with respect to the Project,



NEWYORK 8115155 (2K)
54
 




--------------------------------------------------------------------------------



including Federal and State Clean Air Act and South Coast Air Quality Management
District air quality permitting requirements applicable to the Project,
including but not limited to, as and if necessary, the United States
Environmental Protection Agency’s Prevention of Significant Deterioration and
Title V Greenhouse Gas Tailoring Rule, except in each case for non-compliance
that would not reasonably be expected either individually or in the aggregate to
have a Material Adverse Effect.
(b)    Except as set forth in the materials listed on Schedule 5.14, copies of
which have been made available to the Administrative Agent, there are no facts,
circumstances, conditions or occurrences regarding the Project that, to the
knowledge of the Borrower, (i) form or could reasonably be anticipated to form
the basis of an Environmental Claim against the Project, any Borrower Party, any
Site Owner, any EPC Contractor or any Operator or any other Person occupying or
conducting operations on or about the Site, (ii) could reasonably be anticipated
to cause the Site to be subject to any restrictions on its ownership, occupancy,
use or transferability under any Environmental Law or (iii) could reasonably be
anticipated to require the filing or recording of any notice, registration,
permit or disclosure document under any Environmental Law (other than filings or
recordings described in Schedule 5.6 hereto), in each case which if adversely
determined could reasonably be expected either individually or in the aggregate
to have either a Material Adverse Effect or a material adverse effect on the
ability of any Material Project Participant to timely perform any of its
material obligations under any of the Material Project Documents to which it is
a party.
(c)    Except as set forth in the materials listed on Schedule 5.14, copies of
which have been made available to the Administrative Agent, there are no
pending, or, to the knowledge of the Borrower, any past or threatened,
Environmental Claims against (i) any Borrower Party or the Project or (ii) any
Site Owner, any EPC Contractor or any Operator or any other Person occupying,
using, or conducting operations on or about the Site, which could reasonably be
expected either individually or in the aggregate to have a Material Adverse
Effect or a material adverse effect on the ability of any Material Project
Participant to timely perform any of its material obligations under any of the
Material Project Documents to which it is a party.
(d)    Except as set forth in the materials listed on Schedule 5.14, copies of
which have been made available to the Administrative Agent, Hazardous Materials
have not at any time been generated, used, treated, recycled, stored on, or
transported to or from, or Released, deposited or disposed of on all or any
portion of the Site by the Borrower Parties, the Affiliate Project Participants
or, to the knowledge of the Borrower, any other Project Participant, other than
in compliance at all times with all applicable Environmental Laws, except as
would not reasonably be expected either individually or in the aggregate to have
either a Material Adverse Effect or a material adverse effect on the ability of
any Material Project Participant to timely perform any of its material
obligations under any of the Material Project Documents to which it is a party.
(e)    Except as set forth in the materials listed on Schedule 5.14, copies of
which have been made available to the Administrative Agent, to the knowledge of
the Borrower, there are not now and never have been any underground storage
tanks located on the Site, there is no asbestos contained in, forming part of,
or contaminating any part of the Project, and no polychlorinated biphenyls
(PCBs) are used, stored, located at or contaminate any part of the Project.



NEWYORK 8115155 (2K)
55
 




--------------------------------------------------------------------------------



(f)    Except as set forth in the materials listed on Schedule 5.14, copies of
which have been made available to the Administrative Agent, the Borrower does
not have knowledge of any groundwater contamination or pollution at, on, under,
or migrating from the Site.
(g)    The Borrower has delivered or otherwise made available to the
Administrative Agent copies of each “Phase 1 Environmental Site Assessment”
delivered pursuant to Section 4.1(p) and the RCRA Facility Investigation Work
Plan. As of the Closing Date, the Borrower has no knowledge of any other
environmental studies that contain any environmental information material to the
Project and/or the Site that are not addressed in substance in the documents
referenced in the immediately preceding sentence.
(h)    The Borrower is in material compliance with all normative requirements of
the Equator Principles applicable to it and the Project as and to the extent
specifically required in writing by any Lender.
5.15    Subsidiaries. Except to the extent constituting Permitted Investments,
(a) the Borrower does not beneficially own any Equity Interests or other
ownership interest of any other Person other than the Pledged Equity Interests
of the Project Owner and (prior to the Merger) of the Procurement Sub; (b) the
Borrower has no Subsidiaries other than the Project Owner and (prior to the
Merger) the Procurement Sub; and (c) neither the Project Owner nor the
Procurement Sub beneficially owns any Equity Interests of any Person or has any
Subsidiaries.
5.16    Intellectual Property. The Borrower Parties (prior to the Merger)
together have, and the Project Owner (on and after the Merger) alone has, the
right to use all patents, trademarks, permits, service marks, trade names,
copyrights, franchises, formulas, licenses and other intellectual property
rights of whatsoever nature and has obtained assignment of all licenses and
other intellectual property rights of whatsoever nature, in each case as
necessary for the ownership and operation of the Project as contemplated by the
Transaction Documents, without any conflict with the rights of others. The
Borrower Parties do not own any patents, trademarks, service marks, trade names,
copyrights, franchises, formulas, licenses or other intellectual property rights
of whatsoever nature. No product, process, method, substance, part or other
material sold or employed or presently contemplated to be sold or employed by
any Borrower Party or the Affiliated Project Parties in connection with the
ownership and operation of the Project as contemplated by the Transaction
Documents infringes or will infringe any patent, trademark, permit, service
mark, trade name, copyright, franchise, formula, license or other intellectual
property right, except for any such infringement that could not reasonably be
expected to have either a Material Adverse Effect or a material adverse effect
on the ability of any Material Project Participant to timely perform any of its
material obligations under any of the Material Project Documents to which it is
a party.
5.17    No Default. No Default or Event of Default has occurred and is
continuing.
5.18    Compliance with Laws. None of the Borrower Parties or the Affiliated
Project Parties is in violation of any Law, Permit, order, writ, injunction or
decree or its Charter



NEWYORK 8115155 (2K)
56
 




--------------------------------------------------------------------------------



Documents, except for any violation of any Law, Permit, order, writ, injunction
or decree that could not reasonably be expected to have a Material Adverse
Effect.
5.19    Disclosure.
(a)    All documents, reports or other written information pertaining to any
Borrower Party, the Affiliated Project Parties or the Project that have been
furnished to any Financing Party by or on behalf of any such party (including
(i) any application to any Lender for the extensions of credit provided for in
the Financing Documents, (ii) in connection with the preparation, negotiation
and/or execution of the Financing Documents, including the appendices, exhibits
and schedules attached thereto, (iii) all other information relating to any
Borrower Party or the Project provided by any such party to any Financing Party
and (iv) any such documents, reports or other written information provided by
the Pledgor, any Sponsor or any Affiliate thereof, but excluding the Base Case
Projections, the Construction Budget and other forecasts and projections), taken
as a whole, are true and correct in all material respects and do not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained herein or therein not materially
misleading. There is no fact, event or circumstance known to the Borrower that
has not been disclosed to the Administrative Agent in writing, the existence of
which could reasonably be expected to have either a Material Adverse Effect or a
material adverse effect on the ability of any Material Project Participant to
timely perform any of its material obligations under any of the Material Project
Documents to which it is a party.
(b)    The Construction Budget specifies in all material respects all costs and
expenses incurred as of the date thereof, and the Borrower’s best estimate of
all costs and expenses anticipated by the Borrower to be incurred after the date
thereof and prior to the Date Certain, in each case in connection with the
acquisition, importation, installation, construction, financing and
implementation of the Project in the manner contemplated by the Transaction
Documents. The Construction Budget and the Base Case Projections (i) are, as of
the Closing Date, based on reasonable assumptions as to all legal and factual
matters material to the estimates set forth therein, (ii) are, as of the Closing
Date, consistent with the provisions of the Transaction Documents in all
material respects, (iii) have been prepared in good faith and with due care and
(iv) fairly represent the Borrower’s reasonable expectations as to the matters
covered thereby as of the date thereof. All projections and budgets to be
furnished to the Lenders by or on behalf of the Borrower after the Closing Date
(A) will be based on reasonable assumptions as to all legal and factual matters
material to the estimates set forth therein, (B) will be consistent with the
provisions of the Transaction Documents in all material respects, (C) will be
prepared in good faith and with due care and (D) will fairly represent the
Borrower’s reasonable expectations as to the matters covered thereby as of the
respective dates thereof.
5.20    Utilities, etc. All utility services, means of transportation,
facilities and other materials necessary for the acquisition, importation,
installation, construction, operation and maintenance of the Project (including
gas, electrical, potable and raw water supply, storm, telephone and sewage
services and facilities, as necessary) are or will be available to the Project
(in the case of utility services, at the boundaries of the Site) when necessary
for construction, operations testing and start-up of the Project and
arrangements have been or will, when necessary, be made on commercially
reasonable terms for such services, means of transportation,



NEWYORK 8115155 (2K)
57
 




--------------------------------------------------------------------------------



facilities and other materials, in each case on terms consistent with those
reflected in the Construction Budget and the Base Case Projections.
5.21    Transactions with Affiliates. As of the date hereof, other than the
Affiliated Project Documents set forth on Schedule 5.7, none of the Borrower
Parties has engaged or agreed to engage in any transactions (including any
transactions relating to the buying or selling of any Properties or any products
of the Project or involving the receipt of money as payment for goods or
services) with any Affiliate of such Borrower Party.
5.22    Project Completion Date; Project Costs.
(a)    As of the date hereof, the Borrower estimates, in good faith, that the
Project Completion Date will occur no later than the Date Certain and that the
aggregate proceeds of the Construction Loans will be sufficient to achieve the
Project Completion Date.
(b)    As of the date hereof, except as set forth on Schedule 5.22, no Change
Order has been proposed and no Change Order is being contemplated for proposal
in the future by the Borrower Parties, or, to the knowledge of the Borrower, by
any EPC Contractor.
5.23    Single-Purpose Entity. None of the Borrower Parties has engaged in any
business other than acquisition, importation, installation, construction,
operation or maintenance of the Project and other activities incidental thereto.
The Pledgor has not engaged in any business other than directly owning the
Pledged Ownership Interests in the Borrower which constitute 100.00% of the
Equity Interests of the Borrower. Each Borrower Party has established offices in
the State of California, and does not have a principal place of business or
chief executive office at any other location.
5.24    Ranking. The Secured Obligations of the Borrower constitute
unconditional and unsubordinated Indebtedness of the Borrower Parties and rank
at least pari passu in priority of payment with all other present and future
unsubordinated Indebtedness of the Borrower Parties (other than obligations
preferred by statute or by operation of Law).
5.25    Anti-Terrorism Laws. No Borrower Party nor any Affiliate of any such
Borrower Party is in violation of any Anti-Terrorism Laws. The use of the
proceeds of the Loans by the Borrower will not violate any Anti-Terrorism Laws.
5.26    Collateral Not in Flood Zone. None of the Collateral located on the Site
is located in an area that has been identified by the Director of the Federal
Emergency Management Agency as an area having special flood hazards or in which
flood insurance is required and has been made available under the National Flood
Insurance Act of 1968, unless the Borrower has provided the Administrative Agent
with proof of appropriate flood insurance with respect thereto.
5.27    Accounts. None of the Borrower Parties has opened or holds any bank
account other than the Accounts.
5.28    Taking; Event of Loss. No Taking or Event of Loss has occurred.



NEWYORK 8115155 (2K)
58
 




--------------------------------------------------------------------------------



ARTICLE VI
COMPLIANCE COVENANTS
The Borrower covenants and agrees with each of the Lenders that, so long as any
Commitment remains in effect, any Specified Letter of Credit remains
outstanding, any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, and until payment in full of all amounts payable
by any Borrower Party under the Financing Documents to which they are a party:
6.1    Annual and Quarterly Information Covenants; Financial Statements. The
Borrower shall, and shall cause each other Borrower Party to, deliver or cause
to be delivered to the Administrative Agent at the times and covering the
periods set forth below:
(a)    Annual Financial Statements. As soon as available and in any event within
120 days after the end of each fiscal year of the Borrower Parties, a copy of
the complete audited, and consolidated statements of income, retained earnings
and cash flow of the Borrower Parties, and the related audited, and consolidated
balance sheet of the Borrower Parties as at the end of such year and any related
audit letter, in each case with footnotes, if any, and setting forth in each
case in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by an unqualified opinion thereon (but subject to any
explanatory provisions) of KPMG, or such other firm of independent certified
public accountants of recognized national standing as may be acceptable to the
Requisite Financing Parties, which opinion shall state that said financial
statements fairly present the financial condition and results of operations of
the relevant Person as at the end of, and for, such fiscal year in accordance
with U.S. GAAP, and a certificate of such accountants stating that, in making
the examination necessary for their opinion, they obtained no knowledge, except
as specifically stated, of any Default or Event of Default.
(b)    Quarterly Financial Statements. As soon as available and in any event
within ninety days after the end of each quarterly fiscal period of the Borrower
Parties, a copy of the complete unaudited, and consolidated statements of
income, retained earnings and cash flow of the Borrower Parties, and the related
unaudited, and consolidated balance sheet of the Borrower Parties as at the end
of such period, setting forth in each case in comparative form the corresponding
figures for the corresponding period in the preceding fiscal year, if any,
accompanied by a certificate of an Authorized Officer of the relevant Person,
which certificate shall state that said financial statements fairly present the
financial condition and results of operations of the relevant Person, in
accordance with U.S. GAAP, consistently applied, as at the end of, and for, such
periods (subject to normal year-end audit adjustments).
(c)    Officer’s Certificate. At the time it furnishes each set of financial
statements pursuant to Section 6.1(a) or 6.1(b) above, an Officer’s Certificate
from each Borrower Party to the effect that no Default or Event of Default has
occurred and is continuing



NEWYORK 8115155 (2K)
59
 




--------------------------------------------------------------------------------



(or, if any Default or Event of Default has occurred and is continuing,
describing the same in reasonable detail and describing what action the Borrower
has taken and proposes to take with respect thereto).
(d)    DSCR Certificates. Within fifteen Business Days after each Semi-Annual
Date, an Officer’s Certificate from the Borrower setting forth the calculation
of the Historical DSCR for the DSCR Calculation Period ending on such
Semi-Annual Date. Each such Officer’s Certificate shall set forth, in reasonable
detail, the inputs or assumptions, as applicable, upon which the relevant
calculations were based and in the form set forth on Exhibit 16 hereto (each, a
“DSCR Certificate”). The Historical DSCR set forth in each DSCR Certificate
shall become effective for purposes of the Financing Documents on the fifth
Business Day following delivery of the relevant Officer’s Certificate to the
Administrative Agent unless the Administrative Agent notifies the Borrower that
the methodology or any input or assumption employed by the Borrower in making
such calculation is not satisfactory to the Administrative Agent in any respect.
(e)    Operating Reports. As soon as available and in any event within thirty
days after the end of each fiscal quarter following the First Unit Operation
Date, an operating report in the form set forth on Exhibit 17 hereto with
respect to the Project for such quarterly period and for the portion of the
Operating Year then ended, which report shall (i) correspond to the items and
classifications and periods set forth in the applicable Operating Budget, (ii)
show all Project Revenues, all O&M Expenses, the Operating Performance of the
Project and a reasonably detailed accounting of the use of any amounts
transferred from the Operating Account, (iii) be certified as complete and
correct by an Authorized Officer of the Borrower, which certification shall also
state that the O&M Expenses reflected therein complied with the requirements
contained in Section 7.25 hereof, or, if any such certifications cannot be
given, shall state in detail any necessary qualifications to such certifications
and (iv) be in substantially the form of the pro forma Operating Report
delivered in accordance with Section 4.1(s).
(f)    Environmental Report. Within 45 days after the end of each year, a report
summarizing the environmental performance of the Project during such year, which
report shall include narrative summaries in reasonable detail of (i) the results
of any environmental monitoring or sampling activity, (ii) accidents having an
impact on the environment or resulting in the loss of life, (iii) environmental
deficiencies identified by any Governmental Authority, and (iv) any
non-compliance with any Environmental Law and any remedial actions taken with
respect thereto.
(g)    Insurance Report and Certificates. Within 45 days after the end of each
year, a report of an independent broker, signed by an Authorized Officer of such
independent broker, stating that in the opinion of such broker, the insurance
then carried or to be renewed complies with the terms of the Collateral
Agreement. The Borrower shall deliver to the Administrative Agent, within ten
Business Days after each annual policy renewal date for each policy, (1)
certificates of insurance or binders, in form and substance reasonably
satisfactory to the Administrative Agent in consultation with the Insurance
Consultant, evidencing all of the insurance required by the Collateral
Agreement.  Such certificates of insurance/binders shall be executed by an
Authorized Officer of each insurer where it is not practical for such insurer to
execute the certificate



NEWYORK 8115155 (2K)
60
 




--------------------------------------------------------------------------------



itself.  Such certificates of insurance/binders shall identify underwriters, the
type of insurance, the insurance limits and the policy term and shall
specifically list the special provisions enumerated for such insurance required
by the Collateral Agreement.  Upon request, the Borrower will promptly furnish
the Administrative Agent with copies of all insurance policies (except in the
case of corporate insurance programs where detailed insurance summaries shall be
acceptable), binders and cover notes or other evidence of such insurance
relating to the insurance required to be maintained by the Borrower Parties. 
The schedule of insurance shall include the name of the insurance company,
policy number, type of insurance, major limits of liability and expiration date
of the insurance policies.
6.2    Monthly Construction Reporting. The Borrower shall deliver or cause to be
delivered to the Administrative Agent, promptly upon receipt, but in any event
not later than five Business Days after receipt thereof, each IE Construction
Report, Monthly Progress Report (as defined in the BOP Contract), each Monthly
Report (as defined in the Construction Management Agreement), each Monthly
Progress Report (as defined in the Equipment Services Agreement) and each
Monthly Progress Report (as defined in the Equipment Purchase Agreement).
6.3    Further Distribution of Operational Notices. The Borrower shall promptly,
but in any event not later than five Business Days after delivery or receipt of
any of the following communications, deliver or cause to be delivered to the
Administrative Agent:
(a)    Governmental Authorities. A copy of each material notice, demand or other
communication given to a Governmental Authority by or on behalf of any Borrower
Party or received by any Borrower Party from a Governmental Authority or from
any Person on behalf of a Governmental Authority.
(b)    Material Project Participants. A copy of each material notice, demand or
other communication given or received by or on behalf of any Borrower Party to
or from a Material Project Participant pursuant to or relating to any of the
Material Project Documents (including all requests for assignments, amendments
or waivers thereto).
(c)    Change Orders; Amendments to Construction Budget. A copy of any Change
Order entered into in accordance Section 7.15 or any revision to the
Construction Budget as provided in Section 7.28.
(d)    Management Letters; Accountant Communications. A copy of any “management
letter” or other similar communication received by any Borrower Party from the
such Borrower Party’s accountants relating to such Borrower Party’s financial,
accounting and other systems, management or accounts.
(e)    Environmental Studies. A copy of each environmental study regarding the
Project or the Site that (i) is or has been prepared by or under the direction
of Affiliates of the Sponsor (including the Remediation Work Plan and all
updates thereto) or (ii) is or has been prepared by or under the direction of
Persons other than Affiliates of the Sponsor and is in the possession of the
Borrower (it being understood that the Borrower



NEWYORK 8115155 (2K)
61
 




--------------------------------------------------------------------------------



shall use commercially reasonable efforts to obtain possession of such
environmental studies prepared by or under the direction of Persons other than
Affiliates of the Sponsor upon attaining knowledge thereof).
6.4    Notice of Certain Events and Circumstances. The Borrower shall promptly,
but in any event not later than five Business Days after obtaining knowledge of
any of the following events or circumstances, deliver or cause to be delivered
to the Administrative Agent:
(a)    Material Permits. Copies of any Material Permits issued after the date
hereof that are held in the name of any Borrower Party or Affiliate Project
Participant and any Material Permits held in the name of any other Material
Project Participant received by any Borrower Party or Affiliated Project
Participant (it being understood that the Borrower shall use commercially
reasonable efforts to obtain possession of such Material Permits upon attaining
knowledge thereof) and notice of any pending or threatened application or
proceeding by or before any Governmental Authority for the purpose of reversing,
revoking, rescinding, terminating, withdrawing, suspending, modifying or
withholding any Material Permit.
(b)    Dispositions. Notice of any Disposition in excess of $500,000 for any one
Disposition or $1,500,000 in the aggregate in any calendar year.
(c)    Takings, Loss Events, Etc. Notice of any (i) Taking or (ii) Event of Loss
or other casualty, damage or loss to any Property of any Borrower Party, whether
or not the relevant Property is insured, through fire, theft, other hazard or
casualty, that could reasonably be expected to result in Loss Proceeds (or if
uninsured would have reasonably been expected to result in Loss Proceeds if
insured) in excess of $500,000 for any one casualty or loss or $1,500,000 in the
aggregate in any calendar year.
(d)    Disputes. Notice of any litigation, investigation, arbitration or other
contentious proceeding or dispute that is pending or threatened against any
Borrower Party, the Pledgor or the Project in which the amount involved could
reasonably be expected to exceed $500,000 or in which injunctive, declaratory or
similar relief is requested or any litigation, investigation, arbitration or
other contentious proceeding affecting any Material Project Participant which if
adversely determined could reasonably be expected to have either a Material
Adverse Effect or a material adverse effect on the ability of any Material
Project Participant to timely perform any of its material obligations under any
of the Material Project Documents to which it is a party.
(e)    Environmental Matters.
(i)    Notice of (A) any fact, circumstance, condition, occurrence or Release
at, on, under or from the Project or the Site that results or could reasonably
be expected to result in noncompliance with any Environmental Law applicable to
the Project or the Site, (B) any Release at, on, under or from the Project or
the Site that has resulted or could reasonably be expected to result in personal
injury or material property damage or an Environmental Claim or



NEWYORK 8115155 (2K)
62
 




--------------------------------------------------------------------------------



that otherwise has or could reasonably be expected to have either a Material
Adverse Effect or a material adverse effect on the ability of any Material
Project Participant to timely perform any of its material obligations under any
of the Material Project Documents to which it is a party or (C) any pending
Environmental Claim or any Environmental Claim threatened in writing against or
affecting any Borrower Party or any other Persons occupying or conducting
operations at the Project or the Site that could, if adversely determined, be
reasonably expected to have either a Material Adverse Effect or a material
adverse effect on the ability of any Material Project Participant to timely
perform any of its material obligations under any of the Material Project
Documents to which it is a party;
(ii)    copies of all material communications with any Governmental Authority
relating to any Environmental Law or any Environmental Claim promptly after the
giving or receiving of any such communications (including any such
communications in respect of each EPA Letter); and
(iii)    such other information concerning any Environmental Claim relating to
the Project or the Site as may be reasonably requested by the Administrative
Agent.
(f)    Force Majeure. Notice of any event constituting force majeure under any
of the Project Documents or any claim by any Project Participant alleging that a
force majeure event thereunder has occurred.
(g)    Delay. Notice of any delay for any reason in the construction of the
Project beyond the Major Milestone Dates.
(h)    Cessation; Suspension. Any actual, proposed or threatened (in writing)
cessation or suspension of the Work for any reason by any EPC Contractor for a
period in excess of three consecutive Business Days or any unscheduled shutdown
or reduction in operation of the Project, or any substantial labor dispute which
could lead to such a shutdown or reduction.
(i)    Material Adverse Effect. Any event, circumstance, development or
condition which could reasonably be expected to have either a Material Adverse
Effect or a material adverse effect on the ability of any Material Project
Participant to timely perform any of its material obligations under any of the
Material Project Documents to which it is a party.
(j)    Bankruptcy Events. The occurrence of any Bankruptcy Event suffered by the
Pledgor, the Borrower, the Project Owner, the Procurement Sub or any other
Material Project Participant.
(k)    Defaults. Without limiting the foregoing, the occurrence of any Default
or Event of Default.



NEWYORK 8115155 (2K)
63
 




--------------------------------------------------------------------------------



(l)    ERISA. To the extent that any of the following events, individually or in
the aggregate, would reasonably be expected to result in a liability to a
Borrower Party of greater than $1,500,000: (i) the occurrence of any ERISA Event
and the filing of any notice with the PBGC or the IRS pertaining to such ERISA
Event or the receipt of any notice by any member of the ERISA Group from the
PBGC or any other governmental agency with respect thereto, but only to the
extent that such ERISA Event, individually or in the aggregate, would reasonably
be expected to result in a liability to a Borrower Party of greater than
$1,500,000; (ii) a material increase in Unfunded Pension Liabilities (taking
into account only Pension Plans with positive Unfunded Pension Liabilities)
since the date the representations hereunder are given, or from any prior
notice, as applicable; (iii) the existence of potential withdrawal liability
under Section 4201 of ERISA, if any member of the ERISA Group were to withdraw
completely from any and all Multiemployer Plans; (iv) the adoption of, or the
commencement of contributions to, any Pension Plan subject to Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA by any member of the ERISA
Group; or (v) the adoption of any amendment to a Pension Plan subject to Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA.
Each notice delivered pursuant to this Section 6.4 shall be accompanied by a
statement signed by an Authorized Officer of the Borrower setting forth a
description in reasonable detail of the occurrence referred to therein and
stating what action the Borrower proposes to take with respect thereto.
6.5    Further Information. From time-to-time, the Borrower shall provide the
Administrative Agent with such other information regarding the financial
condition, operations, business or prospects of any Borrower Party or the
Project or, to the extent obtainable by the Borrower upon the exercise of its
commercially reasonable efforts, any Project Participant, as may be reasonably
requested by the Administrative Agent.
6.6    Operating Budget.
(a)    On or prior to the thirtieth day prior to the First Unit Operation Date,
the Borrower shall deliver to the Administrative Agent a proposed Operating
Budget in substantially the form of the pro forma Operating Budget delivered in
accordance with Section 4.1(s) for the period commencing on such First Unit
Operation Date and ending on the next succeeding December 31 (or, if such First
Unit Operation Date is projected to occur on or after September 30, on the
second succeeding December 31).
(b)    On or prior to the thirtieth day prior to the beginning of each Operating
Year, the Borrower shall deliver to the Administrative Agent a proposed
Operating Budget in substantially the form of the Operating Budget delivered in
accordance with Section 6.6(a) for the period commencing on January 1 of such
Operating Year and ending on the next succeeding December 31.
[(c)    Each proposed Operating Budget shall set forth the Borrower’s reasonable
projection of the anticipated amount of O&M Expenses for each month covered
thereby. Such O&M Expenses shall be itemized in the Operating Budget in
accordance with U.S. GAAP using



NEWYORK 8115155 (2K)
64
 




--------------------------------------------------------------------------------



substantively the same line items as set forth in the pro forma Operating Budget
delivered in accordance with Section 6.6(a). Any O&M Expenses that cannot be (or
should not be in accordance with U.S. GAAP) itemized in accordance with the
immediately preceding sentence shall be set forth as separate line items, shall
be clearly described and shall be denoted as extraordinary O&M Expenses
(“Extraordinary O&M Expenses”). The aggregate annual, aggregate monthly, and
monthly line-item amounts of O&M Expenses set forth in the proposed Operating
Budget shall be compared against each of the following (expressed as a
percentage thereof): (i) the amount of such O&M Expenses set forth in the Base
Case Model; (ii) the amount of such O&M Expenses set forth in the then-current
Operating Budget (unless the proposed Operating Budget is delivered in
accordance with Section 6.6(a)); and (iii) the amount of such O&M Expenses
actually incurred by the Borrower in the then-current Operating Year, as set
forth in the latest Operating Report delivered in accordance with Section 6.1(e)
(unless the proposed Operating Budget is delivered in accordance with Section
6.6(a)). In addition, each Operating Budget shall attach, in narrative form, a
description in reasonable detail of: (A) the maintenance and overhaul schedule
(including any major maintenance or overhauls which are projected for the
relevant Operating Year); (B) anticipated staffing plans; (C) mobilization
schedules; (D) capital expenditure requirements; (E) equipment acquisitions; (F)
spare parts and consumable inventories; (G) administrative activities and (H)
any other material underlying assumptions in connection with the proposed
Operating Budget.
[(d)    If no OB Approval Threshold is exceeded or triggered in respect of a
proposed Operating Budget, then no consent of the Administrative Agent or any
other Person shall be required and such Operating Budget shall be deemed adopted
as of the first day of the relevant Operating Year (or, in the case of the
proposed Operating Budget referred to in Section 6.6(a), as of the First Unit
Operation Date), unless the Administrative Agent notifies the Borrower in
writing prior to such day that any OB Approval Threshold has been exceeded or
triggered.
[(e)    If any OB Approval Threshold is exceeded or triggered in respect of a
proposed Operating Budget, then such proposed Operating Budget shall be subject
to the prior written approval of the Administrative Agent (acting, if
applicable, at the direction of the Requisite Financing Parties). If such prior
written approval is not obtained prior to the first day of the Operating Year to
which such proposed Operating Budget relates (or, in the case of the proposed
Operating Budget referred to in Section 6.6(a), prior to the First Unit
Operation Date), then the Borrower shall cause the Project Owner to operate the
Project in accordance with an interim Operating Budget that does not exceed or
trigger any OB Approval Threshold and is delivered to the Administrative Agent
prior to the first day of such Operating Year, the First Unit Operation Date,
until such time as a final Operating Budget is adopted in accordance with
Section 6.6[(c) or this Section 6.6[(e).
[(f)    The Borrower may at any time (or, in the case of Section 7.25, shall)
propose to amend the Operating Budget for the remainder of the then current
Operating Year by not less than thirty days prior written notice to the
Administrative Agent. Sections 6.6[(c), 6.6[(d) and 6.6[(e) shall apply mutatis
mutandis to the form, scope, substance and approval of any proposed amended
Operating Budget.



NEWYORK 8115155 (2K)
65
 




--------------------------------------------------------------------------------



6.7    Inspection.
[(a)    The Borrower shall permit, shall cause each Borrower Party and the
Affiliated Project Parties to permit, and shall use commercially reasonable
efforts to cause the EPC Contractors to permit, in accordance with the terms of
the applicable Transaction Documents, at the expense of the Borrower,
representatives of the Administrative Agent, the Independent Engineer and during
the continuance of an Event of Default, the Lenders, with reasonable advance
notice, during normal business hours and at such intervals as such Person shall
reasonably request, to visit and inspect the Project and to witness and verify
the Completion Tests, to examine, copy and make extracts from its (and their)
books and records relating to the Project, to inspect its Properties, and to
discuss its (and their) business and affairs related to the Project with its
(and their) officers and engineers, all to the extent reasonably requested by
the Administrative Agent, the Independent Engineer or, during the continuance of
an Event of Default, the Lenders (as the case may be). The Borrower will, and
will cause each other Borrower Party to, authorize its auditors (whose fees and
expenses shall be for the account of the Borrower) to communicate directly with
the officers and designated representatives of the Administrative Agent and, if
reasonably necessary, the Independent Engineer, in each case with reasonable
cause at any reasonable time and upon prior written notice to the Borrower,
regarding its accounts and operations; provided, that any written correspondence
shall be made with a concurrent copy delivered to the Borrower Parties; and
provided, further, that only two communications shall be made outside the
presence of the Borrower in a given fiscal year (other than such communications
made during the continuance of a Default or Event of Default).
[(b)    The Borrower shall permit, and shall cause each other Borrower Party to
permit, the Administrative Agent, the Independent Engineer and, to the extent
reasonably necessary, any other Independent Consultant to review (i) all Plans
and Specifications, (ii) any quality control data and performance test data, and
(iii) any other data relating to the Project or to the progress of construction
as may be reasonably requested by the Administrative Agent, the Independent
Engineer or such other Independent Consultant. Further, the Borrower shall
permit, and shall cause each other Borrower Party to permit, the Administrative
Agent, the Independent Engineer and, to the extent reasonably necessary, any
other Independent Consultant to monitor, witness and review the Work.
[(c)    The Borrower shall give timely notice of and permit, and shall cause
each other Borrower Party, and use commercially reasonable efforts to cause the
EPC Contractors, to give timely notice of and permit, the Administrative Agent,
the Independent Engineer, and, to the extent reasonably necessary, any other
Independent Consultant to attend, (i) all Project construction progress review
meetings held by any such Person or its agents or representatives and (ii) any
and all Completion Tests or other performance tests of the Project or any
component thereof (whether any such test is to be conducted on or off the Site).
ARTICLE VII
RESTRICTIVE COVENANTS
The Borrower covenants and agrees that, so long as any Commitment or any Loan or
any other Secured Obligation is outstanding and until payment in full of all
amounts payable



NEWYORK 8115155 (2K)
66
 




--------------------------------------------------------------------------------



by the Borrower under the Financing Documents, the Borrower shall (or shall
cause the relevant Borrower Party to) comply with the following covenants:
7.1    Maintenance of Existence; Conduct of Business. Each Borrower Party shall
(a) preserve and maintain its legal existence as a limited liability company
under the laws of Delaware, and all of its material licenses, rights, privileges
and franchises necessary for the maintenance of its limited liability company
existence, and comply, in all material respects, with its Charter Documents, (b)
engage solely in the business of constructing, owning, operating and maintaining
the Project and performing its obligations pursuant to the Transaction Documents
to which it is a party or (c) not cancel, terminate, permit the cancellation or
termination of, amend, modify or change any material terms or conditions of, or
grant any material consent, waiver or approval under, or take or fail to take
any other material action the result of which would impair the value of the
interest or impair the rights of any Borrower Party under, any of its Charter
Documents.
7.2    Compliance with Laws. Each Borrower Party shall conduct its business in
compliance with all applicable requirements of Law, including all relevant
Permits and Environmental Laws, except where any failure to comply could not
individually or in the aggregate have a Material Adverse Effect, and except that
the relevant Borrower Party may, at its expense, contest by appropriate
proceedings conducted in good faith the validity or application of any such
requirement of Law, so long as (a) none of the Secured Parties or the relevant
Borrower Party would be subject to any criminal liability for failure to comply
therewith, (b) all proceedings to enforce such requirement of Law against the
Secured Parties, the relevant Borrower Party, the Project or any part thereof
shall have been duly stayed and (c) such contest does not involve any risk of
the sale, forfeiture or loss of any of the Collateral.
7.3    Accounting and Financial Management. Each Borrower Party shall (a)
maintain adequate management information and cost control systems and (b)
maintain a system of accounting in which full and correct entries shall be made
of all financial transactions and the assets and business of the relevant
Borrower Party in accordance with U.S. GAAP. In the event that any Borrower
Party replaces its existing auditors for any reason, the relevant Borrower Party
shall appoint and maintain as auditors another firm of independent public
accountants, which firm shall be internationally recognized and approved by the
Requisite Financing Parties.
7.4    Tax Elections, Payment of Taxes, etc.
[(a)    The Borrower shall not, and shall ensure that the Borrower Parties shall
not, take any action or fail to take any action (including electing to be
treated as a corporation for Federal income tax purposes) that would cause any
Borrower Party to be subject to (i) any material taxes other than as set forth
in the Base Case Model or (ii) any material obligations under any agreements or
arrangements with respect to any taxes.
[(b)    Each Borrower Party shall duly pay and discharge before they become
overdue (i) all material taxes, assessments and other governmental charges or
levies imposed upon it or any of its Property, income or profits, (b) all
material utility and other governmental charges incurred in connection with the
ownership, operation, maintenance, use, occupancy and upkeep of its business and
(c) all lawful claims and obligations that, if unpaid, could result in the



NEWYORK 8115155 (2K)
67
 




--------------------------------------------------------------------------------

EXHIBIT 10.2



imposition of a Lien upon any of its Property; provided, that the relevant
Borrower Party may contest in good faith any such tax, assessment, charge, levy,
claim or obligation and, in such event, may permit the tax, assessment, charge,
levy, claim or obligation to remain unpaid during any period, including any
period during which an appeal is pending, when the relevant Borrower Party is in
good faith contesting the same by proper proceedings, so long as (i) adequate
reserves shall have been established with respect to any such tax, assessment,
charge, levy, claim or obligation, accrued interest thereon and potential
penalties or other costs relating thereto, or other adequate provision for
payment thereof shall have been made, (ii) such contest does not involve any
risk of the sale, forfeiture or loss of any of the Collateral and (iii)
enforcement of the contested item shall be effectively stayed.
7.5    Borrower’s Equity Interests. None of the Borrower Parties shall (a)
permit or consent to the transfer (by assignment, sale or otherwise) of the
Pledged Equity Interests (other than by way of the Merger in accordance with
Section 7.33) or (b) issue any new Equity Interests.
7.6    Merger; Etc. The Borrower shall not merge into or consolidate with any
other Person, or liquidate or dissolve itself (or suffer any liquidation or
dissolution), or sell, lease, transfer, or otherwise dispose of all or
substantially all of its assets. Neither the Project Owner nor the Procurement
Sub shall merge or consolidate with any other Person, or liquidate or dissolve
itself (or suffer any liquidation or dissolution), or sell, lease, transfer, or
otherwise dispose of all or substantially all of its assets, except for the
Merger in accordance with Section 7.33.
7.7    Investments; Subsidiaries. None of the Borrower Parties shall make or
permit to remain outstanding any Investments except Permitted Investments. None
of the Borrower Parties shall establish, create or acquire any Subsidiary (other
than, with respect to the Borrower, the Procurement Sub (prior to the Merger)
and the Project Owner).
7.8    Transactions with Affiliates. Except as provided in the Affiliate Project
Documents or the Intercompany Notes and in the Accounts Agreement, none of the
Borrower Parties shall directly or indirectly (a) make any payment to an
Affiliate of any Borrower Party, (b) transfer, sell, lease, assign or otherwise
dispose of any Property to an Affiliate of any Borrower Party, (c) purchase or
acquire Property from an Affiliate of any Borrower Party or (d) enter into any
other transaction or arrangement directly or indirectly with or for the benefit
of an Affiliate of any Borrower Party.
7.9    Distributions; Restricted Payments.
(a)    Except as set forth in Sections 7.9(b), 7.9(c) and 7.9(d), none of the
Borrower Parties shall (i) make any distributions to Pledgor or to any other
Person (other than, with respect to the Procurement Sub (prior to the Merger)
and the Project Owner, to the Borrower) in respect of its Equity Interests or
any other ownership interest in such Borrower Party, whether in cash or other
Property, or redeem, purchase or otherwise acquire any interest of Pledgor in
such Borrower Party, or permit Pledgor to withdraw any capital from such
Borrower Party (all of the foregoing being referred to as “Distributions”) or
(ii) make any payment of any Affiliate O&M Fees to any Affiliate of



NEWYORK 8115155 (2K)
68
 




--------------------------------------------------------------------------------

EXHIBIT 10.2



such Borrower Party (each such Distribution or payment of Affiliate O&M Fees, a
“Restricted Payment”).
(b)    Unless a Default or Event of Default shall have occurred and be
continuing, the Borrower may pay Affiliate O&M Fees when due and payable under
the Affiliated Project Documents pursuant to and in accordance therewith and
with the Accounts Agreement.
(c)    Amounts constituting True-Up Drawings may be Distributed by the Borrower
as directed by it in its sole discretion (the “True-Up Distributions”),
notwithstanding any other provision of the Financing Documents to the contrary;
provided, that (x) no Default or Event of Default shall have occurred and be
continuing as of such Distribution, (y) the Debt-To-Equity Ratio (after giving
pro forma effect to the relevant True-Up Distribution) will be no greater than
80:20 and (z) the Projected DSCR on the date of such True-Up Distribution is
equal to or greater than 1.40x (calculated using the Base Case Model delivered
in accordance with Section 4.2(m), updated in respect of any True-Up
Distribution to occur more than thirty days after the date of the initial
Borrowing to take account of any Operating Budget delivered in accordance with
Section 6.6(a) and the projected Operating Performance of the Project in light
of the results of any Completion Tests, and using an initial DSCR Calculation
Period ending on the first Semi-Annual Date following the one-year anniversary
of (x) the Projected Completion Date, in respect of any True Up Distribution to
occur prior to the Term Conversion Date or (y) the Term Conversion Date, in
respect of any True Up Distribution to occur on the Term Conversion Date).
(d)    Amounts on deposit in the Distribution Reserve Account as of any
Semi-Annual Date may be transferred to the Distribution Account by the Borrower
in accordance with the Collateral Agreement and the Accounts Agreement, so long
as each of the Distribution Conditions is satisfied on such Semi-Annual Date.
(e)    Amounts on deposit in the Distribution Account may be distributed to
Pledgor as Distributions and/or Restricted Payments or to any other Person for
any other purpose at any time and from time-to-time.
7.10    Separateness. The Borrower Parties shall:
[(a)    maintain separate bank accounts and separate books of account from the
Pledgor and any Affiliate (other than the Borrower Parties) of the Pledgor;
[(b)    cause the liabilities of the Borrower Parties to be readily
distinguishable from the liabilities of the Pledgor and any Affiliate (other
than the Borrower Parties) of the Pledgor;
[(c)    conduct their business solely in their own names in a manner not
misleading to other Persons as to its identity, including by ensuring that oral
and written communications (including letters, invoices, purchase orders,
contracts, statements, and applications) shall be made in the name of such
Borrower Party;



NEWYORK 8115155 (2K)
69
 




--------------------------------------------------------------------------------

EXHIBIT 10.2



[(d)    comply with the provisions set forth on Appendix H;
[(e)    in the case of the Borrower, comply with the separateness covenants set
forth in the Borrower Pledge Agreement; and
[(f)    cause the Pledgor and each permitted successor or assignee of the
Pledgor to comply with the separateness covenants set forth in the Pledgor
Pledge Agreement;
it being understood and agreed by the parties that de minimis breaches of this
Section 7.10 that (i) are not, in the aggregate, misleading as to the identity
of the relevant Borrower Party or the Pledgor (as applicable), (ii) do not call
into question the corporate separateness of the Borrower Party or the Pledgor
(as applicable) from their respective Affiliates and (iii) otherwise do not
materially adversely undermine the purpose intended to be served by the
provisions of this Section 7.10 shall not be deemed a breach of this Section
7.10.
7.11    Chief Place of Business; etc. The place of business or, if it has more
than one place of business, the chief executive office of each Borrower Party
and the place where the records of the Borrower Parties concerning the
Collateral are kept is at 5790 Fleet Street, Suite 200, Carlsbad, CA 92008. The
originals of all documents evidencing the Collateral and the only original books
of account and records of the Borrower Parties relating thereto are, and will
continue to be, kept at such place of business or chief executive office, or at
such new location as the Borrower may establish in accordance with this Credit
Agreement. Each Borrower Party’s jurisdiction of organization and “location” for
the purposes of Section 9-307 of the Uniform Commercial Code is Delaware. The
exact legal name of the Borrower is as set forth on the signature pages hereto.
The Borrower shall not (a) establish a new “location” for the purposes of
Section 9-307 of the Uniform Commercial Code, (b) change its chief executive
office or its jurisdiction of organization, (c) change its name or (d) do
business under any name other than the name set forth on the signature pages
hereto until (i) it shall have given to the Administrative Agent not less than
thirty days’ prior written notice of its intention so to do, clearly describing
such new location, jurisdiction and/or name and providing such other information
in connection therewith as the Administrative Agent may reasonably request and
(ii) with respect to such new location, jurisdiction and/or name, it shall have
taken all action, satisfactory to the Administrative Agent, to maintain the
Liens in the Collateral granted for the benefit of one or more of the Secured
Parties pursuant to the Security Documents at all times fully perfected and in
full force and effect.
7.12    Permits. Each Borrower Party shall (i) from time-to-time obtain and
maintain, and comply with, or cause the applicable Material Project Participant
to maintain and comply with, all Material Permits to which such Borrower Party
or Material Project Participant (as applicable) is a party as shall now or
hereafter be required under applicable Laws, (ii) cause the Project to be duly
constructed, completed, operated and maintained in all material respects in
accordance with all applicable Laws, and (iii) intervene in and contest or cause
the applicable Material Project Participant to intervene in and contest any
proceeding which seeks or may reasonably be expected, to rescind, terminate,
modify or suspend any Material Permit and, if reasonably requested by the
Administrative Agent on the recommendation of the Independent Engineer, appeal
or cause the applicable Material Project Participant to appeal any such
rescission, termination, modification or suspension in the manner and to the
fullest extent



NEWYORK 8115155 (2K)
70
 




--------------------------------------------------------------------------------

EXHIBIT 10.2



permitted by applicable Law; provided, that the obligations of the Borrower
Parties under this Section 7.12 shall not in any way limit or impair the rights
or remedies of the Secured Parties under any Financing Document directly or
indirectly arising as a result of any such rescission, termination, modification
or suspension.
7.13    Security Documents.
[(a)    Each Borrower Party shall take all actions necessary or requested by the
Administrative Agent or the Collateral Agent to maintain each Security Document
in full force and effect and enforceable in accordance with its terms and to
maintain and preserve the Liens created by the Security Documents and the
priority thereof in accordance with the Collateral Agreement. In furtherance of
the foregoing, (A) the Borrower shall ensure that all Property acquired by any
Borrower Party shall become subject to the Lien of the Security Documents having
the priority contemplated thereby promptly following the acquisition thereof and
(B) none of the Borrower Parties shall open or maintain any bank account (other
than the Accounts).
[(b)    Each Borrower Party shall take all action necessary to cause each
Additional Project Document to be or become subject to the Liens of the Security
Documents (whether by amendment to any Security Document, execution of a new
Security Document or otherwise) in favor of the Collateral Agent, and shall
deliver or cause to be delivered to the Administrative Agent such legal opinions
of counsel to such Borrower Party, certificates of such Borrower Party or other
documents with respect to each such Additional Material Project Document as the
Administrative Agent may reasonably request. The Borrower shall cause each
Material Project Participant that is a party to an Additional Material Project
Document to execute and deliver a Consent Agreement in the form attached to the
relevant Security Agreement or otherwise reasonably satisfactory to the
Administrative Agent and the related opinion with respect to such Additional
Material Project Document specified therein.
7.14    Material Project Documents.
[(a)    Each Borrower Party shall perform and observe all of its covenants and
agreements contained in any of the Material Project Documents to which it is or
becomes a party.
[(b)    Each Borrower Party shall take any and all action as may be reasonably
necessary to promptly enforce its rights and to promptly collect any and all
sums due to it under the Material Project Documents to which it is or becomes a
party and shall not waive any default under or breach of any Material Project
Document to which it is or becomes a party or waive, fail to enforce, forgive or
release any right, interest or entitlement, howsoever arising, under or in
respect of any such Material Project Document (except to the extent the
Administrative Agent, in consultation with the Independent Engineer, has
determined in writing that the failure to comply with this Section 7.14[(b) is
in the best interest of the Project).
[(c)    Each Borrower Party shall take all necessary action to prevent the
cancelation, suspension or termination of any Material Project Document to which
it is or becomes a party in accordance with the terms thereof or otherwise and
shall not permit a Material Project Participant to cancel, suspend or terminate
any Material Project Document to



NEWYORK 8115155 (2K)
71
 




--------------------------------------------------------------------------------

EXHIBIT 10.2



which it is or becomes a party or petition, request or take any other legal or
administrative action that seeks, or may be expected, to cancel, suspend or
terminate any Material Project Document to which it is or becomes a party or
amend or modify all or any part thereof. Prior to, concurrently with, or
promptly after the expiration of each SoCalGas Transportation Contract, the
Borrower will cause the Project Owner to enter into a new SoCalGas
Transportation Contract and will use commercially reasonable efforts to cause
such SoCalGas Transportation Contract to provide for Firm Priority Service.
[(d)    Each Borrower Party shall not sell, assign (other than pursuant to the
Security Documents) or otherwise dispose of (by operation of law or otherwise)
any part of its interest in any Material Project Document to which it is or
becomes a party.
[(e)    Each Borrower Party shall not agree to or permit the assignment of any
rights or the delegation of any obligations of any Material Project Participant
under any Material Project Document to which it is or becomes a party except (i)
as permitted without the consent of the Borrower by the terms of such Material
Project Document or (ii) with the prior written consent of the Administrative
Agent (acting, in respect of the Tolling Agreement, upon the instructions of the
Requisite Financing Parties).
[(f)    Except as provided in Section 7.15, no Borrower Party shall amend,
supplement, modify or give any consent under any Material Project Document or
exercise any material option thereunder (except to the extent the Administrative
Agent, in consultation with the Independent Engineer, has determined in writing
that such amendment, supplement, modification, consent or exercise is in the
best interest of the Project).
[(g)    No Borrower Party shall enter into any Additional Material Project
Document other than (i) upon the prior written consent of the Administrative
Agent (acting upon the instructions of the Requisite Financing Parties) or (ii)
in accordance with Section 8.8[(e).
[(h)    The Borrower Parties shall instruct all Project Participants to make all
payments payable to any of the Borrower Parties to the Account Bank for deposit
in the appropriate Account in accordance with the Accounts Agreement.
[(i)    Each of the Borrower Parties shall, on the date hereof and on the date
it enters into any Material Project Document after the date hereof, (i) enter
into a Consent Agreement in accordance with the Collateral Agreement and (ii)
deliver to the Collateral Agent a fully-executed version of each such Consent
Agreement and (unless otherwise agreed by the Administrative Agent) the related
opinion required to be delivered to the Collateral Agent in accordance
therewith.
[(j)    Prior to the Term Conversion Date, no Borrower Party shall enter into
any Material Project Document or execute any Change Order in accordance with
Section 7.15 unless (A) 100% of all Project Costs to be incurred thereunder are
set forth in the Construction Budget and (B) after giving pro forma effect to
the execution of such Material Project Document or Change Order, the Borrower
Parties have Available Construction Funds at their disposal that are equal to or
greater than the aggregate amount of unpaid Project Costs set forth in the



NEWYORK 8115155 (2K)
72
 




--------------------------------------------------------------------------------

EXHIBIT 10.2



Construction Budget. The Borrower shall provide the Administrative Agent with
prompt notice of its consent to any subcontractor granted under any EPC
Contractor.
7.15    Change Orders. Notwithstanding the provisions of Section 7.14[(f) (but
without limiting Section 7.14[(j)), the Borrower may permit the Project Owner,
upon five Business Days’ prior notice to the Independent Engineer and the
Administrative Agent, to enter into any Change Order if (a) such Change Order
does not change the Plans and Specifications, (b) the CO Cost of such Change
Order does not exceed $5,000,000 or cause the aggregate CO Cost of all Change
Orders theretofore made, together with the CO Cost of such Change Order, to
exceed $15,000,000, (c) such Change Order does not result in an extension of any
Major Milestone Date beyond the applicable date set forth on Appendix J,
(d) such Change Order does not result in any change to, or amendment of, the
Completion Tests, the Delay Liquidated Damages, the Buy-down Proceeds, the
Performance Guarantees or the conditions pursuant to which payment of any such
damages is required to be made, either directly or indirectly and (e) such
Change Order could not otherwise reasonably be expected to have either a
Material Adverse Effect or a material adverse effect on the ability of any
Material Project Participant to timely perform any of its material obligations
under any of the Material Project Documents to which it is a party.
7.16    Certain Agreements. No Borrower Party shall enter into any agreement or
undertaking (except for the Financing Documents and except pursuant to any
agreement approved by the Requisite Financing Parties for the refinancing of any
of the Loans) restricting, or purporting to restrict, the ability of any
Borrower Party to (a) amend this Credit Agreement or any other Financing
Document, (b) sell any of its assets, (c) create Liens, (d) create or incur
Indebtedness or (e) make any Restricted Payment.
7.17    Insurance Requirements. Each Borrower Party shall maintain or cause to
be maintained in full force and effect all insurance coverages for the Project
set forth in the Collateral Agreement.
7.18    Events of Loss. If an Event of Loss shall occur with respect to any
Collateral, then the relevant Borrower Party shall (a) diligently pursue all its
rights to compensation against any Person with respect to such Event of Loss,
(b) cause all Loss Proceeds to be deposited in the Proceeds Account pursuant to
the Accounts Agreement, (c) cause all Business Interruption Proceeds to be
deposited in the Business Interruption Proceeds Account pursuant to the Accounts
Agreement and (d) cause all Loss Proceeds and any Business Interruption Proceeds
to be applied in accordance with the Collateral Agreement, the Accounts
Agreement and Section 3.17 hereof.
7.19    Asset Acquisitions. No Borrower Party shall purchase or acquire any
assets or Property other than (a) assets reasonably required for the completion
of the Project in accordance with the Construction Budget, (b) assets in
consideration of O&M Expenses expended in accordance with Section 7.25, (c)
assets acquired in connection with any Restoration of the Project in accordance
with the Collateral Agreement and the Accounts Agreement and (iv) Permitted
Investments.



NEWYORK 8115155 (2K)
73
 




--------------------------------------------------------------------------------



7.20    Asset Dispositions. No Borrower Party shall make any Disposition other
than: (a) sales of electrical energy, capacity, ancillary services and other
products pursuant to the Revenue Contracts; (b) subject to the requirements of
Sections 3.17(a)(ii) and 6.4(b), Dispositions having a value of equal to or less
than $3,000,000 per asset or $5,000,000 in the aggregate in any year by all
Borrower Parties since the date hereof, and otherwise determined by the relevant
Borrower Party (in its reasonable opinion) to be obsolete, redundant, no longer
best in class, or otherwise no longer used by or useful to the relevant Borrower
Party for the operation or maintenance of the Project; (c) sales of Permitted
Investments prior to the maturity thereof; and (d) Distributions, Restricted
Payments or other payments in accordance with Section 7.9.
7.21    Indebtedness. No Borrower Party shall create, incur, suffer to exist or
otherwise become liable for any Indebtedness except for the following
(“Permitted Indebtedness”):
(a)    Indebtedness arising under the Financing Documents;
(b)    Indebtedness arising under the Rate Swap Transactions entered into and
maintained in accordance with Section 7.26;
(c)    Capital Lease Obligations incurred in the ordinary course of business
that do not at any time exceed $500,000;
(d)    trade accounts payable (other than Indebtedness for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of the relevant
Borrower Party’s business so long as such trade accounts payable are payable
within 60 days of the date the respective goods are delivered or the respective
services are rendered and are not more than 60 days past due;
(e)    unsecured Indebtedness owed by any Borrower Party to the Borrower or owed
by the Borrower to the Pledgor, provided, that such Indebtedness is subordinated
to the Secured Obligations, is collaterally assigned by the Pledgor or the
Borrower (as applicable) to the Collateral Agent in accordance with the terms
specified in the relevant Pledge Agreement and is issued pursuant to the
subordination and other terms required by such Pledge Agreement;
(f)    purchase money obligations to the extent incurred in the ordinary course
of business to finance equipment (and Indebtedness incurred to finance any such
obligations); provided, that (A) if such obligations are secured, they are
secured only by Liens upon the equipment being financed and (B) the aggregate
principal amount and the capitalized portion of such obligations by all Borrower
Parties do not at any time exceed $2,000,000; and
(g)    additional unsecured Indebtedness owed by any Borrower Party in an
aggregate principal amount (for all Borrower Parties and including all
capitalized interest) not to exceed $5,000,000 at any time.
7.22    Leases. No Borrower Party shall enter into any agreement, or be or
become liable as lessee under any agreement, for the lease, hire or use of any
real or personal



NEWYORK 8115155 (2K)
74
 




--------------------------------------------------------------------------------



Property, except for (i) the Site Agreements, (ii) the Real Property Agreements
and (iii) operating leases of personal Property to the extent that (a) no such
operating lease constitutes a Capital Lease Obligation, (b) each such operating
lease is provided for in the then current Operating Budget, (c) the relevant
personal Property is not affixed to the Project, (d) the relevant personal
Property does not constitute “fixtures” under applicable Law, (e) the relevant
personal Property is composed of standard, non-customized items; and (f) the
aggregate payment obligations of all Borrower Parties under all such leases of
personal Property does not exceed $1,000,000 in any year.
7.23    Limitation on Liens. No Borrower Party shall create, incur, assume or
suffer to exist any Lien upon any of its Property, whether now owned or
hereafter acquired, except for Permitted Liens.
7.24    Operation and Maintenance.
[(a)    Each Borrower Party shall maintain and preserve the Project, the
Facility, the Site and all of its other Properties necessary or useful in or to
the proper conduct of its business in good working order and in such condition
that the Project will have the capacity and functional ability to perform, on a
continuing basis (ordinary wear and tear excepted), in normal commercial
operation, the functions for which it was specifically designed in accordance
with the EPC Contracts at substantially the levels contemplated thereby. The
Borrower shall, and shall cause the other Borrower Parties to, cause the
Project, the Facility and the Site to be operated, serviced, maintained and
repaired so that the condition and Operating Performance thereof will be
maintained and preserved (ordinary wear and tear excepted) in all material
respects in accordance and compliance with (i) Good Utility Practices, (ii) such
operating standards as shall be required to enforce any material warranty claims
against dealers, manufacturers, vendors, contractors, and sub-contractors, (iii)
the terms and conditions of all insurance policies maintained with respect to
the Project at any time, (iv) all requirements of Law and all Material Permits
applicable to the Project, and (v) the terms of the Project Documents.
[(b)    No Borrower Party shall alter, remodel, add to, reconstruct, improve or
demolish any part of the Project, the Facility, the Site or any other Collateral
after the Project Completion Date, except in accordance with any Restoration of
the Project in accordance with the Collateral Agreement and the Accounts
Agreement.
[(c)    No Borrower Party shall appoint or allow the appointment of any
replacement Operator without the prior written consent of the Administrative
Agent (acting at the direction of the Requisite Financing Parties).
7.25    O&M Expenses. No Borrower Party shall expend any amount for O&M Expenses
during any month if such expenditure would exceed any OB Approval Threshold
without the prior written consent of the Administrative Agent (acting, if
applicable, at the direction of the Requisite Financing Parties), unless such
O&M Expense could not reasonably be anticipated and failure to make such
expenditure would create an abnormal risk of personal injury to employees or
significant physical damage to the Project and, in any such event, the Borrower
shall immediately advise the Administrative Agent of such excess expenditure
and,



NEWYORK 8115155 (2K)
75
 




--------------------------------------------------------------------------------

EXHIBIT 10.2



within fifteen days of the making of any such excess expenditure, prepare and
file with the Administrative Agent an amended Operating Budget that reflects
such expenditure in accordance with Section 6.6[(f).
7.26    Rate Swap Transactions. The Borrower shall execute, on the same Business
Day as the initial Borrowing of the Construction Loans, and thereafter maintain
in full force and effect one or more Rate Swap Transactions with Rate Swap
Counterparties which effectively protect the Borrower against the risk of LIBO
Rate fluctuations above the weighted average of the fixed rates set forth in the
Base Case Model delivered in accordance with Section 4.2(m) and have an
aggregate notional amount with respect to each Semi-Annual Date to occur after
the Rate Swap Commencement Date equal to not less than 75.00% and not more than
105.00% of the Notional Loan Amount in respect of such Semi-Annual Date. For
purposes of the foregoing, the “Notional Loan Amount” in respect of each
Semi-Annual Date shall be (x) if determined prior to the Term Conversion Date
(1) with respect to each Semi-Annual Date to occur prior to the last projected
Disbursement on the Notional Disbursement Schedule, the aggregate principal
amount of the Construction Loans that are projected to be outstanding on the
immediately preceding Semi-Annual Date based on the Notional Disbursement
Schedule and (2) with respect to each Semi-Annual Date to occur on or after the
last projected Disbursement on the Notional Disbursement Schedule, the aggregate
principal amount of the Construction Loans then-outstanding plus the aggregate
undrawn Construction Loan Commitments minus the aggregate amount of Notional
Amortization projected prior to such Semi-Annual Date, as set forth on the
Projected Amortization Schedule and (y) if determined on and after the
Conversion Date, the aggregate principal amount of the Term Loans outstanding as
of the date of such determination minus the aggregate amount of scheduled
principal payments projected to be made on the Term Loans prior to such
Semi-Annual Date in accordance with the Amortization Schedules (in each case,
after giving full effect to the application of prepayments of the Construction
Loans or the Term Loans, as applicable, in accordance with Section 3.16 or
3.17(c)).
7.27    Use of Proceeds. The Borrower will use the proceeds of the Loans solely
for the purposes set forth in Article II.
7.28    Construction Budget. The Borrower shall not amend, revise or modify the
Construction Budget to increase or decrease or otherwise change the number or
type of Construction Budget categories, allocate or reallocate the Contingency
to any Construction Budget category, or request any Construction Loans for the
purpose of funding any Project Costs in excess of the amount contained in the
Construction Budget for such category of Project Costs; except, (x) to the
extent no CB Approval Threshold is triggered or exceeded or (y) if a CB Approval
Threshold is triggered or exceeded upon obtaining the prior written approval
specified on Appendix E. The Borrower shall promptly deliver to the
Administrative Agent a copy of any revisions to the Construction Budget effected
without the consent of the Administrative Agent pursuant to this Section 7.28.
7.29    Engineering, Procurement and Construction. Each Borrower Party shall
cause the Project to be duly engineered and constructed and all equipment
procured in accordance with the Construction Budget, the EPC Contracts and Good
Utility Practices and shall cause the Project Completion Date and the Term
Conversion Date to occur on or before the



NEWYORK 8115155 (2K)
76
 




--------------------------------------------------------------------------------



Date Certain. The Borrower shall not, and shall not permit the other Borrower
Parties to, directly or indirectly, make or commit to make any expenditure in
respect of the purchase or other acquisition of fixed or capital assets prior to
the Project Completion Date, other than expenditures contemplated by the
Construction Budget.
7.30    Completion; Completion Tests.
[(a)    No Borrower Party shall, without the prior written consent of the
Administrative Agent (after consultation with the Independent Engineer), (i)
take any action or fail to take any action (other than the execution of a Change
Order in accordance with Section 7.15(c)) which could extend, or which could
permit an extension of, any guaranteed completion or acceptance date (including
the Mechanical Completion Guaranteed Dates (as such term is defined in the BOP
Contract), Substantial Completion Guaranteed Date and the Final Completion
Guaranteed Date (as each such term is defined in the Equipment Services
Agreement) under the EPC Contracts, (ii) accept or confirm that the Project or
any Generating Unit, as the case may be, has achieved Mechanical Completion (as
such term is defined in the BOP Contract), Substantial Completion (as such term
is defined in the Equipment Services Agreement), Final Completion (as such term
is defined in the Equipment Services Agreement) or fail to advise the
Construction Manager, the BOP Contractor, the Equipment Supplier and the
Equipment Servicer of any defects, deficiencies or discrepancies in the Work of
which such Borrower Party has knowledge, (iii) notify the Equipment Servicer
that it accepts the Final Punchlist (as such term is defined in the Equipment
Services Agreement), (iv) notify the BOP Contractor and that it accepts the
Final Completion Punch List (as such term is defined in the BOP Contract), (iv)
issue, approve or execute any acceptance or completion certificate or otherwise
confirm acceptance or completion of the Project or any portion or phase thereof,
(v) waive, defer or reduce any of the requirements of any of the Completion
Tests or Performance Guarantees, (vi) accept or confirm that the Project has
satisfied any of the Completion Tests or met any of the Performance Guarantees,
(vii) reject the Project or (viii) deliver any written direction to pay all or
any portion of the Retainage Balance (as defined in the Retainage Escrow
Agreement).
[(b)    No Borrower Party shall schedule or agree or permit to the scheduling of
any Completion Tests without at providing at least five Business Days’ prior
written notice to the Administrative Agent and the Independent Engineer;
provided, that if any such Completion Test is canceled or fails and a new
Completion Test is scheduled within 72 hours of the originally scheduled
Completion Test, then the relevant Borrower Party shall be required to promptly
notify the Administrative Agent and Independent Engineer of its intent to run or
rerun such Completion Test within such 72-hour period and shall give the
Administrative Agent and the Independent Engineer reasonable advance notice
prior to the conduct of such Completion Test within such 72-hour period.
7.31    Payment of Project Costs; Project Revenues.
[(a)    Any Project Revenues (other than proceeds of any Delay Liquidated
Damages) received prior to the Term Conversion Date shall be deposited into the
Construction Account and applied, in accordance with the Accounts Agreement, to
the payment of Project Costs.



NEWYORK 8115155 (2K)
77
 




--------------------------------------------------------------------------------



[(b)    Any proceeds of any Delay Liquidated Damages received prior to the Term
Conversion Date shall be deposited into the Proceeds Account and applied, in
accordance with the Accounts Agreement, to the mandatory prepayment of Loans in
accordance with Section 3.17(a)(iii).
7.32    EWG Status, etc. The Project Owner shall, prior to placing test power
onto the grid, and at all times thereafter, (i) maintain its status as an EWG,
(ii) be exempt in accordance with 18 CFR § 366.3 from the accounting,
record-retention and reporting requirements of PUHCA, (iii) be authorized by
FERC pursuant to the Market Rate Authorization to sell electric energy, capacity
and ancillary services at negotiated rates under a market-based rate tariff and
be in compliance with all requirements and regulations imposed by FERC in
connection with such authorization and all waivers of regulation and blanket
authorizations granted by FERC in connection with such authorization and (iv) be
exempt from or not subject to, the Power Plant & Industrial Fuel Use Act set
forth in 42 USC § 8301, et. seq.
7.33    Merger Merger On or prior to the Term Conversion Date, the Borrower
shall cause the Merger to occur on terms and conditions satisfactory to the
Requisite Financing Parties. Prior to effecting the Merger, the Borrower shall
deliver to the Administrative Agent a plan of merger setting out each of the
actions necessary to accomplish the Merger and attaching all documents required
to be executed, delivered or filed to effect the Merger, including all such
documents under the Delaware Limited Liability Company Act. The Merger shall not
be effected without the prior written consent of the Administrative Agent (in
consultation with White & Case LLP), such approval not to be unreasonably
delayed. Promptly upon effecting the Merger, the Borrower shall deliver to the
Administrative Agent evidence thereof, including duly executed, delivered and
filed copies of each of the documents referred to in the immediately preceding
sentence.


7.34    Equipment. On the Business Day immediately following the Closing Date,
the Borrower shall contribute, transfer, convey and deliver to the Procurement
Sub, and the Procurement Sub shall accept from the Borrower, all of the
Borrower’s right, title and interest in any Equipment (as defined in the
Equipment Purchase Agreement), including the Generating Units, in which the
Borrower has title as of the Closing Date, free and clear of all Liens, other
than (i) Permitted Priority Liens and (ii) other Permitted Liens to the extent
junior to the Liens granted to the Collateral Agent under the Security
Documents.
7.35    Further Assurances. Each Borrower Party shall make commercially
reasonable efforts to promptly and duly execute and deliver to the
Administrative Agent such documents and assurances to take such further action
as the Administrative Agent may from time-to-time reasonably request in order to
carry out more effectively the intent and purpose of the Financing Documents and
to establish, protect and perfect the rights and remedies created or intended to
be created in favor of the Secured Parties pursuant to the Financing Documents.



NEWYORK 8115155 (2K)
78
 




--------------------------------------------------------------------------------



ARTICLE VIIIEVENTS OF DEFAULT
The occurrence of any of the following events or circumstances shall constitute
an “Event of Default” hereunder:
8.1    Failure to Make Payments. (a) The Borrower shall fail to pay, in
accordance with the terms of this Credit Agreement, any principal on any Loan on
the date that such sum is due; (b) the Borrower shall fail to pay, in accordance
with the terms of this Credit Agreement, any interest or fees on any Loan or
Specified Letter of Credit within three Business Days after the date that such
sum is due; or (c) the Borrower shall fail to pay, in accordance with the terms
of this Credit Agreement, any cost, charge or other amount payable under any
Financing Document (other than principal of, or interest or fees on, the Loans
or any Specified Letter of Credit) within ten Business Days after the due date
thereof, including amounts in respect of any required Liquidation Costs.
8.2    Certain Other Fundamental Breaches. (a) The Borrower shall fail (or shall
fail to cause any Borrower Party) to perform, comply with or observe any
covenant or agreement set forth in Sections 3.28(a), 3.28(b), 7.1, 7.5, 7.6,
7.7, 7.9, 7.11, 7.14[(d), 7.14[(e), 7.14[(f) or 7.14[(g), 7.17, 7.19, 7.20,
7.21, 7.23, 7.27, 7.30, 7.33 and 7.34; (b) Borrower shall fail (or shall fail to
cause any Borrower Party) to perform, comply with or observe any covenant or
agreement set forth in Article VI; or (c) any Borrower Party shall fail (or
Borrower shall fail to cause any Borrower Party) to perform, comply with or
observe any covenant or agreement set forth in any other Financing Document
within the cure period therein specified (to the extent such cure period is
therein specified).
8.3    Breach of Covenant. The Borrower shall fail to perform or observe
(including by failing to cause any Borrower Party to fail to perform or observe)
any covenant or agreement to be performed or observed by it hereunder or under
any other Financing Document and not otherwise specifically provided for in
Section 8.1 or 8.2 and such failure shall continue unremedied for a period of
thirty days after any Borrower Party has knowledge of the circumstances giving
rise to such failure; provided that, if (a) such failure cannot be cured within
such thirty-day period, (b) such failure is susceptible to cure within an
additional sixty days, (c) the Borrower and any other relevant Borrower Party
are proceeding with diligence and in good faith to cure such failure, (d) the
existence of such failure does not impair the Liens on the Collateral and cannot
reasonably be expected within the next succeeding sixty days to impair the Liens
on the Collateral, (e) the existence of such failure has not had and cannot be
reasonably expected to have either a Material Adverse Effect or a material
adverse effect on the ability of any Material Project Participant to timely
perform any of its material obligations under any of the Material Project
Documents to which it is a party within the next sixty days and (f) prior to the
expiration of the initial thirty-day cure period specified above, the
Administrative Agent shall have received an Officer’s Certificate certifying to
the matters set forth in clauses (a), (b), (c), (d) and (e) above and stating
what actions the Borrower and any other relevant Borrower Party are taking to
cure such failure, then no Event of Default shall occur under this Section 8.3
until the earlier of (i) the date that the Borrower or any other relevant
Borrower Party are no longer



NEWYORK 8115155 (2K)
79
 




--------------------------------------------------------------------------------



diligently and in good faith attempting to cure such failure and (ii) the
sixtieth day following the last day of the initial thirty-day cure period
specified above.
8.4    Breach of Representation or Warranty. Any representation or warranty made
by the Borrower herein or in any other Financing Document or in any certificate
delivered by or on behalf of the Borrower in accordance with any Financing
Document to the Administrative Agent or any Secured Party shall contain in any
material respect an untrue or misleading statement of a material fact as of the
date such representation or warranty is made (or, if expressly made as of an
earlier date, as of such earlier date); provided, that if (a) the circumstances
that rendered such representation, warranty or certification untrue or
misleading are reasonably susceptible of being removed, reversed or remedied
within sixty days, (b) the Borrower and any other relevant Borrower Party are
proceeding with diligence and in good faith to remove, reverse or remedy such
circumstances, (c) the existence of such circumstances does not impair the Liens
on the Collateral and cannot reasonably be expected within the next succeeding
sixty days to impair the Liens on the Collateral, (d) the existence of such
circumstances has not had and cannot be reasonably expected to have either a
Material Adverse Effect or a material adverse effect on the ability of any
Material Project Participant to timely perform any of its material obligations
under any of the Material Project Documents to which it is a party within the
next sixty days and (e) the Administrative Agent shall have received an
Officer’s Certificate certifying to the matters set forth in clauses (a), (b),
(c) and (d) above and stating what actions the Borrower and any other relevant
Borrower Party are taking to remove, reverse or remedy such circumstances, then
no Event of Default shall occur under this Section 8.4 until the earlier of (i)
the date that the Borrower or any other relevant Borrower Party are no longer
diligently and in good faith attempting to remove, reverse or remedy such
circumstances and (ii) the ninetieth day following the date that any Borrower
Party has knowledge of such circumstances.
8.5    Breach of Financing Documents by Borrower Affiliates. (a) The Pledgor,
the Procurement Sub, the Project Owner or any other Affiliate of the Borrower
that is a party to a Financing Document (if any) shall fail to perform or
observe any covenant or agreement to be performed or observed by it thereunder;
(b) any representation or warranty made by the Pledgor, the Procurement Sub, the
Project Owner or any other Affiliate of the Borrower that is a party to a
Financing Document (if any) in any Financing Document or in any certificate
delivered by or on behalf of such Person in accordance with any Financing
Document to the Administrative Agent or any Secured Party shall contain in any
material respect an untrue or misleading statement of a material fact as of the
date such representation or warranty is made (or, if expressly made as of an
earlier date, as of such earlier date); or (c) any other “default” or “event of
default” (or event of substantively the same import) shall occur under any
Financing Document and the Pledgor, the Procurement Sub, the Project Owner or
any other Affiliate of the Borrower that is a party to such Financing Document
is the defaulting party; and, in each such case, all applicable cure periods
under such Financing Document have expired.
8.6    Loss of Financing Documents. Any of the Financing Documents shall fail
(a) to be in full force and effect, (b) to be enforceable or (c) to provide the
Lenders, the Administrative Agent, the Collateral Agent, the Account Bank or any
other Financing Party or their respective trustees, agents or other
representatives with the material rights, titles, interest, remedies, powers or
privileges intended to be created thereby (if any).



NEWYORK 8115155 (2K)
80
 




--------------------------------------------------------------------------------



8.7    Actual or Prospective Failure of Security.
[(a)    The Collateral Agent shall fail to have a first-priority perfected Lien
in any portion of the Collateral (on behalf of the Financing Parties as Secured
Parties), subject only to (i) Permitted Priority Liens and (ii) other Permitted
Liens to the extent junior to the Liens granted for the benefit of the
Collateral (on behalf of the Financing Parties as Secured Parties) under the
Security Documents.
[(b)    The validity of any Security Document or the applicability thereof to
the Loans, any Notes, any Specified Letter of Credit or any other obligations
purported to be secured or guaranteed thereby or any part thereof shall be
disaffirmed by or on behalf of the Borrower or any other party thereto.
8.8    Breach or Loss of Material Project Documents.
[(a)    Any MPD Termination Event shall have occurred and be continuing under
any Material Project Document.
[(b)    Any Material Project Participant that is a party to a Revenue Contract
or, prior to the Term Conversion Date, the Equipment Purchase Agreement or the
Equipment Services Agreement shall breach or be in default under any material
term, condition, provision or covenant contained in such Revenue Contract,
Equipment Purchase Agreement or Equipment Services Agreement (other than to the
extent constituting a Bankruptcy Event) and such breach or default shall remain
unremedied for the relevant cure period specified therein plus thirty days.
[(c)    Any Material Project Participant (other than in respect of a Revenue
Contract or, prior to the Term Conversion Date, the Equipment Purchase Agreement
or the Equipment Services Agreement) shall breach or be in default under any
material term, condition, provision or covenant contained in any Material
Project Document (other than to the extent constituting a Bankruptcy Event) and
such breach or default shall remain unremedied for the relevant cure period
specified in such Material Project Document; unless, within ninety days after
the last day of such cure period (x) the relevant Borrower Party terminates such
Material Project Document in accordance with its terms and (y) the relevant
Borrower Party has entered into a replacement Material Project Document with a
new counterparty in accordance with Section 8.8[(e).
[(d)    Any Revenue Contract or, prior to the Term Conversion Date, the
Equipment Purchase Agreement or the Equipment Services Agreement shall cease for
any reason to be in full force and effect.
[(e)    Any Material Project Document (other than a Revenue Contract or, prior
to the Term Conversion Date, the Equipment Purchase Agreement or the Equipment
Services Agreement) shall cease for any reason to be in full force and effect
unless terminated in accordance with its terms and not as a result of a default
of the relevant Borrower Party thereunder; unless such other Material Project
Document has been replaced by a replacement Material Project Document on
substantively the same terms, subject to substantively the same conditions, and
with a counterparty that is reasonably acceptable to the Administrative Agent
within ninety days after the earliest of (x) the last day of any cure period
afforded to the relevant



NEWYORK 8115155 (2K)
81
 




--------------------------------------------------------------------------------



Material Project Participant if terminated as a result of the breach of or
default affecting such Material Project Participant (including a Bankruptcy
Event), (y) the occurrence of such termination and (z) the failure to be in full
force and effect.
8.9    Voluntary Bankruptcy Events.
[(a)    The Borrower, the Procurement Sub, the Project Owner, any Affiliated
Project Party or any Material Project Participant that is a party to a Revenue
Contract, or, prior to the Term Conversion Date, the Equipment Purchase
Agreement or the Equipment Services Agreement shall suffer a Voluntary
Bankruptcy Event.
[(b)    Any Material Project Participant that is not an Affiliated Project
Party, a party to a Revenue Contract, or, prior to the Term Conversion Date, the
Equipment Purchase Agreement or the Equipment Services Agreement shall suffer a
Voluntary Bankruptcy Event; unless (i) such Material Project Participant has
been replaced as the counterparty under the relevant Material Project Document
within ninety days of such Voluntary Bankruptcy Event by another Person
reasonably acceptable to the Administrative Agent, (ii) the Material Project
Participant has assumed such Material Project Document in accordance with the
Bankruptcy Code and the Borrower has confirmed to the reasonable satisfaction of
the Administrative Agent that such Material Project Participant is performing
its post-petition obligations under, and has not rejected, such Material Project
Document or (iii) both (A) such Material Project Document is rejected in
bankruptcy or the Borrower terminates such Material Project Document in
accordance with its terms and (B) the Borrower enters into a replacement
Material Project Document with a new counterparty in accordance with Section
8.8[(e) within the time period therein specified.
8.10    Involuntary Bankruptcy Events. The Borrower, the Procurement Sub, the
Project Owner or any Material Project Participant shall suffer an Involuntary
Bankruptcy Event; provided, that it shall not be an Event of Default under this
Section 8.10 if:
(a)    within sixty days after the occurrence of the relevant Involuntary
Bankruptcy Event, such Involuntary Bankruptcy Event shall have been cured by:
(i) the lifting by the relevant Governmental Authority of the relevant
suspension of payments, moratorium or similar arrangement; or (ii) the dismissal
by the relevant court of the relevant petition commencing an involuntary case
under applicable Debtor Relief Law or the relevant complaint or other action
commencing any similar proceeding under any other applicable federal, state or
other Law;
(b)    within ninety days after the occurrence of the relevant Involuntary
Bankruptcy Event, with respect solely to an Involuntary Bankruptcy Event
suffered by a Material Project Participant that is not an Affiliated Project
Party, a party to a Revenue Contract, or, prior to the Term Conversion Date, the
Equipment Purchase Agreement or the Equipment Services Agreement, such Material
Project Participant has been replaced as the counterparty under the relevant
Material Project Document by another Person reasonably acceptable to the
Administrative Agent; or
(c)    within ninety days after the occurrence of the relevant Involuntary
Bankruptcy Event, with respect solely to an Involuntary Bankruptcy Event
suffered by a



NEWYORK 8115155 (2K)
82
 




--------------------------------------------------------------------------------



Material Project Participant that is not an Affiliated Project Party, a party to
a Revenue Contract, or, prior to the Term Conversion Date, the Equipment
Purchase Agreement or the Equipment Services Agreement either (i) the Material
Project Participant has affirmed such Material Project Document in accordance
with the Bankruptcy Code and the Borrower has confirmed to the reasonable
satisfaction of the Administrative Agent that such Material Project Participant
is performing its obligations under such Material Project Document or (ii) both
(A) such Material Project Document is rejected in bankruptcy or the relevant
Borrower Party terminates such Material Project Document in accordance with its
terms and (B) the relevant Borrower Party enters into a replacement Material
Project Document with a new counterparty in accordance with Section 8.8[(e).
8.11    Judgments. A final judgment or final judgments that is or are not
covered by available insurance, as acknowledged in writing by the provider of
such insurance or as certified to the Administrative Agent by the Insurance
Consultant, or that is or are not otherwise covered by an indemnity in favor of
the relevant Borrower Party, shall be entered against any Borrower Party in the
aggregate amount of $7,000,000 or more and remains or remain unstayed or
unsatisfied, or no bond is posted in respect of such judgment or judgments, for
more than 45 consecutive days after entry of the relevant judgment or
judgments..
8.12    Loss of Material Permits. Any Material Permit shall be modified in a
materially adverse manner, reversed, rescinded, revoked, terminated, withdrawn,
suspended or cancelled or the Borrower shall fail (or fail to cause the relevant
other Borrower Party or Material Project Participant) to obtain or renew any
Material Permit when required by applicable Law, unless, in each such case, such
Material Permit is reinstated, renewed or obtained (as applicable) within
fifteen days after the expiration of any grace period in such Material Permit or
under applicable Law in respect of such modification, reversal, rescission,
revocation, termination, withdrawal, suspension, cancellation, lapse, or
non-renewal or failure to obtain when required.
8.13    Loss of Collateral. Any material portion of any of the Borrower Parties’
respective Property is Taken without fair value being paid therefor such as to
allow replacement of such Property and/or prepayment in full of all Secured
Obligations (other than indemnities) in each case, unless such Taking allows the
relevant Borrower Party, in the Administrative Agent’s reasonable judgment, to
continue satisfying its obligations hereunder and under the other Transaction
Documents notwithstanding the same.
8.14    Abandonment of Project. Any Borrower Party, any EPC Contractor or the
O&M Operator shall have abandoned the construction or operation of the Project
for fifteen consecutive days.
8.15    Environmental Claim.
(a)    Any Environmental Claim shall have been asserted against any Borrower
Party or any Project Participant; unless, any of the following apply (i) such
Environmental Claim is adjudicated or otherwise resolved and the amount payable
by the Borrower Parties thereunder is equal to or less than $7,000,000, (ii) the
Independent Engineer confirms in writing at such times and from time-to-time as
requested by the



NEWYORK 8115155 (2K)
83
 




--------------------------------------------------------------------------------



Administrative Agent that, if adversely determined, such Environmental Claim
could not reasonably be expected to exceed $7,000,000 or otherwise have a
Material Adverse Effect or (iii) such Environmental Claim has remained
unadjudicated or unresolved for less than 365 days and the relevant Borrower
Party or Project Participant confirms in writing at such times and from
time-to-time as requested by the Administrative Agent that, in its reasonable
determination, based on consultation with reputable counsel, such Environmental
Claim has no reasonable likelihood of success.
(b)    Any Release, emission, discharge or disposal of any Hazardous Materials
shall have occurred in violation of any Environmental Law; unless, such event
could not reasonably be expected to have a Material Adverse Effect.
8.16    Change in Control. A Change in Control shall have occurred.
8.17    Term Conversion. The Term Conversion Date shall not have occurred by the
Date Certain.
8.18    Cross-Default. Any Secured Party that is not a Financing Party issues a
Default Notice as defined in and in accordance with the Collateral Agreement in
respect of an Event of Default (as defined therein). The occurrence or existence
of either (a) a default, event of default or other similar condition or event
(however described) in respect of any Borrower Party under one or more
agreements or instruments relating to Permitted Indebtedness (other than the
Secured Obligations) of any of them (individually or collectively) where the
aggregate principal amount of such agreements or instruments, either alone or
together with the amount, if any, referred to in clause (b) below, is not less
than $5,000,000 which has resulted in such Permitted Indebtedness becoming due
and payable under such agreements or instruments before it would otherwise have
been due and payable or (b) a default by any Borrower Party (individually or
collectively) in making one or more payments under such agreements or
instruments on the due date for payment (after giving effect to any applicable
notice requirement or grace period) in an aggregate amount, either alone or
together with the amount, if any, referred to in clause (a) above, of not less
than $5,000,000.
8.19    ERISA. Both (a) any of the following shall occur: (i) one or more ERISA
Events shall have occurred; (ii) there is or arises an Unfunded Pension
Liability (taking into account only Pension Plans with positive Unfunded Pension
Liability); or (iii) there is or arises any potential withdrawal liability under
Section 4201 of ERISA, if any member of the ERISA Group were to withdraw
completely from any and all Multiemployer Plans; and (b) there shall result from
any such event or events described in clause (a) of this Section 8.19 the
imposition of any Liens and such Liens, individually or in the aggregate, has
had, or would reasonably be expected to have, a Material Adverse Effect.





NEWYORK 8115155 (2K)
84
 




--------------------------------------------------------------------------------



ARTICLE IXREMEDIES
9.1    Acceleration.
[(a)    If any Event of Default specified in Section 8.9 or Section 8.10 shall
occur with respect to the Borrower, any other Borrower Party or the Pledgor,
then automatically all Commitments shall immediately terminate and all Loans
(with accrued and unpaid interest thereon) and all other amounts owing to the
Secured Parties under the Financing Documents shall immediately become due and
payable.
[(b)    If any Event of Default (other than an Event of Default referred to in
Section 9.1[(a)) shall occur, then the Administrative Agent (acting at the
direction of the Requisite Financing Parties) may by notice to the Borrower (i)
declare the Commitments to be terminated, whereupon all Commitments shall
immediately terminate and/or (ii) declare the Loans, all accrued and unpaid
interest thereon and all other amounts owing to the Secured Parties under the
Financing Documents to be due and payable, whereupon the same shall become
immediately due and payable.
[(c)    Except as expressly provided above in this Section 9.1, presentment,
demand, protest and all other notices and other formalities of any kind are
hereby expressly waived by the Borrower.
9.2    Letters of Credit.
[(a)    With respect to all Specified Letters of Credit for which presentment
for honor shall not have occurred at the time of an acceleration of the Loans
pursuant to Section 9.1, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount (without
duplicating any amounts on deposit in accordance with Section 3.28) equal to the
aggregate then undrawn and unexpired amount of such Specified Letters of Credit.
[(b)    Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Specified Letters
of Credit, and the unused portion thereof after all such Specified Letters of
Credit shall have expired or been fully drawn upon, all LC Loans shall have been
paid in full and all other obligations of the Borrower hereunder and the
Borrower Parties under the other Financing Documents shall have been paid in
full, the balance, if any in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto).
9.3    Other Remedies. Upon the occurrence and during the continuation of an
Event of Default:
(a)    The Administrative Agent may (and if instructed by the Requisite
Financing Parties shall) direct the Collateral Agent, in accordance with the
Collateral Agreement, to exercise any or all rights and remedies at law or in
equity (in any combination or order that the Administrative Agent may elect to
direct), including,



NEWYORK 8115155 (2K)
85
 




--------------------------------------------------------------------------------



without prejudice to the Collateral Agent’s other rights and remedies, any and
all rights and remedies available under any of the Collateral Documents.
(b)    The Administrative Agent may (and if instructed by the Requisite
Financing Parties shall) direct the EPC Contractors or any subcontractor to
submit invoices to the account of the Borrower or any Borrower Party to the
Administrative Agent, and the Lenders may, in their respective sole discretion,
elect to make payments directly to the EPC Contractors, such subcontractor or
any other Person.
(c)    Any funds of any Lender or the Administrative Agent (including the
proceeds of any Loans) used for any purpose referred to in this Section 9.3,
whether or not in excess of the relevant Commitments (without obligating any
Lender to fund any Loans in excess of such Commitments) shall (i) be governed
hereby, (ii) constitute part of the Secured Obligations secured by the Security
Documents, (iii) bear interest at the Default Rate and (iv) be payable upon
demand by such Lender or the Administrative Agent, as applicable.
ARTICLE XTHE AGENTS; VOTING
10.1    Appointment and Authorization.
[(a)    Each Financing Party hereby irrevocably (subject to Section 10.9)
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Credit Agreement and each other
Financing Document to which it is a party and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this Credit
Agreement or any such other Financing Document, together with such powers as are
reasonably incidental thereto.
[(b)    Each Financing Party hereby irrevocably consents to (i) the appointment
by the Administrative Agent of Credit Agricole Corporate and Investment Bank as
Collateral Agent under the Collateral Agreement, and (ii) the appointment by the
Collateral Agent of Union Bank, N.A. as Account Bank under the Accounts
Agreement (each such person, together with the Administrative Agent, an
“Agent”).
[(c)    Each of the Financing Parties authorizes the Administrative Agent to
execute, deliver and perform (and authorizes the Administrative Agent to direct
each other Agent to execute, deliver and perform) each of the Financing
Documents to which the Administrative Agent (or such other Agent) is or is
intended to be a party and each Financing Party agrees to be bound by all of the
agreements of the Administrative Agent (and each such other Agent) contained in
the Financing Documents. Each of the Financing Parties agrees that upon
execution of the Collateral Agreement such Financing Party will be bound by the
provisions thereof in accordance therewith as a Secured Creditor (as defined
therein) to the same extent as if such Financing Party were a party thereto.
[(d)    Notwithstanding any provision to the contrary contained elsewhere in
this Credit Agreement or in any other Financing Document, none of the Agents
shall have any duties



NEWYORK 8115155 (2K)
86
 




--------------------------------------------------------------------------------



or responsibilities except those expressly set forth herein and in the other
Financing Documents, nor shall any of the Agents have or be deemed to have any
fiduciary relationship with any Financing Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Financing Document or otherwise exist
against any of the Agents. Without limiting the generality of the foregoing
sentence, the use of the terms “Administrative Agent”, “Collateral Agent” or
“Account Bank” in this Credit Agreement with reference to the Administrative
Agent, or the Collateral Agent or the Account Bank is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such terms are used merely as a matter
of market custom, and are intended to create or reflect only a relationship
between independent contracting parties.
10.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Credit Agreement or any other Financing Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible to the Financing Parties or the Borrower for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.
10.3    Liability of the Administrative Agent. The Administrative Agent shall
not (a) be liable for any action taken or omitted to be taken by it under or in
connection with this Credit Agreement or any other Transaction Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (b) be responsible in any manner to any of the
Financing Parties or any other Person for any recital, statement, representation
or warranty made by the Borrower or any Affiliate of the Borrower, or any
officer thereof, contained in this Credit Agreement or in any other Transaction
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Transaction Document, or for
the value of or title to any Collateral, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Credit Agreement or any other
Transaction Document, or for any failure of the Borrower or any other party to
any Transaction Document to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Secured Party to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Credit Agreement or any other
Transaction Document, or to inspect the Properties, books or records of the
Borrower or any Affiliate of the Borrower.
10.4    Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement or any other Transaction Document (a) if such action would, in
the opinion of the Administrative Agent (upon consultation with legal counsel),
be contrary to applicable Law or the terms of any Financing Document, (b) if
such action is not



NEWYORK 8115155 (2K)
87
 




--------------------------------------------------------------------------------



specifically provided for in the Financing Documents to which the Administrative
Agent is a party, and it shall not have received advice as provided in the
foregoing sentence approving or concurring in any such action or the approval of
the Requisite Financing Parties, as it deems appropriate or (c) unless, if it so
requests, the Administrative Agent shall first be indemnified to its
satisfaction by the Financing Parties against any and all liabilities and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Credit Agreement or any
other Transaction Document in accordance with a request or consent of the
Requisite Financing Parties and such request or consent and any action taken or
failure to act pursuant thereto shall be binding upon all of the Financing
Parties.
10.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Financing Parties,
unless the Administrative Agent shall have received written notice from a
Financing Party or the Borrower referring to this Credit Agreement, describing
such Default or Event of Default and stating that such notice is a “Notice of
Default.” If the Administrative Agent receives any such notice of the occurrence
of a Default or an Event of Default from the Borrower, it shall give notice
thereof to the Financing Parties. The Administrative Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Requisite Financing Parties in accordance with this ARTICLE X; provided,
that unless and until the Administrative Agent has received any such request,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Financing
Parties.
10.6    Credit Decision. Each Financing Party acknowledges that none of the
Agents or the Agent-Related Persons, any Joint Bookrunner or any Mandated Lead
Arranger (collectively, the “Applicable Group”) has made any representation or
warranty to it, and that no act by any member of the Applicable Agent hereafter
taken, including any review of the Project or of the affairs of any Borrower
Party, shall be deemed to constitute any representation or warranty by any
member of the Applicable Group to any Financing Party. Each Financing Party
represents to each member of the Applicable Group that it has, independently and
without reliance upon any member of the Applicable Group and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, Property,
financial and other condition and creditworthiness of each Borrower Party, the
Pledgor, the Project, the value of and title to any Collateral, and all
applicable bank regulatory Laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Credit Agreement and to
extend credit to the Borrower hereunder. Each Financing Party also represents
that it will, independently and without reliance upon any member of the
Applicable Group and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Credit Agreement and the
other Transaction Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, Property,
financial or other condition and creditworthiness of each Borrower Party, the
Pledgor, the Project, the value of and title to any Collateral, and all
applicable bank regulatory Laws relating to the transaction contemplated hereby.
Except for



NEWYORK 8115155 (2K)
88
 




--------------------------------------------------------------------------------



notices, reports and other documents expressly required pursuant to any
Financing Document to be furnished to the Financing Parties by the Agents, no
member of the Applicable Group shall have any duty or responsibility to provide
any Financing Party with any credit or other information concerning the
business, prospects, operations, Property, financial and other condition or
creditworthiness of the Project, the Borrower Parties or the Pledgor, the value
of and title to any Collateral, and all applicable bank regulatory Laws relating
to the transaction s contemplated hereby which may come into the possession of
any Agent or any member of the Applicable Group.
10.7    Indemnification of Administrative Agent.
[(a)    Whether or not the transactions contemplated hereby are consummated, the
Financing Parties shall indemnify upon demand the Administrative Agent (to the
extent not reimbursed by or on behalf of the Borrower and without limiting the
obligation of the Borrower to do so), pro rata in accordance with the aggregate
principal amount of the Loans held or committed by such Financing Party, from
and against any and all Indemnified Liabilities; provided, that (i) such
Indemnified Liabilities were incurred by or asserted against the Administrative
Agent (or the relevant Indemnified Person) in its capacity as such and (ii) no
Financing Party shall be liable for the payment to the Administrative Agent of
any portion of such Indemnified Liabilities resulting solely from the gross
negligence or willful misconduct of the relevant Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
[(b)    Without limiting the foregoing, each Financing Party shall reimburse the
Administrative Agent upon demand for its ratable share as provided above of any
costs and out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Credit Agreement, any other Transaction
Document or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower; provided, that such costs and out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent were incurred by
it in its capacity as such.
[(c)    The undertakings of the Financing Parties in this Section 10.7 shall
survive the payment of all Secured Obligations hereunder and the resignation or
replacement of the Administrative Agent.
10.8    Individual Capacity. The Administrative Agent and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower or its
Affiliates as though it were not the Administrative Agent hereunder and without
notice to or consent of the Financing Parties. The Financing Parties acknowledge
that, pursuant to such activities, the Administrative Agent or any of its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliates) and acknowledge that the
Administrative Agent shall be under no obligation to



NEWYORK 8115155 (2K)
89
 




--------------------------------------------------------------------------------



provide such information to them. The Administrative Agent, in its capacity as
Financing Party, shall have the same rights and powers under this Credit
Agreement as any other Financing Party and may exercise the same as though it
were not an agent, and the terms “Financing Party” and “Financing Parties” shall
include the Administrative Agent in its individual capacity.
10.9    Successor Agent.
[(a)    Subject to the appointment and acceptance of a successor as provided
below, (i) the Administrative Agent may resign at any time by giving thirty days
prior written notice thereof to the other Agents, the Financing Parties and the
Borrower and (ii) the Administrative Agent may be removed at any time with or
without cause by the Requisite Financing Parties (excluding, for purposes of the
determination thereof, the Commitments and Loans held by the Administrative
Agent). Upon any such resignation or removal, the Requisite Financing Parties
(in consultation with the Borrower unless an Event of Default has occurred and
is continuing) shall have the right to appoint a successor to the Administrative
Agent. If no successor Administrative Agent shall have been appointed by the
Requisite Financing Parties and shall have accepted such appointment within
thirty days after the giving of notice by the Administrative Agent of its
resignation or the giving of notice by the Requisite Financing Parties of their
removal of the Administrative Agent, then the resigning or removed
Administrative Agent may appoint a successor satisfactory to the Requisite
Financing Parties. Upon the acceptance of its appointment as a successor
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of such resigning or removed Administrative Agent, and such resigning
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder.
[(b)    The Administrative Agent shall, on the instructions of the Requisite
Financing Parties, vote to cause the removal and replacement of any other Agent
in accordance with the relevant Financing Documents.
[(c)    After the Administrative Agent’s resignation or removal, the provisions
of this ARTICLE X and of Sections 11.1 and 11.2 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent.
10.10    Registry. The Borrower hereby designates the Administrative Agent, and
the Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this Section 10.10, to maintain a register at one of its offices in
New York, New York (the “Register”) on which it will record the Commitments from
time-to-time of each of the Financing Parties, the Loans made by each of the
Financing Parties and each repayment in respect of the principal amount of the
Loans of each Financing Party. Failure to make any such recordation, or any
error in such recordation shall not affect the Borrower’s obligations in respect
of such Loans. With respect to any Financing Party, the transfer of the
Commitments of such Financing Party and the rights to the principal of, and
interest on, any Loan made pursuant to such Commitments shall not be effective
until such transfer is recorded on the Register with respect to ownership of
such Commitments and Loans, and prior to such recordation all amounts owing to
the transferor with respect to such Commitments and Loans shall remain owing to
the transferor. The registration of an assignment or transfer of all or part of
any Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the



NEWYORK 8115155 (2K)
90
 




--------------------------------------------------------------------------------



Administrative Agent of a properly executed and delivered Assignment and
Acceptance pursuant to Section 11.11.
10.11    Voting.
[(a)    Whenever the Administrative Agent, pursuant to any provision of this
Credit Agreement or any other Financing Document, is requested or required to or
may act at the direction or with the approval or consent of the Requisite
Financing Parties, an affirmative vote of the Requisite Financing Parties shall
be required to give such direction, approval or consent, which vote shall be
taken in accordance herewith. The Administrative Agent may at any time solicit
direction from the Requisite Financing Parties as to any action that it may be
requested or required to take, or which it may propose to take, in the
performance of its obligations under this Credit Agreement and the other
Financing Documents, and shall be fully justified in failing or refusing to act
whether under this Credit Agreement or any other Financing Document until it
shall have received such direction.
[(b)    Notwithstanding the foregoing, no waiver, amendment, supplement or
modification to this Credit Agreement or any other Financing Document shall (i)
increase the Commitment of any Financing Party (it being understood that waivers
or modifications of conditions precedent, covenants, Defaults or Events of
Default or of a mandatory reduction in any Commitment, shall not constitute an
increase of any Commitment of any Financing Party), without the prior written
consent of such Financing Party, (ii) postpone or delay the scheduled Maturity
Date of any Loan, without the prior written consent of each affected Financing
Party, or postpone or delay any date fixed by this Credit Agreement or any other
Financing Document for any payment of principal, interest or Fees due to any
Financing Party hereunder or under any other Financing Document, without the
prior written consent of such Financing Party, (iii) reduce the principal of, or
the rate of interest specified in any Financing Document on, any Loan of any
Financing Party, without the prior written consent of such Financing Party, (iv)
direct the Administrative Agent to direct or permit any other Agent to release
all or substantially all of the Collateral except as shall be otherwise provided
in any Security Document or other Financing Document or consent to the
assignment or transfer by the Borrower of any of its respective obligations
under this Credit Agreement or any other Financing Document, without the prior
written consent of each Financing Party, (v) amend, modify or waive any
provision of this Section 10.11 or Sections 11.1 or 11.2, without the prior
written consent of each Financing Party, (vi) reduce the percentage specified in
or otherwise amend the definition of Requisite Financing Parties, without the
prior written consent of each Financing Party (it being understood that, with
the consent of the Requisite Financing Parties (determined before giving effect
to the additional extensions of credit), extensions of credit pursuant to this
Credit Agreement in addition to those set forth in or contemplated by this
Credit Agreement on the Closing Date may be included for the purposes of the
definition of the term “Requisite Financing Parties” on substantially the same
basis as the extensions of Loans and Commitments are included on the Closing
Date) or (vii) amend, modify or waive any provision of Section 3.22 or direct
the Administrative Agent to vote in favor of the amendment, modification or
waiver of Sections 7.1, 7.7 or 7.8 of the Collateral Agreement or the
definitions of Secured Debt or Secured Obligations set forth therein, without
the prior written consent of each Financing Party.



NEWYORK 8115155 (2K)
91
 




--------------------------------------------------------------------------------



[(c)    If any Affiliate of the Borrower Parties is a Financing Party, then the
amount of Loans and Commitments held by such Affiliate of the Borrower Parties
shall be disregarded for purposes of calculating the aggregate Loans and
Commitments underlying the definitions of Majority Lenders, Requisite Financing
Parties, Requisite Revolver Lenders, Requisite TALC Participating Banks,
Requisite Tranche A Lenders, Requisite Tranche B Lenders, Requisite Term Lenders
and for all other voting provisions hereunder.
[(d)    The Administrative Agent shall act under the Collateral Agreement
(including, without limitation, in connection with any actions pursuant to
Sections 5.4 and 6.1 of the Collateral Agreement) in accordance with the
provisions of this Credit Agreement and such actions by the Administrative Agent
shall be subject to the rights of the Financing Parties set forth in Section
10.11[(b) hereof.
10.12    Acknowledgement of Collateral Agreement. Notwithstanding anything
herein to the contrary, the Liens granted to the Collateral Agent for the
benefit of the Secured Parties pursuant to this Credit Agreement and the
exercise of any right or remedy by the Collateral Agent for the benefit of the
Secured Parties hereunder are subject to the provisions of the Collateral
Agreement. In the event of any conflict between the terms of the Collateral
Agreement and this Credit Agreement, the terms of the Collateral Agreement shall
govern and control.
ARTICLE XIMISCELLANEOUS
11.1    Costs, Expenses and Attorneys’ Fees. On the Closing Date, the Borrower
shall pay to the Administrative Agent, the other Agents, the Joint Bookrunners,
the Lead Arrangers, the Lenders and the Issuing Bank all reasonable costs and
expenses of each such party and their respective Affiliates in connection with
the preparation, issuance, delivery, filing, recording and administration of
this Credit Agreement, the other Transaction Documents, and any other documents
which may be delivered in connection herewith or therewith, including the
reasonable and documented fees, expenses and disbursements of White & Case LLP,
Sheppard Mullin Richter and Hampton LLP, and each Independent Consultant. In
addition, from and after the Closing Date, the Borrower shall pay to the
Administrative Agent all of its reasonable out-of-pocket costs and expenses in
connection with the costs of administering this Credit Agreement, the Loans or
Commitments or any Specified Letter of Credit, and any other documents
contemplated hereby (including any amendments, waivers or consents thereof or
thereto, whether or not granted), including, without duplication, (a) the
reasonable and documented fees, expenses and disbursements of White & Case LLP,
one other counsel in respect of each specialty or jurisdiction not within the
competency of White & Case LLP, (b) the reasonable and documented fees, expenses
and disbursements of the Independent Consultants incurred in connection with
such administration of this Credit Agreement or the Loans or Commitments or any
Specified Letter of Credit and any other documents contemplated hereby and (c)
the reasonable out-of-pocket travel, telecommunication, filing and recording,
due diligence, computer, duplication, messenger, appraisal, Intralinks or
similar services, audit costs, and other expenses incurred by the Administrative
Agent in connection with the administration of this Credit Agreement; provided,
that the Borrower shall be responsible only for the cost of two visits to



NEWYORK 8115155 (2K)
92
 




--------------------------------------------------------------------------------



the Site per calendar year by the Administrative Agent prior to the Term
Conversion Date and one visit to the Site per calendar year by the
Administrative Agent after the Term Conversion Date (in each case, unless an
Event of Default has occurred and is continuing). The Borrower shall reimburse
the Administrative Agent, the Lenders and the Issuing Banks for all costs and
expenses, including attorneys’ fees, expended or incurred by the Administrative
Agent, any Lender and/or the Issuing Banks in enforcing this Credit Agreement or
the other Financing Documents in connection with any Event of Default or Default
(including any Bankruptcy Event suffered by the Borrower), or in connection with
preservation of their rights hereunder or thereunder or in connection with any
refinancing, any restructuring or similar work-out negotiations with the
Borrower in respect of this Credit Agreement, in actions for declaratory relief
in any way related to this Credit Agreement, in collecting any sum which becomes
due to the Administrative Agent, any Lender and/or the Issuing Banks on the
Notes or any Specified Letter of Credit or under any Financing Document. All
undisputed amounts payable pursuant to this Section 11.1 after the Closing Date
shall be payable within thirty days following the date of receipt by the
Borrower of written notice thereof (together with reasonable supporting
documentation in respect thereof); provided, that if a Default or Event of
Default has occurred and is continuing, then such amounts shall be payable
within five days following receipt by the Borrower of written notice thereof.
11.2    Indemnity. Whether or not the transactions contemplated hereby are
consummated:
[(a)    The Borrower shall, and shall cause each other Borrower Party to,
defend, protect, indemnify, save and hold the Administrative Agent and each
Secured Party, Joint Bookrunners and Mandated Lead Arranger and each of their
respective officers, directors, employees, counsel, agents, attorneys‑in‑fact
and Affiliates (each, an “Indemnified Person”) harmless from and against any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, charges, expenses or disbursements (including Attorney
Costs and consultants’ fees and disbursements) of any kind or nature whatsoever
which may at any time (including at any time following repayment of the Loans,
the termination, resignation or replacement of the Administrative Agent or the
replacement of any Financing Party) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Credit
Agreement or any other Transaction Document, including the Security Documents
and any other document or instrument contemplated by or referred to herein or
therein, or the transactions contemplated hereby and thereby, or any action
taken or omitted by any such Person under or in connection with any of the
foregoing, including with respect to the exercise by any Secured Party of any of
its respective rights or remedies under any of the Financing Documents, and any
investigation, litigation or proceeding (including any bankruptcy, insolvency,
reorganization or other similar proceeding or appellate proceeding) related to
this Credit Agreement or any other Transaction Document or the Loans, or the use
of the proceeds thereof, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that no Borrower Party shall have an obligation hereunder to any
Indemnified Person with respect to Indemnified Liabilities arising from the
gross negligence or willful misconduct of such Indemnified Person (as determined
by a court of competent jurisdiction in a final and non-appealable decision).
[(b)    Environmental Indemnity.



NEWYORK 8115155 (2K)
93
 




--------------------------------------------------------------------------------



(i)    Without in any way limiting the generality of the other provisions
contained in this Section 11.2, the Borrower agrees, and shall cause each other
Borrower Party, to defend, protect, indemnify, save and hold harmless each
Indemnified Person, whether as beneficiary of any of the Security Documents, as
a mortgagee in possession, as successor-in-interest to the Borrower or any other
Borrower Party by foreclosure deed or deed in lieu of foreclosure or otherwise,
from and against any and all liabilities, obligations, losses, damages
(including foreseeable and unforeseeable consequential damages and punitive
claims), penalties, claims, actions, judgments, suits, costs, fees, charges,
expenses or disbursements (including Attorney Costs and consultants’ fees and
disbursements) and expenses (collectively, “Losses”) of any kind or nature
whatsoever that may at any time be incurred by, imposed on, asserted or awarded
against any such Indemnified Person directly or indirectly based on, or arising
out of or resulting from: (A) the actual or alleged presence of Hazardous
Materials on, in, under or affecting all or any portion of the Site whether or
not the same originates or emanates from the Site or any property adjoining or
adjacent to the Site or from properties at which any Hazardous Materials
generated, stored or handled by the Borrower were Released or disposed of; (B)
any Environmental Claim relating to the Site or the Project; or (C) the exercise
of any Secured Party’s rights under any of the provisions of the Security
Documents (the “Indemnified Matters”), whether any of the Indemnified Matters
arise before or after foreclosure of any of the Liens or other taking of title
to all or any portion of the Collateral by any Secured Party, including: (x) the
costs of removal of any and all Hazardous Materials from all or any portion of
the Site or any Property adjoining or adjacent to the Site; (y) costs required
to take reasonable precautions to protect against the Release of Hazardous
Materials at or from the Site into the air, any body of water, any other public
domain or any surrounding areas; and (z) costs incurred to comply, in connection
with all or any portion of the Site or, to the extent actually or potentially
affected by Hazardous Materials at or from the Site, any surrounding areas, with
all applicable Environmental Laws with respect to Hazardous Materials, except to
the extent that any such Indemnified Matter arises from the gross negligence or
willful misconduct of such Indemnified Person (as determined by a court of
competent jurisdiction in a final and non-appealable decision).
(ii)    In no event shall any Site visit, observation or testing by any
Indemnified Person (or any representative of any such Indemnified Person) be
deemed to be a representation or warranty that Hazardous Materials are or are
not present in, on, or under the Site, or that there has been or shall be
compliance with any Environmental Law. Except to the extent provided in a
reliance letter, neither the Borrower nor any other Person is entitled to rely
on any Site visit, observation or testing by any Indemnified Person. No
Indemnified Person owes any duty of care to protect the Borrower or any other
Person against, or to inform the Borrower or any other Person of, any Hazardous
Materials or any other adverse condition affecting the Site or the Project,
except and only to the extent such Hazardous Materials were actually Released or
such adverse condition was actually caused by the negligent actions of such
Indemnified Person or its representatives in connection with a Site visit or
invasive testing at the Site. No Indemnified Person shall be obligated to
disclose to the Borrower or any other Person any report or findings made as a
result of, or in connection with, any Site visit, observation or testing by any
Indemnified Person.



NEWYORK 8115155 (2K)
94
 




--------------------------------------------------------------------------------



[(c)    Survival; Defense. The obligations in this Section 11.2 shall survive
repayment in full of the Loans and payment of all other Secured Obligations. At
the election of any Indemnified Person, the Borrower’s indemnification
obligations under this Section 11.2 shall include the obligation to defend such
Indemnified Person using legal counsel satisfactory to such Indemnified Person,
at the sole cost and expense of the Borrower. All amounts owing under this
Section 11.2 shall be paid within thirty days after written demand therefore.
[(d)    Contribution. To the extent that any undertaking in the preceding
paragraphs of this Section 11.2 may be unenforceable because it is violative of
any Law or public policy, the Borrower will contribute the maximum portion that
it is permitted to pay and satisfy under applicable Law to the payment and
satisfaction of such undertaking.
[(e)    Settlement. So long as the Borrower is in compliance with its
obligations under this Section 11.2, the Borrower shall not be liable to any
Indemnified Person under this Section 11.2 for any settlement made by such
Indemnified Person without the Borrower’s consent.
11.3    Notices.
[(a)    All notices, requests and other communications provided for hereunder
shall be in writing and shall be faxed, sent or delivered to the physical or
e-mail address or facsimile number specified on Appendix G or to such other
physical or e-mail address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto.
[(b)    All such notices, requests and communications (i) sent by express
courier will be effective upon delivery to or refusal to accept delivery by the
addressee, (ii) transmitted by facsimile will be effective when sent and
facsimile confirmation is received, (iii) on the date on which such notice or
other communication has been made generally available on an Approved Electronic
Platform, Internet website or similar telecommunication device to the class of
Person(s) being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to such Approved Electronic Platform,
Internet website or similar telecommunication device if delivered by posting to
such Approved Electronic Platform, Internet website or similar telecommunication
device requiring that a user have prior access to such Approved Electronic
Platform, Internet website or similar telecommunication device and (iv) sent by
e‑mail will be effective when sent and electronic confirmation of receipt is
received, except that (x) all notices and other communications to the
Administrative Agent shall not be effective until actually received during
normal business hours and (y) any communications transmitted by the Borrower by
facsimile or e-mail shall be immediately confirmed by a telephone call to the
recipient at the number specified on Appendix G and shall be followed promptly
by a hard copy original thereof by express courier.
[(c)    Notwithstanding Sections 11.3[(a) and 11.3[(b) (unless the
Administrative Agent requests that the provisions of Sections 11.3[(a) and
11.3[(b) be followed) and any other



NEWYORK 8115155 (2K)
95
 




--------------------------------------------------------------------------------



provision in this Credit Agreement or any other Financing Document providing for
the delivery of any Approved Electronic Communication by any other means, the
Borrower, the other Borrower Parties and the Pledgor, as the case may be, shall
deliver all Approved Electronic Communications to the Administrative Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
lindsay.scully@ca-cib.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower. Nothing in this Section 11.3[(c) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Secured Party in any manner authorized in this Credit
Agreement or to request that the relevant Borrower Parties or the Pledgor effect
delivery in such manner.
[(d)    Posting of Approved Electronic Communications.
(i)    The Borrower and each Lender agree that the Administrative Agent may, but
shall not be obligated to, make the Approved Electronic Communications available
to the Lenders by posting such Approved Electronic Communications on IntraLinks™
or a substantially similar electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).
(ii)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
date of this Credit Agreement, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each Lender and each
Secured Party acknowledges and agrees that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each Lender and each Secured Party
hereby approves distribution of the Approved Electronic Communications through
the Approved Electronic Platform and understands and assumes the risks of such
distribution.
[(e)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR



NEWYORK 8115155 (2K)
96
 




--------------------------------------------------------------------------------



FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
[(f)    Each Lender agrees that the Administrative Agent may, but (except as may
be required by applicable law) shall not be obligated to, store the Approved
Electronic Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s generally-applicable document retention procedures
and policies.
[(g)    The Borrower acknowledges and agrees, and shall cause each other
Borrower Party to acknowledge and agree, that any agreement of the Lenders to
receive certain notices by telephone, Approved Electronic Platform, e-mail or
facsimile is solely for the convenience and at the request of the Borrower
Parties and the Pledgor. The Lenders shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Borrower to give such
notice and the Lenders shall not have any liability to the Borrower or other
Person on account of any action taken or not taken by any of the Secured Parties
in reliance upon such telephonic, e-mail or facsimile notice.
[(h)    Notwithstanding any other provision of this Section 11.3 to the
contrary, any communication in respect of the Borrower Parties and their
Affiliates which is transmitted through the Approved Electronic Platform shall
be subject to any confidentiality agreements entered into between any Borrower
Party and any Lender or Agent or Issuing Bank in respect of this Credit
Agreement, the other Financing Documents and Transaction Documents and the
transactions contemplated.
11.4    Benefit of Agreement. This Credit Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto. The Borrower may not assign or
otherwise transfer any of its rights or obligations under this Credit Agreement
or any of the other Financing Documents.
11.5    No Waiver; Remedies Cumulative. No failure or delay on the part of any
of the Secured Parties or the holder of any Note in exercising any right, power
or privilege hereunder or under any other Financing Document and no course of
dealing between the Borrower and any Secured Party or the holder of any Note
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Financing Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of any Secured Party or the holder of any Note to take any other or further
action in any circumstances without notice or demand. All remedies, either under
this Credit Agreement or any other Financing Document or pursuant to any
applicable Law or otherwise afforded to any Secured Party or the holder of any
Note shall be cumulative and not alternative or exclusive in nature.
11.6    Third Party Beneficiaries. [(a) The agreement of each Lender to make
extensions of credit to the Borrower and each Issuing Bank to issue any
Specified Letter of



NEWYORK 8115155 (2K)
97
 




--------------------------------------------------------------------------------



Credit on the terms and conditions set forth in this Credit Agreement and the
other Financing Documents is solely for the benefit of the Borrower and the
other Borrower Parties, and no other Person (including any other Project
Participant, or any contractor, sub-contractor, supplier, worker, carrier,
warehouseman, materialman or vendor furnishing supplies, goods or services to or
for the benefit of the Borrower, any other Borrower Party or the Project or
receiving services from the Project) shall have any rights hereunder against any
Secured Party with respect to the Loans, the Specified Letters of Credit, the
proceeds thereof or otherwise.
[(b)    Each Indemnified Person is an intended third party beneficiary of
Section 11.2 hereof.
11.7    Reinstatement. To the extent that any Secured Party receives any payment
by or on behalf of the Borrower, which payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to the Borrower or to its estate, trustee, receiver,
custodian or any other party under any Debtor Relief Law or otherwise, then to
the extent of the amount so required to be repaid, the obligation or part
thereof which has been paid, reduced or satisfied by the amount so repaid shall
be reinstated by the amount so repaid and shall be included within the Secured
Obligations as of the date such initial payment, reduction or satisfaction
occurred.
11.8    No Immunity. To the extent that the Borrower may be entitled, in any
jurisdiction in which judicial proceedings may at any time be commenced with
respect to this Credit Agreement or any other Financing Document, to claim for
itself or its revenues, assets or Properties any immunity from suit, the
jurisdiction of any court, attachment prior to judgment, attachment in aid of
execution of judgment, set-off, execution of a judgment or any other legal
process, and to the extent that in any such jurisdiction there may be attributed
to such Person such an immunity (whether or not claimed), the Borrower hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity to
the fullest extent permitted by the Law of the applicable jurisdiction.
11.9    Counterparts. This Credit Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart to this Credit Agreement by facsimile or electronic transmission in
“.pdf” format shall be as effective as delivery of a manually signed original.
11.10    Amendment or Waiver. No provision of this Credit Agreement may be
amended, supplemented, modified or waived, except by a written instrument signed
by the Administrative Agent (acting in accordance with Section 10.11) and the
Borrower. Any waiver and any amendment, supplement or modification made or
entered into in accordance with this Section 11.10 shall be binding upon each of
the Lenders.
11.11    Assignments, Participations, etc.
[(a)    Subject to first obtaining any prior approvals set forth in Section
11.11[(b) and otherwise complying with this Section 11.11, each Financing Party
may assign to one or



NEWYORK 8115155 (2K)
98
 




--------------------------------------------------------------------------------



more Eligible Assignees all or any part of any Loan, Commitment, Specified
Letter of Credit, TALC Percentage or TALC Participating Amount and the other
rights and obligations of such Lender or Issuing Bank hereunder and under the
other Financing Documents; provided, that (A) each such assignment by a Lender
of Construction Loans, Construction Notes, and Construction Loan Commitments
shall only be assigned contemporaneously with a corresponding portion of Term
Loan Commitments; (B) in the case of an assignment of any part of a Loan or
Commitment to any Eligible Assignee, such assignment shall not be for an amount
less than (x) $1,000,000 in respect of any Eligible Assignee that is a Financing
Party prior to giving effect to such assignment or (y) $5,000,000 in respect of
any Eligible Assignee that is not a Financing Party prior to giving effect to
such assignment, (or a higher integral multiple of 1,000,000 in excess thereof)
in each instance; and (C) the Borrower and the Administrative Agent may continue
to deal solely and directly with the assigning Lender or Issuing Bank in
connection with the interest so assigned until (1) written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Eligible Assignee, shall have been given to the
Borrower and the Administrative Agent by such assigning Lender or Issuing Bank
and the Eligible Assignee, (2) the assigning Lender, Issuing Bank or Eligible
Assignee has paid to the Administrative Agent a processing fee in the amount of
$3,500 and (3) the assigning Lender or Issuing Bank shall have delivered to the
Borrower and the Administrative Agent an Assignment and Acceptance substantially
in the form of Exhibit 13 hereto (an “Assignment and Acceptance”) with respect
to such assignment from the assigning Lender or Issuing Bank; provided, further,
that, if the Eligible Assignee is an Affiliated Lender, then (A) such Affiliated
Lender (whether as a direct purchaser of the Loans or as the ultimate purchaser
of the Loans through a broker or other intermediary) shall ensure that its
identity as an Affiliate of the Borrower is known to the assigning Lender and
the Administrative Agent and (B) at the time of such assignment and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing.
[(b)    Prior to making any assignment of Loan, Commitment, Specified Letter of
Credit, TALC Percentage or TALC Participating Amount hereunder, the assigning
Lender or Issuing Bank (or the Borrower if the Borrower is proceeding in
accordance with Section 3.26) shall obtain the written consent of (i) the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed), (ii) except upon the occurrence and continuance of a Default or
Event of Default, the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) and (iii) if constituting an assignment of a TALC
Percentage or a TALC Participating Amount, the TALC Issuing Bank (which consent
may be granted or withheld in the TALC Issuing Bank’s sole discretion);
provided, that no written consent of the Administrative Agent or Borrower shall
be required in connection with any such assignment by a Lender to (i) an
Eligible Assignee that is an Affiliate of such Lender or (ii) to another Lender
that is an Eligible Assignee.
[(c)    Subject to Section 10.10, from and after the date that the
Administrative Agent notifies the assigning Lender and the Borrower that it has
received (and, where required in accordance with Section 11.11[(a), provided its
consent with respect to) an executed Assignment and Acceptance and payment of
the above‑referenced processing fee, (i) the Eligible Assignee under such
Assignment and Acceptance shall be a party hereto and, to the extent that rights
and obligations hereunder and under the other Financing Documents have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender



NEWYORK 8115155 (2K)
99
 




--------------------------------------------------------------------------------



hereunder and under the other Financing Documents, and this Credit Agreement
shall be deemed to be amended to the extent, but only to the extent, necessary
to effect the addition of the Eligible Assignee, and any reference to the
assigning Lender hereunder or under the other Financing Documents shall
thereafter refer to such Lender and to the Eligible Assignee to the extent of
their respective interests and (ii) the assigning Lender shall, to the extent
that rights and obligations hereunder and under the other Financing Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations hereunder and under the other
Financing Documents; provided, that any Lender that assigns all of its
Commitments and Loans hereunder in accordance with Section 11.11[(a) shall
continue to have the benefit of any indemnification provisions under this Credit
Agreement (including Sections 3.10, 3.24, 11.1 and 11.2) and under the other
Financing Documents (to the extent having arisen prior to such assignment),
which shall survive such assignment as to such assigning Lender. At the time of
each assignment pursuant to Section 11.11[(a) to a Person which is not already a
Lender hereunder, the relevant Eligible Assignee shall provide to the Borrower
and the Administrative Agent the appropriate Internal Revenue Service Forms
(and, if applicable, an Applicable Tax Certificate) described in Section 3.24(b)
to the extent such forms would provide a complete exemption from or reduction in
United States withholding tax. To the extent that an assignment of all or any
portion of a Lender’s Commitments and related outstanding Obligations pursuant
to this Section 11.11 would, at the time of such assignment, result in increased
costs under Section 3.24 from those being charged by the respective assigning
Lender prior to such assignment, then the Borrower shall not be obligated to pay
such increased costs (although the Borrower, in accordance with and pursuant to
the other provisions of this Credit Agreement, shall be obligated to pay any
other increased costs of the type described above resulting from changes after
the date of the respective assignment).
[(d)    Promptly after the Borrower receives notice from the Administrative
Agent that the Administrative Agent has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, upon the request
of the Eligible Assignee, the Borrower shall execute and deliver to the
Administrative Agent new Notes evidencing the Eligible Assignee’s assigned
Commitments and Loans and, upon the request of the assigning Lender, if the
assigning Lender has retained a portion of its Loans, the Borrower shall execute
and deliver to the Administrative Agent replacement Notes reflecting the
Commitments and Loans retained by the assigning Lender (such Notes to be in
exchange for, but not in payment of, the Notes, if any, held by such Lender).
[(e)    Any Lender (the “Originating Lender”) may at any time sell to one or
more commercial banks or other Persons not Affiliates of the Borrower (a
“Participating Bank”) participating interests in any Loans; provided, that (i)
the Originating Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) the Originating Lender shall remain solely responsible for the
performance of such obligations, (iii) the Borrower and the Administrative Agent
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Credit Agreement and the other Financing Documents and (iv) no Lender shall
transfer or grant any participating interest under which the Participating Bank
shall have rights to approve any amendment or modification to, or give any
consent or waiver with respect to, this Credit Agreement or any other
Transaction Document, except to the extent such amendment, modification, consent
or waiver would require unanimous consent of the Lenders as described in Section
11.10. In the case of any such



NEWYORK 8115155 (2K)
100
 




--------------------------------------------------------------------------------



participation, the Participating Bank shall not have any rights under this
Credit Agreement or any of the other Financing Documents (the Participating
Bank’s rights against the Originating Lender in respect of such Participation to
be those set forth in the agreement executed by the Originating Lender in favor
of the Participating Bank relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation.
[(f)    Notwithstanding any other provision contained in this Credit Agreement
or any other Transaction Document to the contrary, any Lender may assign all or
any portion of the Loans or Notes held by it as collateral security; provided,
that any payment in respect of such assigned Loans or Notes made by the Borrower
to or for the account of the assigning or pledging Lender in accordance with the
terms of this Credit Agreement shall satisfy the Borrower’s obligations
hereunder in respect to such assigned Loans or Notes to the extent of such
payment. No such assignment shall release the assigning Lender from its
obligations hereunder.
[(g)    Notwithstanding any other provision contained in this Credit Agreement
or any other Transaction Document to the contrary, no Affiliated Lender shall
have any right to (i) attend (including by telephone or electronic means) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Financing Party to which representatives of the Borrower Parties are not
invited or (ii) receive any information or material prepared by the
Administrative Agent or any other Financing Party or any communication by or
among the Administrative Agent and one or more other Financing Parties or have
access to Intralinks or such other Electronic Platform used to distribute
information to the other Financing Parties, except to the extent such
information or materials have been made available to any Borrower Party or its
representatives.
[(h)    Each Affiliated Lender agrees that it (i) shall not disclose any
information it receives in its capacity as a Lender to the Borrower Parties and
(ii) shall not have any right to make or bring (or participate in, other than as
a passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against the Agents or any Financing Party with respect
to any duties or obligations or alleged duties or obligations of such Agent or
any other such Financing Party under the Financing Documents, except with
respect to any claims that any such Agent or any other such Financing Party is
treating such Affiliated Lender, in its capacity as a Lender, in a
disproportionate manner relative to the other Financing Parties (other than as
expressly provided herein or in any other Financing Document).
[(i)    Notwithstanding anything in this Section 11.11 or the definition of
“Required Financing Parties” to the contrary, for purposes of determining
whether the Required Financing Parties, all affected Financing Parties or all
Financing Parties have (A) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Financing Document or any departure by any Financing Party therefrom, (B)
otherwise acted on any matter related to any Financing Document, or (C) directed
or required the Administrative Agent, the Collateral Agent or any Financing
Party to undertake any action (or refrain from taking any action) with respect
to or under any Financing Document, each Affiliated Lender shall be deemed to
have voted its interest as a Financing Party without its discretion in the same
proportion as the allocation of voting with respect to such matter by Financing
Parties who are not Affiliated Lenders; provided, that no amendment,
modification, waiver, consent or other action with respect to any Financing
Document shall deprive any



NEWYORK 8115155 (2K)
101
 




--------------------------------------------------------------------------------



Affiliated Lender of its pro rata share of any payments to which such Affiliated
Lender is entitled under the Financing Documents without such Affiliated Lender
providing its consent; and in furtherance of the foregoing, (x) each Affiliated
Lender agrees to execute and deliver to the Administrative Agent any instrument
reasonably requested by the Administrative Agent to evidence the voting of its
interest as a Lender in accordance with the provisions of this Section 11.11
(provided, that if such Affiliated Lender fails to promptly execute such
instrument such failure shall in no way prejudice any of the Administrative
Agent’s rights under this paragraph) and (y) the Administrative Agent is hereby
appointed (such appointment being coupled with an interest) by such Affiliated
Lender as such Affiliated Lender’s attorney-in-fact, with full authority in the
place and stead of such Affiliated Lender and in the name of such Affiliated
Lender from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this Section 11.11.
[(j)    Each Affiliated Lender, solely in its capacity as a Lender, hereby
agrees, and each Assignment and Acceptance shall provide a confirmation that, if
any Borrower Party or any of their assets shall be subject to any voluntary or
involuntary proceeding commenced under the Bankruptcy Code (“Bankruptcy
Proceedings”), (i) such Affiliated Lender shall not take any step or action in
such Bankruptcy Proceeding to object to, materially impede, or materially delay
the exercise of any right or the taking of any action by the Administrative
Agent (or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender 's claim with
respect to its Loans (an “Affiliated Lender Claim”) (including objecting to any
debtor in possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise, or plan of reorganization) so long
as such Affiliated Lender is treated in connection with such exercise or action
on the same or better terms as the other Lenders and (ii) with respect to any
matter requiring the vote of Financing Parties during the pendency of a
Bankruptcy Proceeding (including voting on any plan of reorganization), the
Loans held by such Affiliated Lender (and any Affiliated Lender Claim with
respect thereto) shall be deemed to be voted in accordance with this Section
11.11[(j), so long as such Affiliated Lender is treated in connection with the
exercise of such right or taking of such action on the same or better terms as
the other Financing Parties. For the avoidance of doubt, each Affiliated Lender
and the other Financing Parties agree and acknowledge that the provisions set
forth in this Section 11.11[(j), and the related provisions set forth in the
Assignment and Acceptance, constitute a “subordination agreement” as such term
is contemplated by, and utilized in, Section 510(a) of the Bankruptcy Code, and,
as such, would be enforceable for all purposes in any case where a Borrower
Party has filed for protection under the Bankruptcy Code.
11.12    Survival. All indemnification and expense reimbursement provisions set
forth herein, including those set forth in Sections 11.1 and 11.2, shall survive
the execution and delivery of this Credit Agreement and the Notes and the making
and repayment of the Loans. In addition, each representation and warranty made
or deemed to be made pursuant hereto shall survive the making of such
representation and warranty, and no Lender shall be deemed to have waived, by
reason of making any extension of credit, any Default or Event of Default which
may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that such Lender may have had notice or
knowledge or reason to believe that such representation or warranty was false or
misleading at the time such extension of credit was made.



NEWYORK 8115155 (2K)
102
 




--------------------------------------------------------------------------------



11.13    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS CREDIT AGREEMENT, THE NOTES OR ANY OTHER FINANCING
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING HERETO OR THERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE FINANCING PARTIES TO ENTER INTO THIS
CREDIT AGREEMENT.
11.14    Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrower or any other Borrower Party against
any and all of the obligations of the Borrower or such Borrower Party now or
hereafter existing under this Credit Agreement or any other Financing Document
to such Lender or such Issuing Bank or their respective Affiliates, irrespective
of whether or not such Lender, Issuing Bank or Affiliate shall have made any
demand under this Credit Agreement or any other Loan Document and although such
obligations of the Borrower or such Borrower Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or such
Issuing Bank different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.27 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.
11.15    Severability. Any provision hereof which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and without affecting the validity or enforceability of any
provision in any other jurisdiction.
11.16    Domicile of Loans. Each Lender may transfer and carry its Loans at, to
or for the account of any office, Subsidiary or Affiliate of such Lender.



NEWYORK 8115155 (2K)
103
 




--------------------------------------------------------------------------------



11.17    Limitation of Recourse. There shall be full recourse to the Borrower
and to all of its assets for the liabilities of the Borrower under this Credit
Agreement and the other Financing Documents and its other Secured Obligations,
but in no event shall any of the Financing Parties have any claims with respect
to the Transactions contemplated under the Transaction Documents against the
Sponsor, the Pledgor or any of the Sponsor’s or Pledgor’s Affiliates (other than
any Borrower Party), or in either case any of their respective shareholders,
officers, directors, employees, representatives or agents (collectively, the
“Non-Recourse Parties”), provided, that the foregoing shall not: (a) constitute
a waiver, release or discharge (or otherwise impair the enforceability) of any
of the Secured Obligations, or of any of the terms, covenants, conditions, or
provisions of this Credit Agreement or any other Financing Document and the same
shall continue (but without personal liability of the Non-Recourse Parties)
until fully paid, discharged, observed, or performed; (b) constitute a waiver,
release or discharge of any Lien purported to be created pursuant to any
Security Document (or otherwise impair the ability of any Secured Party to
realize or foreclose upon any Collateral); (c) limit or restrict the right of
the Administrative Agent, the Collateral Agent or any other Secured Party (or
any assignee, beneficiary or successor to any of them) to name any Borrower
Party or any other person as a defendant in any action or suit for a judicial
foreclosure or for the exercise of any other remedy under or with respect to
this Credit Agreement or any other Financing Document, or for injunction or
specific performance, so long as no judgment in the nature of a deficiency
judgment shall be enforced against any Non-Recourse Party, except as set forth
in other provisions of this Section 11.17; (d) in any way limit or restrict any
right or remedy of the Administrative Agent, the Collateral Agent or any other
Financing Party (or any assignee or beneficiary thereof or successor thereto)
with respect to, and each Non-Recourse Party shall remain fully liable to the
extent that it would otherwise be liable for its own actions with respect to,
any fraud (which shall not include innocent or negligent misrepresentation),
wilful misrepresentation, or misappropriation of revenues, profits of or
proceeds from each of the Project or any Collateral, that should or would have
been paid as provided herein or paid or delivered to the Administrative Agent,
the Collateral Agent or any other Financing Party (or any assignee or
beneficiary thereof or successor thereto) towards any payment required under
this Credit Agreement or any other Financing Document; or (e) affect or diminish
in any way or constitute a waiver, release or discharge of any specific written
obligation, covenant, or agreement made by any of the Non-Recourse Parties (or
any security granted by the Non-Recourse Parties in support of the obligations
of any person) under any Financing Document (including the Pledge Agreements) or
as security for the Secured Obligations. The limitations on recourse set forth
in this Section 11.17 shall survive the termination of this Credit Agreement,
the termination of all Commitments and the full payment and performance of the
Secured Obligations under this Credit Agreement and the other Financing
Documents.
11.18    Governing Law; Submission to Jurisdiction.
[(a)    THIS CREDIT AGREEMENT AND EACH OF THE OTHER FINANCING DOCUMENTS (UNLESS
ANY SUCH DOCUMENT EXPRESSLY STATES OTHERWISE THEREIN) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).



NEWYORK 8115155 (2K)
104
 




--------------------------------------------------------------------------------



[(b)    The Borrower hereby submits to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City for the purposes of all legal
actions and proceedings arising out of or relating to this Credit Agreement, any
other Financing Document or the transactions contemplated hereby or thereby. The
Borrower hereby irrevocably waives, to the fullest extent permitted by
applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any such action or proceeding brought in such a court and any
claim that any such action or proceeding brought in such a court has been
brought in an inconvenient forum. Nothing herein shall affect the right to serve
process in any other manner permitted by applicable Law or any right to bring
any legal action or proceeding in any other competent jurisdiction, including
judicial or non‑judicial foreclosure of real property interests which are part
of the Collateral. The Borrower further agrees that the aforesaid courts of the
State of New York and of the United States for the Southern District of New York
shall have exclusive jurisdiction with respect to any claim or counterclaim of
the Borrower based upon the assertion that the rate of interest charged by or
under this Credit Agreement or under the other Financing Documents is usurious.
To the extent permitted by applicable Law, the Borrower further irrevocably
agrees to the service of process of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by certified mail, postage
prepaid, return receipt requested, to the Borrower at the address referenced in
Section 11.3, such service to be effective upon the date indicated on the postal
receipt returned from the Borrower.
11.19    Complete Agreement. THIS CREDIT AGREEMENT AND THE OTHER FINANCING
DOCUMENTS REPRESENT THE FINAL AND COMPLETE AGREEMENT OF THE PARTIES HERETO, AND
ALL PRIOR NEGOTIATIONS, REPRESENTATIONS, UNDERSTANDINGS, WRITINGS AND STATEMENTS
OF ANY NATURE ARE HEREBY SUPERSEDED IN THEIR ENTIRETY BY THE TERMS OF THIS
CREDIT AGREEMENT AND THE OTHER FINANCING DOCUMENTS.
*                    *                    *





NEWYORK 8115155 (2K)
105
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Credit Agreement as of the date first above
written.




[EXECUTABLE SIGNATURE PAGES TO BE DISTRIBUTED SEPARATELY]







NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------




DEFINED TERMS AND RULES OF INTERPRETATION
1.    Defined Terms.
“AA Disbursement Account” means the account of the Administrative Agent
so-designated on Appendix G to this Credit Agreement or such other account as
so-designated by the Administrative Agent by notice to the Lenders.
“AA Payment Account” means the account of the Administrative Agent so-designated
on Appendix G to this Credit Agreement or such other account as so-designated by
the Administrative Agent by notice to the Lenders.
“Accounts” has the meaning set forth in the Accounts Agreement and shall include
any other accounts or sub‑accounts established pursuant to the Accounts
Agreement.
“Accounts Agreement” means the Accounts Agreement, dated the date hereof, among
the Borrower, the Project Owner, the Procurement Sub, the Collateral Agent and
the Account Bank.
“Account Bank” means the institution appointed as such in accordance with the
Accounts Agreement or any successor institution so-appointed pursuant to the
Accounts Agreement.
“Additional Material Project Document” means any Additional Project Document
that is a Material Project Document.
“Additional Project Document” means any Project Document entered into by any
Borrower Party with any other Person subsequent to the date of this Credit
Agreement (including Project Documents entered into in substitution for any
Project Document that has been terminated in accordance with its terms or
otherwise).
“Adjusted LIBO Rate” means, for any LIBOR Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
determined by the Administrative Agent to be equal to the quotient obtained by
dividing (a) the LIBO Rate for such LIBOR Loan for such Interest Period by (b) 1
minus the Reserve Requirement for such LIBOR Loan for such Interest Period.
“Administrative Agent” means Credit Agricole Corporate and Investment Bank,
acting in its capacity as agent for the Lenders pursuant to this Credit
Agreement, or any successor Administrative Agent appointed in accordance with
Section 10.9 of this Credit Agreement.
“Affiliate” means, as to any Person, any Subsidiary of such Person and any other
Person which, directly or indirectly, controls or is controlled by or is under
direct or indirect common control with such specified Person. For the purposes
of this definition and any obligation to cause another Person to take or refrain
from taking any action, “control”, when



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 2

used with respect to any Person, shall mean the possession of the power to
direct or cause the direction of management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract, management agreement, common directors, officers or trustees or
otherwise. The terms “controlling” and “controlled” shall have correlative
meanings.
“Affiliate O&M Fee” means all amounts, whether fees or otherwise, payable by the
Borrower or any other Borrower Party to any Affiliated Project Party pursuant to
any Affiliated Project Document, other than (x) in the case of the O&M
Agreement, Reimbursable Expenses (as such term is defined in the O&M Agreement)
and (y) in the case of the Project Administration Agreement, Reimbursable
Expenses (as such term is defined in the Project Administration Agreement).
“Affiliated Lender” means each Lender that is an Affiliate of the Borrower
Parties (other than the Borrower Parties).
“Affiliated Project Documents” means any Project Document with any Affiliated
Project Party.
“Affiliated Project Party” means each Affiliate of the Sponsor (other than the
Borrower or any other Borrower Party) that is a party to a Project Document.
“Agent” has the meaning set forth in Section 10.1[(b) of this Credit Agreement.
“Agent‑Related Persons” means, with respect to the Administrative Agent, its
officers, directors, employees, representatives, attorneys, agents and
Affiliates.
“ALTA” means the American Land Title Association.
“Amortization Schedule” has the meaning set forth in Section 3.15.
“Anti-Terrorism Laws” means (i) the anti-money laundering provisions of the
U.S.A. Patriot Act, (ii) any of the foreign asset control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto and (iii)
Executive Order No. 13,224 Fed. Reg. 49,079 (2001) issued by the President of
the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism).
“Applicable Group” has the meaning set forth Section 10.6 of this Credit
Agreement
“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate thereof) designated for
such Type of Loan in Appendix G or such other office of such Lender (or its
Affiliate) as such Lender may from time-to-time specify to the Administrative
Agent and the Borrower by written notice in accordance with the terms hereof as
the office by which its Loans of such Type are to be made and maintained.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 3

“Applicable Margin” means, with respect to any Tranche and any period, the
percentage set forth below such Tranche and opposite such period on Appendix B.
“Applicable Taxes” has the meaning set forth in Section 3.24 of this Credit
Agreement.
“Applicable Tax Certificate” has the meaning set forth in Section 3.24 of this
Credit Agreement.
“Approved Electronic Communications” means each Communication that the Borrower,
any other Borrowing Party or the Pledgor is obligated to, or otherwise chooses
to, provide to the Administrative Agent, the Collateral Agent or the Account
Bank pursuant to any Financing Document or the transactions contemplated
therein, including any financial statement, financial and other report, notice,
request, certificate and other information material; provided, that, solely with
respect to delivery of any such Communication by any of the Borrower, any other
Borrowing Party or the Pledgor to any such Agent and without limiting or
otherwise affecting either the Administrative Agent’s right to effect delivery
of such Communication by posting such Communication to the Approved Electronic
Platform or the protections afforded hereby to the Administrative Agent in
connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any Borrowing Request or Specified Letter of Credit, notice of
conversion or continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (ii) any notice pursuant to Sections 3.16
and 3.17 and any other notice relating to the payment of any principal or other
amount due under any Financing Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article IV or any other
condition to any Borrowing or other extension
“Approved Electronic Platform” has the meaning set forth in Section 11.3[(a) to
this Credit Agreement.
“Assignment and Acceptance” has the meaning set forth in Section 11.11 of this
Credit Agreement.
“Assignment of Project Labor Agreement” means the Assignment of Project Labor
Agreement, dated January 3, 2001, by El Segundo Power II LLC to the Project
Owner.
“Assumed Interest Expense” means, with respect to any period, the aggregate of
(x) the amount of interest projected to be payable during such period hereunder
(based on the actual rate established hereunder during any current Interest
Period or a reasonable published or third party proprietary forward rate in
respect of any future Interest Period) plus or minus (y) the aggregate amount
payable by or to the Borrower in accordance with each Rate Swap Transaction
entered into in accordance with Section 7.26 of this Credit Agreement during
such period.
“Attorney Costs” means all reasonable and invoiced fees and disbursements of any
law firm or other external counsel, the reasonable allocated cost of internal
legal services and all reasonable disbursements of internal counsel; provided,
that the Administrative Agent shall



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 4

not be required to establish the reasonability of fees or the allocated cost of
internal legal services in respect of or relating to: any alleged, potential or
actual Defaults or Events of Default; the prospective or actual exercise of
remedies hereunder; the preservation of any rights or remedies hereunder or
under any Collateral Document; or any claim for indemnification hereunder.
“Authorized Officer” means (i) with respect to any Person that is a corporation,
the chairman, president, chief executive officer, any vice president or
secretary of such Person, (ii) with respect to any Person that is a
manager-managed limited liability company, any such manager, (iii) with respect
to any Person that is a member‑managed limited liability company, such member
(or if such member is not a natural Person, the Authorized Officer of such
member), (iv) with respect to any Person that is a partnership, the general
partner or managing partner of such Person (or if such general partner or
managing partner is not a natural Person, the Authorized Officer of such general
partner or managing partner) and (v) any Person that has been duly and
specifically authorized by all necessary and appropriate corporate, limited
liability company or partnership action (as applicable) to take the relevant
action, as evidenced by a duly executed and delivered certificate of a Person
who is an Authorized Officer of the relevant Person in accordance with subparts
(i), (ii), (iii) or (iv) of this definition that has theretofore been delivered
to the Administrative Agent setting forth the name, title and specimen signature
of such duly and specifically authorized Person.
“Available Construction Funds” means, as of any day, the sum of (x) the
aggregate amount of proceeds from the Construction Loans on deposit in or
credited to the Construction Account on such day, without giving effect to any
withdrawals therefrom on such day, plus (y) the aggregate amount of the
Construction Loan Commitments on such day (other than the Construction Loan
Commitment of any Defaulting Lender), without giving effect to any Disbursement
of Construction Loans on such day.
“Bankruptcy Code” means the United States Federal Bankruptcy Code of 1978, 11
U.S.C. § 101 et seq.
“Bankruptcy Event” means a Voluntary Bankruptcy Event or an Involuntary
Bankruptcy Event.
“Base Case Model” means the Microsoft Excel file entitled “CLOSING MODEL ESEC
0818 Syndication” posted to www.intralinks.com on August 19, 2011, as modified
in accordance with Sections 4.2(m) and 7.9(c).
“Base Case Projections” means a projection of operating results for the Project
over a period ending no sooner than December 31, 2030, showing the Borrower’s
reasonable good faith estimates, as of the Closing Date, of projected Project
Costs, projected Project Revenues, projected O&M Expenses, Assumed Interest
Expense, all Fees payable hereunder, and scheduled principal payments in respect
of the Loans over the forecast period.
“Base Rate” means, for any day, means the rate per annum equal to the highest of
(a) the Federal Funds Rate for such day plus 0.50%, (b) the Prime Rate for such
day and (c) unless Section 3.9 applies in respect of the one-month LIBO Rate,
the LIBO Rate for one month commencing on such day. Any changes in the Base Rate
due to a change in the Prime Rate or



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 5

the Federal Funds Rate shall be effective on the effective date of such change
in the Prime Rate or Federal Funds Rate.
“Base Rate Loans” means Loans which bear interest based upon the Base Rate.
“BOP Contract” means the Amended and Restated Construction Agreement, dated June
6, 2011, between the BOP Contractor and the Project Owner.
“BOP Contractor” means ARB, Inc., a California corporation.
“BOP Guarantor” means Primoris Services Corporation, a Delaware corporation.
“BOP Guaranty” means the Parent Guaranty, dated as of May 31, 2011, by the BOP
Guarantor in favor of the Project Owner.
“Borrower” has the meaning set forth in the Preamble of this Credit Agreement.
“Borrower Closing Certificate” means the certificate, substantially in the form
of Exhibit 11 to this Credit Agreement, dated the Closing Date, duly completed
and signed by an Authorized Officer of the Borrower.
“Borrower Completion Certificate” means a certificate, substantially in the form
of Exhibit 14 to the Credit Agreement, dated the Term Conversion Date, duly
completed and signed by an Authorized Officer of the Borrower.
“Borrower Parties” means each of the Borrower, the Project Owner and the
Procurement Sub.
“Borrower Pledge Agreement” means the Pledge Agreement dated the date hereof
between the Borrower and the Collateral Agent in respect of, inter alia, the
Equity Interests of the Project Owner and the Procurement Sub.
“Borrowing” means a borrowing of Loans of one Type from the Lenders on a given
date (or the Conversion of a Loan or Loans of a Lender or Lenders on a given
date) having, in the case of LIBOR Loans, the same Interest Period.
“Borrowing Minimum” means the amount set forth opposite the heading “Borrowing
Minimum” on Appendix B.
“Borrowing Multiple” means the amount set forth opposite the heading “Borrowing
Multiple” on Appendix B.
“Borrowing Request” means a request for Loans in substantially the form set
forth as Exhibit 1, appropriately completed and duly executed by an Authorized
Officer of the Borrower.
“Business Day” means (i) with respect to any payment to be made by the Borrower
or any Borrower Party, a “Business Day” as defined in the Accounts Agreement,
(ii)



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 6

with respect to any other action to be taken by the Borrower or any other
Person, any day except Saturday, Sunday and any day which shall be in the
location where such action is to be taken, a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in any such location and (iii) without limiting the foregoing,
with respect to all notices and determinations in connection with, and payments
of principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in the London interbank eurodollar market.
“Business Interruption Proceeds” has the meaning set forth in the Collateral
Agreement.
“Buy-down Proceeds” has the meaning set forth in the Collateral Agreement.
“CAISO” means the California Independent System Operator Corporation.
“Capital Adequacy Regulation” means any rule, regulation, order, guideline,
directive or request of any central bank or other Governmental Authority
(whether or not having the force of Law), or any other Law, in each case
regarding the capital adequacy of any bank or of any corporation controlling a
bank.
“Capital Lease Obligations” means, for any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under U.S. GAAP (including Statement of Financial
Accounting Standards No. 13 of the Financial Accounting Standards Board (for the
purposes hereof, “Statement No. 13”)) and, for purposes of this Credit
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with U.S. GAAP (including such Statement No.
13).
“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the TALC
Issuing Bank, as collateral for TALC Participations, cash or deposit account
balances or, if the Administrative Agent and the TALC Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the TALC Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“CB Approval Threshold” means each threshold set forth on Appendix E under the
heading “CB Approval Threshold”.
“CFADS” means, in respect of any DSCR Calculation Period, the sum of (i) the
aggregate amount deposited (or, as applicable, projected to be deposited) in the
Operating Account (other than transfers from any other Secured Account to the
Operating Account or the proceeds of any Indebtedness or Equity Contributions
deposited therein) during such DSCR Calculation Period minus (ii) the aggregate
amount transferred (or, as applicable, projected to be transferred) from the
Operating Account to the O&M Expense Account during such DSCR Calculation
Period.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 7

“Change in Control” means any event as a result of which (i) on or prior to the
Term Conversion Date, the Sponsor ceases to directly or indirectly own at least
50.1% of each class of Equity Interests of the Borrower, (ii) after the Term
Conversion Date, the Sponsor ceases to directly or indirectly own at least 35%
of each class of Equity Interests of the Borrower, (iii) after the Term
Conversion Date, 50.1% of all Equity Interests of the Borrower cease to be owned
by the Sponsor or (iv) the Sponsor ceases to have the unilateral power to direct
or cause the direction of the management and policy of the Borrower, whether
through ownership of voting securities, by contract, management agreement, or
common directors, officers or trustees or otherwise (other than with respect to
customary significant and enumerated matters requiring the approval of minority
equity holders).
“Change in Law” means the occurrence, after the date of the Credit Agreement, of
any of the following: (a) the adoption or taking effect of any applicable Law,
(b) any change in any applicable Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c)
without limiting the foregoing, the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change Order” means, as applicable, Change Orders (as defined in each of the
BOP Contract, the Equipment Purchase Agreement or the Equipment Services
Agreement) and change orders described in Section 4.5 of the Construction
Management Agreement.
“Charter Documents” means, with respect to any Person and as applicable to such
Person, (i) the articles of incorporation, limited liability company agreement,
partnership agreement, or other similar organizational document of such Person,
(ii) the by‑laws or other similar document of such Person, (iii) any certificate
of designation or instrument relating to the rights of preferred shareholders or
other holders of Equity Interests of such Person, and (iv) any shareholder
rights agreement or other similar agreement.
“Closing” has the meaning set forth in Section 4.1 of this Credit Agreement.
“Closing Certificate” means each of the Borrower Closing Certificate and the
Pledgor Closing Certificate.
“Closing Date” means the date upon which the conditions precedent set forth in
Section 4.1 of this Credit Agreement have been satisfied (or waived by the
Financing Parties).
“CO Cost” means, in respect of any Change Order, the aggregate sum of (i) all
costs incurred or to be incurred by any Borrower Party in respect thereof plus
(ii) any Assumed Interest Expense, fees or other costs attributable to a delay
in any Major Milestone Date as a



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 8

result of such Change Order plus (iii) any other cost incurred by any Borrower
Party directly or indirectly as a result of such Change Order.
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated and rulings issued thereunder.
“Collateral” has the meaning set forth in the Collateral Agreement.
“Collateral Agent” means the institution appointed as such in accordance with
the Collateral Agreement or any successor institution so-appointed pursuant to
the Collateral Agreement.
“Collateral Agreement” means the Collateral Agreement dated the date hereof
among the Borrower, the Procurement Sub, the Project Owner, the Pledgor, the
Administrative Agent (on behalf of the Financing Parties) and the Collateral
Agent.
“Collateral Documents” has the meaning set forth in the Collateral Agreement.
“Collateral Proceeds” has the meaning set forth in the Collateral Agreement.
“Commercial Operation Date” means the first date on which both Generating Units
have achieved the Initial Delivery Date.
“Commitment Fee” has the meaning set forth in Section 3.13(a) of this Credit
Agreement.
“Commitments” means, as applicable, the Tranche A Construction Loan Commitments,
the Tranche B Construction Loan Commitments, the Term Commitments, the Revolving
Commitments, the DSR Commitments and the TALC Commitments.
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Financing Document
or otherwise transmitted between the parties hereto relating this Credit
Agreement, the other Financing Documents, the Borrower, the other Borrower
Parties or the Pledgor, or any of their respective Affiliates, or the
transactions contemplated by this Credit Agreement or the other Financing
Documents including all Approved Electronic Communications.
“Completion Tests” means, for each Generating Unit and for the Project, (i) each
“Acceptance Test” (as such term is defined in the Equipment Services Agreement),
(ii) each emissions, source or other acceptance or final test required to be
performed by any Borrower Party in connection with the issuance to any such
Borrower Party by the South Coast Air Quality Management District of a final
permit to operate the Project and (iii) each test required by Article Seven of
the Tolling Agreement.
“Consent Agreement” has the meaning set forth in the Collateral Agreement.
“Construction Account” has the meaning set forth in the Accounts Agreement.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 9

“Construction Budget” means the construction budget dated the Closing Date,
setting forth all Project Costs theretofore incurred and thereafter expected to
be incurred by the Borrower Parties on or prior to the Term Conversion Date, as
the same may be amended from time‑to‑time in accordance with Section 7.28 of
this Credit Agreement.
“Construction Coordination Agreement” means the Construction Coordination
Agreement, dated March 21, 2011, among the Project Owner, the Procurement Sub,
the Equipment Servicer and the BOP Contractor.
“Construction Facilities” has the meaning set forth in Section 2.1(b) of this
Credit Agreement.
“Construction Lender” means each Lender that has a Construction Loan Commitment
or Construction Loans.
“Construction Loan Commitments” means the Tranche A Construction Loan
Commitments and the Tranche B Construction Loan Commitments.
“Construction Loans” has the meaning set forth in Section 2.1(c) of this Credit
Agreement.
“Construction Management Agreement” means the Construction Management Agreement,
dated as of March 31, 2011 between the Project Owner and the Construction
Manager.
“Construction Manager” means NRG Construction LLC, a Delaware limited liability
company.
“Construction Notes” means each Note issued as evidence of one or more
Construction Loans.
“Construction Requisition” has the meaning set forth in the Accounts Agreement.
“Contingency” means the amount so-specified in the Construction Budget.
“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intending to guarantee any Indebtedness, leases, dividends or
other obligations (for the purposes hereof, “primary obligations”) of any other
Person (for the purposes hereof, the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefore, (ii) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of such primary obligation against loss in respect thereof. The amount
of any Contingent Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the primary



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 10

obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
“Contracted Amortization Amount” has the meaning set forth in Section 3.14(a).
“Controlled Account” means each deposit account that is established for holding
Cash Collateral and is subject to a deposit account control agreement in form
and substance satisfactory to the Administrative Agent and the TALC Issuing
Bank.
“Conversion” means the conversion of one Type of Loan into another Type of Loan
in accordance with Section 3.5 of this Credit Agreement. The term “Convert”
shall have a correlative meaning.
“Conversion Request” means a request for the Conversion of one or more Tranches
of Loans in substantially the form set forth as Exhibit 2.
“Credit Agreement” means the Credit Agreement to which this Appendix A is
attached.
“Credit Facility” means the Tranche A Construction Facility, the Tranche B
Construction Facility, the Tranche A Term Facility, the Tranche B Term Facility,
the Revolving Facility, the DSR LC Facility or the TALC Facility.
“Date Certain” has the meaning set forth in Section 3.15(a) of this Credit
Agreement.
“Debt-to-Equity Ratio” means, as at any date, the ratio of (x) the aggregate
outstanding principal amount of all Loans to (y) the aggregate amount of Equity
Contributions made by the Pledgor to the Borrower minus the aggregate amount of
Distributions made in accordance herewith.
“Debt Service Reserve Account” has the meaning set forth in the Accounts
Agreement.
“Debtor Relief Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or circumstance which with notice or lapse of time or
both would become an Event of Default.
“Default Rate” means a per annum rate equal to the Base Rate plus the Applicable
Margin plus (ii) 2%.
“Defaulting Lender” shall mean, subject to Section 3.27(f), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 11

Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied or (ii) pay
to the Administrative Agent, the TALC Issuing Bank or any other Lender any other
amount required to be paid by it hereunder (including in respect of its TALC
Participation, if any) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or, if a TALC Participating
Bank, the TALC Issuing Bank in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (A)
become the subject of a proceeding under any Debtor Relief Law, or (B) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity (provided that a Lender shall not be a Defaulting
Lender pursuant to this clause (d) solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender ). Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 3.27(f)) upon delivery of
written notice of such determination to such Defaulting Lender, the Borrower,
the TALC Issuing Bank and each other Lender.
“Deferred Principal Amount” has the meaning set forth in Section 3.15(c).
“Delay Liquidated Damages” means all liquidated damages payable under Section
13.1 of the BOP Contract and Section 15.2 and 15.3 of the Equipment Services
Agreement.
“Disbursement” means any disbursement of a Loan pursuant hereto.
“Disbursement Date” means (i) prior to the Disbursement of any Loans, the date
specified in a Borrowing Request as the date on which Disbursements of such
Loans are requested by the Borrower and (ii) after the Disbursement of any
Loans, the date such Loans are actually Disbursed.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 12

“Disposition” has the meaning set forth in the Collateral Agreement.
“Disposition Proceeds” has the meaning set forth in the Collateral Agreement.
“Distribution” has the meaning set forth in Section 7.9 of this Credit
Agreement.
“Distribution Account” has the meaning set forth in the Accounts Agreement.
“Distribution Conditions” means, as of any date, each of the following
conditions: (i) the Term Conversion Date shall have occurred; (ii) no LC Loans
(other than LC Loans that are Revolving Loans as a result of a draw on the LGIA
Letters of Credit) are then-outstanding; (iii) no Deferred Principal Amount is
then-outstanding; (iv) no Default or Event of Default has occurred and is
continuing or would result from the making of such Distribution or other
payment; (v) no Event of Loss has occurred unless the Project has been Restored
in accordance with this Credit Agreement and the other Financing Documents; (vi)
the Historical DSCR for the most recently ending DSCR Calculation Period was at
least 1.20x, as confirmed by the most recent DSCR Certificate delivered by the
Borrower in accordance with Section 6.1(d); and (vii) the Debt Service Reserve
Account has been funded up to the DSR Required Balance.
“Distribution Reserve Account” has the meaning set forth in the Accounts
Agreement.
“Distribution Sweep Proceeds” has the meaning set forth in the Collateral
Agreement.
“Dollars” and the sign “$” shall each mean freely transferable, lawful money of
the United States.
“DSCR Calculation Period” means in respect of each Semi-Annual Date, the four
consecutive quarterly periods preceding such Semi-Annual Date.
“DSCR Certificate” has the meaning set forth in Section 6.1(d) of this Credit
Agreement.
“DSR Availability Period” means the period commencing on the Term Conversion
Date and ending on the seventh anniversary of the Closing Date.
“DSR Commitments” means, as to any Issuing Bank, the applicable percentage set
forth opposite such Issuing Bank’s name in Appendix F to this Credit Agreement
under the heading “DSR Commitment” multiplied by the DSR LC Facility Amount.
“DSR Issuing Banks” means each Financing Party with a DSR Commitment.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 13

“DSR LC Facility” has the meaning set forth in Section 2.5(a) of this Credit
Agreement.
“DSR LC Facility Amount” has the meaning set forth in Section 2.5(a) of this
Credit Agreement.
“DSR Letters of Credit” has the meaning set forth in Section 2.5(b) of this
Credit Agreement.
“DSR Maturity Date” has the meaning set forth in Section 2.5(d) of this Credit
Agreement.
“DSR Required Balance” has the meaning set forth in the Collateral Agreement.
“Eligible Assignee” means (a) with respect to any assignment, (i) a commercial
bank or other financial institution having a combined capital and surplus of at
least $1,000,000,000, (ii) a Person that is primarily engaged in the business of
commercial banking and that is a Lender or an Affiliate of a Lender and (iii)
the United States Federal Reserve, (b) with respect to each assignment of an
Issuing Bank of its obligation to issue a TA Letter of Credit under the TALC
Facility, a Person that fulfills the requirements set forth in the definition of
“Letter of Credit” in the Tolling Agreement, (c) with respect to each assignment
of an Issuing Bank of its obligation to issue an LGIA Letter of Credit under the
Revolving Facility, a Person that fulfills the requirements set forth in Section
11.5 of the LGIA, (d) with respect to each assignment of an Issuing Bank of its
obligation to issue an DSR Letter of Credit under the DSR Facility, a Person
that fulfills the requirements set forth in Section 3.6(b) of the Collateral
Agreement and (e) with respect to only to an assignment of Construction Loans or
Term Loans, any Affiliate of the Borrower Parties (other than the Borrower
Parties).
“Energy Marketing Agreement” means the Energy Marketing Services Agreement,
dated March 31, 2011, between the Energy Marketer and the Project Owner.
“Energy Marketer” means NRG Power Marketing LLC, a Delaware limited liability
company.
“Environmental Claim” has the meaning set forth in the Collateral Agreement.
“Environmental Indemnity” means the Environmental Indemnity Agreement, dated the
date hereof, between NRG Energy, Inc. and the Project Owner.
“Environmental Laws” has the meaning set forth in the Collateral Agreement.
“Environmental Remediation Contractor” means AECOM or any other environmental
remediation contractor reasonably acceptable to the Administraitve Agent (in
consultation with the Independent Engineer) that is retained to develop the
Remediation Work Plan.
“EPA Letters” means, collectively, (i) the conditional approval letter from the
USEPA, dated April 1, 2011, approving El Segundo Power, LLC’s letter of
notification, dated March 2, 2011, (ii) the second conditional approval letter
from the USEPA, dated June 6, 2011, modifying the April 1, 2011 letter referred
to in subpart (i) above, (iii) the third conditional approval letter from the
USEPA, dated July 15, 2011, further modifying the April 1, 2011 letter referred
to in subpart (i) above, (iv) the fourth conditional approval letter from the
USEPA, dated August 4, 2011, addressing the groundwater issue at the Site as it
relates to polychlorinated biphenyls contamination, and (v) any other
correspondence received from the USEPA or any



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 14

other relevant Governmental Authority in respect of remediation of the
contamination by polychlorinated biphenyls in concrete foundations below ground
surface, soils, and groundwater at, on and under the Site.
“EPC Contracts” means the BOP Contract, the BOP Guaranty, the Construction
Management Agreement, the Equipment Purchase Agreement, the Equipment Supplier
Guaranty, the Equipment Services Agreement, the Equipment Servicer Guaranty, the
Construction Coordination Agreement, the Project Labor Agreement and the
Assignment of Project Labor Agreement or any other Project Document providing
for construction services on, or delivery of any equipment or materials to, the
Site.
“EPC Contractors” means the BOP Contractor, the Equipment Supplier, the
Equipment Supplier Guarantor, the Equipment Servicer, the Equipment Servicer
Guarantor, the Construction Manager and each other counterparty to an EPC
Contract.
“Equator Principles” “Equator Principles” means those principles so entitled and
described in “The ‘Equator Principles’ — A financial industry benchmark for
determining, assessing and managing social and environmental risk in project
financing” (July 2006) and available at:
http://www.equator-principles.com/documents/Equator_Principles.pdf, as adopted
in such form by certain financial institutions.
“Equipment Purchase Agreement” means the Equipment Purchase Agreement, dated as
of July 15, 2010, between the Borrower and the Equipment Supplier.
“Equipment Services Agreement” means the Services Agreement, dated as of July
19, 2010, between the Equipment Servicer and the Procurement Sub.
“Equipment Servicer” means Siemens Energy, Inc., a Delaware corporation.
“Equipment Servicer Guaranty” means the Guaranty, dated November 2, 2010, by the
Equipment Servicer Guarantor for the benefit of the Procurement Sub and the
Borrower.
“Equipment Servicer Guarantor” means Siemens Corporation, a Delaware
corporation.
“Equipment Supplier” means Siemens Energy, Inc., a Delaware corporation.
“Equipment Supplier Guaranty” means the Guaranty, dated November 2, 2010, by the
Equipment Supplier Guarantor for the benefit of the Procurement Sub and the
Borrower.
“Equipment Supplier Guarantor” means Siemens Corporation, a Delaware
corporation.
“Equity Contributions” means equity contributions made in cash or in-kind by the
Pledgor to the Borrower; provided, that for purposes of Sections 2.1(e), 4.1(e)
and 7.9(c) of the Agreement and the definition of “Debt-to-Equity Ratio”, the
amount of Equity Contributions deemed contributed in-kind by the Pledgor shall
not exceed 105% of the amount of Project Costs



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 15

that have been validated by the Independent Engineer as being properly incurred
by Affiliates of the Borrower and contributed in-kind (directly or indirectly)
to the Borrower.
“Equity Interests” means (i) as to any Person organized as a limited liability
company or a partnership, any and all shares of the profits and losses of such
Person, any and all rights to receive distributions of such Person’s assets, and
any and all rights, benefits or privileges pertaining to any of the foregoing,
including voting rights and the right to participate in management, (ii) as to
any Person organized as a corporation, any ordinary shares, preferential shares,
convertible shares, warrants or other securities representing or convertible
into any of the foregoing and (iii) as to any other Person (other than a natural
Person), any equity interests of any kind in such Person whether or not
analogous to the foregoing.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder or pursuant thereto.
“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which,
together with the Borrower or any Subsidiary of the Borrower, would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or (o)
of the Internal Revenue Code or (ii) as a result of the Borrower or any
Subsidiary of the Borrower being or having been a general partner of such
person.
“ERISA Event” means (a) any reportable event, as defined in Section 4043 of
ERISA, with respect to a Pension Plan, as to which the PBGC has not waived the
requirement of Section 4043(a) of ERISA that it be notified of such event, (b)
the filing of a notice of intent to terminate any Pension Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Pension Plan, or the termination of any Pension Plan under Section
4041(c) of ERISA, (c) the institution of proceedings by the PBGC under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (d) the failure to make a required contribution to
any Pension Plan that would result in the imposition of a Lien or the provision
of security under Section 430 of the Code or Section 303 or 4068 of ERISA, or
the arising of such a Lien, (e) the failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived, or the filing of any request for or receipt of a minimum funding waiver
under Section 412 of the Code with respect to any Pension Plan or Multiemployer
Plan or a determination that any Pension Plan is considered an at-risk plan
within the meaning of Section 430 of the Code or Section 303 of ERISA, (f)
engaging in a non-exempt prohibited transaction within the meaning of Section
4975 of the Code or Section 406 of ERISA with respect to a Pension Plan, (g) the
complete or partial withdrawal of any member of the ERISA Group from a
Multiemployer Plan if there is any potential liability therefor, the
reorganization or insolvency under Title IV of ERISA of any Multiemployer Plan
or the receipt by any member of the ERISA Group of any notice, or the receipt by
any Multiemployer Plan from any member of the ERISA Group of any notice that a
Multiemployer Plan is in endangered or critical status under Section 432 of the
Code or Section 305 of ERISA or (h) any Borrower Party incurring any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA).
        



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 16

“ERISA Group” means the Borrower Parties and their ERISA Affiliates.
“Event of Default” has the meaning set forth in ARTICLE VIII of this Credit
Agreement.
“Event of Loss” has the meaning set forth in the Collateral Agreement.
“EWG” has the meaning set forth in Section 5.12 of this Credit Agreement.
“EWG Order” has the meaning set forth in Section 5.12 of this Credit Agreement.
“Excess Fuel Consumption Liquidated Damages” has the meaning set forth in the
Equipment Services Agreement.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, or by any jurisdiction as a result of a present or former connection
between such recipient and the jurisdiction imposing such tax (or any political
subdivision thereof), other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, this Credit Agreement or any other Financing
Document, (b) any branch profits taxes imposed by the United States, (c) any
backup withholding tax that is required by the Code to be withheld from amounts
payable to a Lender, and (d) in the case of a Lender described in Section
3.24(b)(i) (other than an assignee pursuant to a request by the Borrower under
Section 11.11 and Section 3.26), any United States withholding tax that is
required to be imposed on amounts payable to such Lender pursuant to the Laws in
force at the time such Lender becomes a party hereto (or designates a new
Lending Office) except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of the designation of a new lending office (or
assignment) to receive additional amounts from any Borrower with respect to such
withholding tax pursuant to Section 3.24 or (ii) is imposed with respect to the
requirements of FATCA.
“Expected Initial Delivery Date” means 12:01 a.m. on August 1, 2013.
“Expropriation Event” means (i) any condemnation, nationalization, seizure or
expropriation by a Governmental Authority of all or a substantial portion of the
Project or the Property or the assets of any Borrower Party or of its Equity
Interests, (ii) any assumption by a Governmental Authority of control of the
Property, assets, business or operations of any Borrower Party or of its Equity
Interests, (iii) any taking of any action by a Governmental Authority for the
dissolution or disestablishment of any Borrower Party or (iv) any taking of any
action by a Governmental Authority that would prevent any Borrower Party from
carrying on its business or operations or a substantial part thereof.
“Extraordinary O&M Expenses” has the meaning set forth in Section 6.6[(c).



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 17

“Facility” means, collectively, the two Generating Units to be located on the
Site and all associated facilities (including all associated electrical, gas,
steam and water interconnection, transmission, storage and treatment facilities,
to the extent owned by any Borrower Party) designed to generate approximately
550MW of electrical energy.
“FATCA” means sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version of FATCA that
is substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (i) if the day for which such rate is to be determined is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.
“Federal Power Act” has the meaning set forth in Section 5.12 of this Credit
Agreement.
“Fees” means all amounts payable pursuant to or referred to in Section 3.13 of
this Credit Agreement.
“FERC” means the Federal Energy Regulatory Commission of the United States or
any successor agency thereto.
“Financing Documents” means, collectively, (i) this Credit Agreement, the
Guaranties, the Collateral Agreement, the Title Indemnity and each Security
Document, (ii) each other document that is specified to be a Financing Document
either in such document or in any of the documents referred to in clause (i) and
(iii) each amendment, consent or waiver granted in respect of or pursuant to any
of the documents referred to in clauses (i) and (ii) (whether or not such
amendment, consent or waiver specifies therein that such amendment, consent or
waiver is a Financing Document).
“Financing Parties” means the Lenders, the TALC Issuing Bank, the LGIA Issuing
Banks, the DSR Issuing Banks and the TALC Participating Banks.
“Firm Priority Service” has the meaning set forth in the Tolling Agreement.
“First Unit Operation Date” means the Substantial Completion Date (as defined in
the Equipment Services Agreement) of the first Unit (as defined in the Equipment
Services Agreement).



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 18

“Foreign Pension Plan” means shall mean any plan, fund (including any
superannuation fund) or other similar program established or maintained outside
the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
TALC Participating Bank, such Defaulting Lender’s TALC Participation minus the
amount thereof that has been reallocated to other TALC Participating Banks or
Cash Collateralized in accordance with the terms hereof.
“Generating Units” means the gas-fired combined cycle combustion turbines to be
procured, installed and constructed in accordance with the EPC Contracts and
located at the Site.
“Good Utility Practices” means the professional practices, methods, equipment,
specifications and safety and output standards and industry codes of the
electrical generation industry for projects of the same approximate type,
location and capacity as the Project, with respect to the design, installation,
operation, maintenance and use thereof, all of the above in compliance with
applicable standards of safety, output, dependability, efficiency and economy,
including recommended practice, of a good, safe, prudent and workman‑like
character and in compliance with all applicable Laws. Good Utility Practices are
not intended to be limited to the optimum or minimum practice or method to the
exclusion of all others, but rather to be a spectrum of reasonable and prudent
practices and methods as practiced in the electrical generation industry.
“Governmental Authority” means any government, governmental department,
commission, board, bureau, agency, regulatory authority, instrumentality,
judicial or administrative body, domestic or foreign, federal, state or local
having jurisdiction over the matter or matters in question, including those of
the State of California, the State of New York, and the United States.
“Guaranties” has the meaning set forth in the Collateral Agreement.
“Hazardous Material” has the meaning set forth in the Collateral Agreement.
“Hedging Agreement” means any agreement in respect of any interest rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross‑currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of the foregoing transactions) or any combination
of the foregoing transactions entered into by any Person.
“Historical DSCR” means, in respect of any DSCR Calculation Period, the ratio of
(i) CFADS for such DSCR Calculation Period to (ii) the Scheduled Debt Service
for such DSCR Calculation Period.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 19

“IE Construction Report” means, in respect of any month, a construction report
of the Independent Engineer for such month in substantially the form set forth
as Exhibit 19.
“Indebtedness” of any Person means (i) all indebtedness of such Person for
borrowed money, (ii) the deferred purchase price of assets or services which in
accordance with U.S. GAAP would be shown on the liability side of the balance
sheet of such Person, (iii) the face amount of all letters of credit issued for
the account of such Person and, without duplication, all drafts drawn
thereunder, (iv) all Indebtedness of a second Person secured by any Lien on any
Property owned by such first Person, whether or not such Indebtedness has been
assumed, (v) all Capital Lease Obligations of such Person, (vi) all obligations
of such Person to pay a specified purchase price for goods or services whether
or not delivered or accepted (i.e., take‑or‑pay and similar obligations), (vii)
all net obligations of such Person under Hedging Agreements and (viii) all
Contingent Obligations of such Person; provided, that Indebtedness shall not
include trade payables arising in the ordinary course of business so long as
such trade payables are payable within ninety days of the date the respective
goods are delivered or the respective services are rendered and are not overdue.
“Indemnified Liabilities” has the meaning set forth in Section 11.2[(a) of this
Credit Agreement.
“Indemnified Matters” has the meaning set forth in Section 11.2[(b)(i) of this
Credit Agreement.
“Indemnified Person” has the meaning set forth in Section 11.2[(a) of this
Credit Agreement.
“Independent Consultant” means each of the Independent Engineer and the
Insurance Consultant.
“Independent Engineer” means SAIC Energy, Environment & Infrastructure, LLC or
any other Person from time-to-time appointed by the Requisite Financing Parties
to act as Independent Engineer for the purposes of this Credit Agreement.
“Independent Engineer Completion Certificate” means the certificate of the
Independent Engineer in the form attached hereto as Exhibit 15.
“Inflation Factor” means, in respect of any payment in any year, the sum of 1
plus the positive difference (if any) between (x) the Inflation Index for the
immediately preceding year, expressed as a percentage of the base year thereof,
minus (y) the Inflation Index for the year in which the Closing Date occurs,
expressed as a percentage of the base year thereof.
“Inflation Index” means the non-seasonally adjusted U.S. City Average All Items
Consumer Price Index for All Urban Consumers, reported monthly by the Bureau of
Labor Statistics of the US Department of Labor (unrevised) (Series Id:
CUUR0000SA0) (Base Period: 1982-1984 = 100), and as published on Bloomberg page
CPURNSA; provided, that if the base year of such index changes, the Inflation
Index shall be such index converted in accordance with the relevant conversion
factor published by the US Department of Labor.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 20

“Initial Delivery Date” has the meaning set forth in Section 2.04 of the Tolling
Agreement.
“Insurance Consultant” means Moore McNeil, LLC or any other Person from
time-to-time appointed by the Required Creditors to act as Insurance Consultant
for the purposes of this Credit Agreement.
“Intercompany Notes” means, collectively, the Intercompany Subordinated Note,
dated as of the date hereof, issued by the Project Owner for the benefit of the
Borrower, the Intercompany Subordinated Note, dated as of the date hereof,
issued by the Procurement Sub for the benefit of the Borrower and the
Intercompany Subordinated Note, dated as of the date hereof, issued by the
Borrower for the benefit of the Pledgor, in each case, evidencing Indebtedness
extended in accordance with Section 7.21(e).
“Interest Determination Date” means, with respect to any LIBOR Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
LIBOR Loan.
“Interest Period” has the meaning set forth in Section 3.7 of this Credit
Agreement.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time-to-time, and the regulations promulgated and rulings issued thereunder.
“Investment” in any Person means, without duplication: (a) the acquisition
(whether for cash, securities, other Property, services or otherwise) or holding
of capital stock, bonds, notes, debentures, partnership or other ownership
interests or other securities of such Person, or any agreement to make any such
acquisition or to make any capital contribution to such Person; or (b) the
making of any deposit with, or advance, loan or other extension of credit to,
such Person.
“Involuntary Bankruptcy Event” means, with respect to any Person, (i) the
declaration by a Governmental Authority of a generally applicable suspension of
payments, moratorium or any similar arrangement in respect of the Indebtedness
of such Person or (ii) the commencement of an involuntary case against such
Person seeking the liquidation or reorganization of such Person under Debtor
Relief Law or any similar proceeding under any other applicable federal, state
or other applicable Law.
“Issuance Date” means (i) prior to the issuance of any Specified Letter of
Credit, the date specified in an LC Request as the date on which such Specified
Letter of Credit is requested by the Borrower to be issued and (ii) after the
issuance of any Specified Letter of Credit, the date such Specified Letter of
Credit was actually issued.
“Issuing Banks” means, as the context may require, (i) each DSR Issuing Bank,
(ii) the TALC Issuing Bank and (iii) each LGIA Issuing Bank.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 21

“Joint Bookrunner” means each of the financial institutions designated as such
in the Preamble of this Credit Agreement.
“Large Generator Interconnection Agreement” means the Large Generator
Interconnection Agreement among El Segundo Power II LLC, the Offtaker and CAISO,
with an effective date of March 9, 2007, as amended by the first amendment with
an effective date of December 1, 2007, the second amendment with an effective
date of July 24, 2009 and the third amendment, dated March 14, 2011.
“Law” means, with respect to any Person (i) any statute, law, regulation,
ordinance, rule, judgment, order, decree, permit, concession, grant, franchise,
license, agreement, treaty, or other governmental restriction or any
interpretation or administration of any of the foregoing by any Governmental
Authority (including Permits) and (ii) any directive, guideline, policy,
requirement or any similar form of decision of or determination by any
Governmental Authority which is binding on such Person, in each case, whether
now or hereafter in effect (including, in each case, any Environmental Law).
“LC Disbursement” means any payment to the beneficiary of any Specified Letter
of Credit in accordance therewith.
“LC Facilities” means the Revolving Facility (in respect solely of the LGIA
Letters of Credit), the TALC Facility and the DSR LC Facility.
“LC Loan” has the meaning set forth in Section 3.25(f).
“LC Request” means a request for a Specified Letter of Credit in substantially
the form set out as Exhibit 10.
“LGIA Availability Period” means the period commencing on the Closing Date and
ending on the Term Conversion Date.
“LGIA Issuing Banks” means each of the Revolver Lenders.
“LGIA Letter of Credit” has the meaning set forth in 2.3(b).
“Lender” means each Lender named on Appendix G and any Assignee thereof pursuant
to Section 11.11 of this Credit Agreement.
“Letters of Credit Fees” has the meaning set forth in 3.13(c).
“LIBOR Loan” means Loans which bear interest based on the Adjusted LIBOR Rate.
“LIBO Rate” means, with respect to any Interest Period for any LIBOR Loan, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters LIBOR01 Page (or any successor page, or any substitute for
such page, providing rate quotations comparable to those currently provided on
such page or such pages, as determined by the Administrative Agent from
time-to-time for purpose of providing quotations or



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 22

interest rates applicable to deposits in Dollars in the London interbank market)
as the London interbank offered rate for overnight deposits in Dollars at
approximately 11:00 a.m. (London time) on the second Business Day prior to the
first day of such Interest Period. If for any reason the Reuters LIBOR01 Page
(or any such agreed page or any successor or substitute page is not available),
the term “LIBO Rate” means, with respect to any Interest Period for any LIBOR
Loan, the rate determined by taking the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not a multiple) of
the rates per annum at which overnight deposits in Dollars in an amount equal to
$5,000,000 are offered by the principal office of each of the Reference Banks to
prime banks in the London interbank market at approximately 11:00 a.m. (London
time) on such day.


“Lien” means, with respect to any Property of any Person, any mortgage, lien,
deed of trust, hypothecation, fiduciary transfer of title, assignment by way of
security, pledge, charge, lease, sale and lease‑back arrangement, easement,
servitude, trust arrangement, security interest or encumbrance of any kind in
respect of such Property, or any preferential arrangement having the practical
effect of constituting a security interest with respect to the payment of any
obligation with, or from the proceeds of, any Property of any kind (and a Person
shall be deemed to own subject to a Lien any Property that it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, any agreement in respect of Capital Lease Obligations or other title
retention agreement relating to such Property).
“Lien Waiver Report” means, in respect of any proposed Borrowing, a lien waiver
report of the Borrower in substantially the form set forth as Exhibit 20.
“Liquidation Costs” has the meaning set forth in Section 3.12 of this Credit
Agreement.
“Loan” means any loan made by any Lender pursuant to this Credit Agreement,
including any Construction Loan, Term Loan, Revolving Loan or LC Loan.
“Losses” has the meaning set forth in Section 11.2[(b)(i) of this Credit
Agreement.
“Loss Proceeds” has the meaning set forth in the Collateral Agreement.
“M&M Contract” means any EPC Contract and any other Project Document under which
the Title Insurance Companies require Lien waivers as conditions to the issuance
of the 32-06 Endorsement or any 33-06 Endorsement.
“M&M Party” means (i) any EPC Contractor, (ii) any subcontractor, supplier or
vendor of any EPC Contractor of any tier, or any other Project Participant party
to any other M&M Contract, in each case, if and to the extent that any of the
foregoing Persons has or may reasonably be expected to have mechanics’ lien
rights in respect of the Project and (iii) any other Person from whom the Title
Insurance Companies require Lien waivers as conditions to the issuance of the
32-06 Endorsement or any 33-06 Endorsement.
“Major Milestone Dates” means each of the milestones so designated under the
heading “Major Milestone Dates” on Appendix J.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 23

“Majority Lenders” means Lenders whose aggregate remaining Commitments plus
aggregate outstanding principal amount of funded Loans exceeds 50.0% of the
total aggregate remaining Commitments plus the total aggregate principal amount
of funded Loans of all Lenders.
“Mandated Lead Arrangers” means each of the financial institutions designated as
such in the Preamble of this Credit Agreement.
“Mandatory Prepayment Portion” has the meaning set forth in the Collateral
Agreement.
“Margin Stock” means margin stock within the meaning of Regulation U and
Regulation X.
“Market Rate Authorization” has the meaning set forth in Section 5.12 of this
Credit Agreement.
“Material Adverse Effect” has the meaning set forth in the Collateral Agreement.
“Material Permit” means (i) each Permit that is or will be required by any
Governmental Authority to be held by any Borrower Party or an Affiliated Project
Party to acquire, import, own, construct, install, operate, insure or maintain
the Project or any material portion of the Project, (ii) each Permit in respect
of the Project or any material portion of the Project that is or will be
required by any Governmental Authority to be held by a Material Project
Participant (whether or not required to be held on behalf of or for the benefit
of any Borrower Party) in order for such Material Project Participant to (as
applicable) acquire, import, construct, install, operate, insure or maintain the
Project or any material portion of the Project in accordance with each Material
Project Document to which it is a party, (iii) each Permit that is or will be
required by any Governmental Authority to be held by any Borrower Party or any
relevant Material Project Participant to duly execute, deliver or perform any
Material Project Document, (iv) each Permit that is or will be required by any
Governmental Authority to be held in the name of any Borrower Party or any
Affiliated Project Party to cause any Material Project Document to be the legal,
valid and binding obligation of such Person or of the Material Project
Participant that is a party to any such Material Project Document and (v) each
Permit that is or will be required by any Governmental Authority to be held in
the name of any Borrower Party or an Affiliated Project Party in order to
conduct its business generally or to maintain its existence.
“Material Project Document” means (i) each Project Document that is or will be
necessary or advisable for the Borrower Parties to enter into in order to
acquire, import, own, construct, install, operate, insure or maintain the
Project or any material portion of the Project (other than services, materials
or rights that can reasonably be expected to be readily available on
commercially reasonable terms), (ii) each Project Document that is or will be
necessary or advisable for the Borrower Parties to enter into in order for such
Borrower Party to obtain, maintain in full force and effect or comply with any
other Material Project Document, any Material Permit or any material applicable
Law, (iii) each Project Document that is or will be necessary or advisable for
the Borrower Parties to enter into in order to maintain their respective
business generally or to maintain their respective existence, (iv) without
limiting the foregoing



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 24

(other than the parenthetical set forth in subclause (i) of this definition),
each Project Document where (A) the aggregate cost or value of goods and
services to be acquired by any Borrower Party pursuant thereto could reasonably
be expected to exceed $2,000,000 or the equivalent in any other currency in any
year, (B) the aggregate amount of termination fees or liquidated damages which
could be incurred by any Borrower Party in respect of such Additional Project
Document in any single year could reasonably be expected to exceed $2,000,000 or
the equivalent in any other currency or (C) such Project Document provides for
the sale of any goods, services, capacity, or other right, title or interest in
any Property of any Borrower Party (other than Dispositions permitted in
accordance with Section 7.20) and (v) without limiting the foregoing, any and
all EPC Contracts and the Environmental Indemnity.
“Material Project Participant” means each party to a Material Project Document
(other than the Borrower Parties).
“Maturity Date” means, as applicable, to the relevant Tranche of Loans, the Date
Certain, the Term Maturity Date, the Revolver Maturity Date, the TALC Maturity
Date or the DSR Maturity Date.
“Merger” has the meaning set forth in the Collateral Agreement.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of the TALC Issuing Bank with respect to TA
Letters of Credit issued and outstanding at such time and (ii) otherwise, an
amount determined by the TALC Issuing Bank in its sole discretion.
“Modified Business Day Convention” has the meaning set forth in the Swap
Definitions.
“Monthly Period” means a period commencing on the day succeeding a Monthly
Transfer Date and ending on the next succeeding Monthly Transfer Date.
“Monthly Transfer Date” means the last Business Day of each calendar month
commencing on the first such day occurring on or after the Term Conversion Date.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” has the meaning set forth in the Collateral Agreement.
“Mortgaged Property” has the meaning set forth in the Collateral Agreement.
“MPD Termination Event” means, with respect to any Material Project Document,
any event or condition that would, either immediately or with the giving of
notice, entitle the relevant Material Project Participant to terminate or
suspend its obligations thereunder (and shall include, in any event, the
occurrence of any “Termination Event” or other analogous event as defined in the
Consent Agreement entered into in respect of such Material Project Document).



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 25

“Multiemployer Plan” means an employee pension benefit plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made or accrued obligations to make contributions.
“NERC” has the meaning set forth in Section 5.12 of this Credit Agreement.
“Non-Consenting Creditor” means any Lender or Issuing Bank that does not approve
any consent, waiver or amendment that (a) requires the approval of all affected
Financing Parties in accordance with Section 10.11 and has been approved by all
other affected Financing Parties in accordance with Section 10.11 and (b) has
been approved by the Requisite Financing Parties.
“Non-Recourse Parties” has the meaning set forth in Section 11.7 of this Credit
Agreement.
“Note” means, with respect to any Tranche of Loans, each promissory note
delivered in respect of such Tranche of Loans to a Lender hereunder, in
substantially the form set out as Exhibit 4, Exhibit 5, Exhibit 6, Exhibit 7 or
Exhibit 8 (as applicable).
“Notice of Merger Certificate” has the meaning set forth in Section 7.33 of this
Credit Agreement.
“Notice Office” means the office of the Administrative Agent set forth on
Appendix G or such other office as the Administrative Agent may hereafter
designate in writing as such to the Borrower and each Lender.
“Notional Amortization” means, in respect of any Semi-Annual Date, the notional
principal amount projected to be payable on such Semi-Annual Date, as set forth
under the heading “Tranche A $” or “Tranche B $” on the Projected Amortization
Schedule, as applicable.
“Notional Disbursement Schedule” has the meaning set forth in Section 3.14(b).
“Notional Loan Amount” has the meaning set forth in Section 7.26 of this Credit
Agreement.
“NYPSC” has the meaning set forth in Section 5.12(c) of this Credit Agreement.
“O&M Agreement” means the Operation and Maintenance Management Agreement, dated
as of March 31, 2011, between the Project Owner and the O&M Operator, as amended
by the first amendment to the O&M Agreement, dated June 1, 2011.
“O&M Operator” means NRG El Segundo Operations Inc., a Delaware corporation.
“O&M Expenses” means, collectively, without duplication, all (i) expenses of
administering and operating the Project and of maintaining it in accordance with
Good Utility Practices incurred by the Borrower Parties (including any items
properly chargeable by U.S.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 26

GAAP to fixed capital accounts or that are or should be classified as capital
expenditures), (ii) fuel procurement and transportation costs payable by the
Borrower Parties, (iii) direct operating and maintenance costs of the Project
payable by the Borrower Parties, (iv) insurance premiums payable by the Borrower
Parties (including construction insurance premiums paid for coverage obtained
prior to the Project Completion Date), (v) property, sales, value‑added and
excise taxes payable by the Borrower Parties (other than taxes imposed on or
measured by income or receipts), (vi) costs and fees incurred by the Borrower
Parties in connection with obtaining and maintaining in effect the Permits
required in connection with the Project, (vii) legal, engineering, accounting,
construction, management and other professional fees incurred in the ordinary
course of business in connection with the Project payable by the Borrower
Parties (viii) “Reimbursable Expenses” as defined in the O&M Agreement and the
Project Administration Agreement, respectively; provided, that “O&M Expenses”
shall not include payments into the Debt Service Reserve Account.
“OB Approval Threshold” means each threshold set forth on Appendix E under the
heading “OB Approval Threshold”.
“Officer’s Certificate” means, with respect to each Borrower Party, an officer’s
certificate signed by an Authorized Officer of such Borrower Party in respect of
such Borrower Party.
“Offtaker” means Southern California Edison Company, a California corporation.
“Operating Account” has the meaning set forth in the Accounts Agreement.
“Operating Agreements” means the O&M Agreement, the Energy Marketing Agreement,
the Spare Parts Agreement and the Project Administration Agreement.
“Operating Budget” means, for, any Operating Year, the operating and O&M Expense
budget forecasts for the Project showing the costs and expenses necessary to
operate, service, maintain and repair the Project, which includes (i) a detailed
line item breakdown of the total costs of the Project at a level of detail
satisfactory to Administrative Agent, (ii) a detailed description of the
methodology and all material assumptions used to produce such estimates and the
Base Case Projections.
“Operating Performance” means the operating and performance parameters of the
Project, including power production, fuel consumption and efficiency, heat rate
information, availability, capacity, maintenance performed, outages, changes in
operating status, inspections and any other significant events relating to the
operation of the Project, including each Generating Unit.
“Operating Report” means an operations report prepared quarterly by the Borrower
in accordance with Section 6.1(e).
“Operating Year” means each calendar year (or portion thereof) occurring after
the First Unit Operation Date and prior to the Term Maturity Date.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 27

“Operators” means the O&M Operator, the Energy Marketer, the Spare Parts
Supplier and the Project Administrator.
“Optional True-Up Date” has the meaning set forth in Section 2.1(e) of this
Credit Agreement.
“Originating Lender” has the meaning set forth in Section 11.11[(d) of this
Credit Agreement.
“Participating Bank” has the meaning set forth in Section 11.11[(d) of this
Credit Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.


“Pension Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either is, or at any
time within the preceding five years has been, maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group.


“Performance Guarantees” has the meaning set forth in the Equipment Services
Agreement.
“Permit” means any authorization, consent, approval, license, ruling, permit,
tariff, rate, certification, exemption, filing, variance, claim, order,
judgment, decree, publication, notice to, declaration of or with, or
registration by or with, any Governmental Authority.
“Permitted Indebtedness” has the meaning set forth in Section 7.21 of this
Credit Agreement.
“Permitted Investments” has the meaning set forth in the Accounts Agreement.
“Permitted Lien” has the meaning set forth in the Collateral Agreement.
“Permitted Priority Liens” has the meaning set forth in the Collateral
Agreement.
“Person” means any individual, corporation, limited liability company, company,
voluntary association, partnership, joint venture, trust, or other enterprise or
unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof).
“Plans and Specifications” means the plans and specifications relating to the
Project as set forth in or contemplated by the EPC Contracts.
“Pledge Agreements” means each of the Pledgor Pledge Agreement and the Borrower
Pledge Agreement.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 28

“Pledged Equity Interests” means the Equity Interests pledged pursuant to the
relevant Pledge Agreement.
“Pledgor” means Natural Gas Repowering LLC, a limited liability company duly
organized and existing under the laws of Delaware.
“Pledgor Closing Certificate” means a certificate, substantially in the form of
Exhibit 12, dated the Closing Date, appropriately completed and duly executed by
an Authorized Officer of the Pledgor.
“Pledgor Pledge Agreement” means the Pledge Agreement dated the date hereof
between the Pledgor and the Collateral Agent in respect of, inter alia, the
Equity Interests of the Borrower.
“Prime Rate” means the per annum rate of interest established from time-to-time
by the Administrative Agent as its prime rate, which rate may not be the lowest
rate of interest charged by the Administrative Agent to its customers.
“Principal Payment Date” means each date on which principal of the Loans is due
in accordance with the Amortization Schedule.
“Proceeds Account” has the meaning set forth in the Accounts Agreement.
“Procurement Sub” means NRG West Procurement Company LLC, Delaware limited
liability company and a wholly-owned Subsidiary of the Borrower.
“Project” means the engineering, construction, procurement, installation,
testing, commissioning, operation, maintenance and ownership of the Facility to
be located at the Site, including all buildings, structures and improvements
erected on the Site, all alterations thereto or replacements thereof, all
fixtures, attachments, equipment, machinery, parts and other articles which may
from time-to-time be incorporated or installed in or attached thereto, all
associated facilities (including all associated electrical, gas, steam and water
interconnection, transmission, storage and treatment facilities), and all
easements, leasehold interests, licenses, permits, contract rights and other
real and personal property interests, in each case, now owned or hereafter
acquired by the Borrower Parties or in which the Borrower Parties have any
rights.
“Project Administration Agreement” means the Project Administration Services
Agreement, dated as of March 31, 2011, among the Borrower, the Project Owner and
the Project Administrator.
“Project Administrator” means NRG West Coast LLC, a Delaware limited liability
company.
“Project Completion Date” means the date upon which all of the following events
shall have occurred:
(i)    Unit Mechanical Completion (as defined in the BOP Contract) of each Unit
(as defined in the BOP Contract) shall have occurred;



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 29

(ii)    the Project shall have been started up and operated, and Final
Completion (as such term is defined in the Equipment Services Agreement) of each
Unit (as such term is defined in the Equipment Services Agreement) shall have
occurred;
(iii)    the Work (except for the Final Completion Punch List (as such term is
defined in the BOP Contract) and the Final Punchlist (as such term is defined in
the Equipment Services Contract)) items the total cost of which to complete
shall not exceed $250,000) shall have been completed in accordance with the BOP
Contract and the Equipment Services Contract, as the case may be, and in
compliance with all applicable Laws and Permits, and all clearing, landscaping,
lighting and paving of the Project site, and all ancillary construction,
upgrades and improvements necessary for the operation of the Project as
contemplated by the Transaction Documents, including the interconnection and
transmission facilities contemplated by the Revenue Contracts, the Large
Generator Interconnection Agreement and the SoCalGas Transportation Contract,
shall have been completed;
(iv)    issuance to the Project Owner of a final permit to operate the Project
by the South Coast Air Quality Management District;
(v)     the Borrower shall have delivered the Borrower Completion Certificate to
the Administrative Agent;
(vi)    the Administrative Agent shall have received an executed counterpart of
the Independent Engineer Completion Certificate; and
(vii)    the Commercial Operation Date.
“Project Costs” means (a) all costs and expenses incurred or to be incurred by
the Borrower Parties to develop, finance, complete and start-up the Project and
achieve the Project Completion Date (and complete all Punch List items) in the
manner contemplated by the Transaction Documents, including all amounts payable
to third parties under the Project Documents and other contracts for the supply
of equipment or services relating to the construction of the Facility, all costs
and expenses incurred in connection with the negotiation and preparation of the
Transaction Documents, and all other expenses required for the financing,
development, design, engineering, construction, equipment procurement,
installation, start-up and initial operation of the Project that are properly
capitalized or expensed in accordance with U.S. GAAP, (b) all Fees and interest
payable on the Secured Obligations prior to the Term Conversion Date and (c) all
O&M Expenses payable prior to the Term Conversion Date. “Project Costs” shall
not include (a) payments of principal of any Indebtedness, (b) any
indemnification payments to any Secured Party or (c) any payments of any kind to
any Borrower Party or any Affiliate thereof other than (x) the letter of credit
fees set forth in the First Amended Intercompany Note, dated as of July 1, 2010,
issued by the Project Owner for the benefit of the Sponsor and the Third Amended
and Restated Credit Agreement, dated as of June 30, 2010, among, inter alia, the
Sponsor, as borrower, Citicorp North Amercia Inc., as administrative agent and
collateral agent, and the lenders party thereto from time to time, and (y) other
amounts payable pursuant to the Affiliated Project Documents.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 30

“Project Documents” means all contracts, agreements, side letters, leases,
powers of attorney or other instruments or documents entered into or to be
entered into by any Borrower Party in connection with the Project that are not
Financing Documents.
“Project Labor Agreement” means the Project Labor Agreement, dated as of 2001,
among El Segundo Power II LLC, the State Building and Construction Trades
Council of California and its affiliated local unions who have executed the
Project Labor Agreement.
“Project Owner” means El Segundo Energy Center LLC, a Delaware limited liability
company and a wholly-owned Subsidiary of the Borrower.
“Project Participants” means each party (other than the Borrower) to any Project
Document.
“Project Revenues” means, for any period, without duplication, the aggregate of
(i) payments to the Borrower Parties under the Revenue Contracts plus (ii)
interest accrued on, and other income derived from, the balance outstanding
during such period in the Secured Accounts plus (iii) Business Interruption
Proceeds plus (iv) the proceeds of any Delay Liquidated Damages plus (v) the
proceeds of any Excess Fuel Consumption Liquidated Damages. For the avoidance of
doubt, Project Revenues shall exclude (a) net amounts payable to the Borrower
under any Hedging Agreements, (b) proceeds payable in respect of any insurance
(other than business interruption insurance), (c) the proceeds of any Buy-down
Proceeds and any liquidated damages payable to the Borrower Parties under any
Operating Agreement in respect of performance deficiencies and (d) warranty or
indemnity payments or damages payable to the Borrower Parties under any Project
Document.
“Project Schedules” means, collectively, each project schedule attached to each
EPC Contract on the date hereof.
“Projected Amortization Schedule” means the percentage and notional amortization
schedule attached hereto as Appendix C, as updated in accordance with Section
3.15 and 3.18(a).
“Projected Completion Date” means August 1, 2013 plus the number of days (if
any) that the Substantial Completion Guaranteed Date (as defined in the
Equipment Services Agreement) has been extended pursuant to a Change Order
entered into in accordance with Section 7.15.
“Projected DSCR” means, for any applicable period, the ratio of (i) the expected
CFADS for such period, to (ii) the Scheduled Debt Service for such period
(including scheduled principal payments in respect of the Loans required to be
paid during such period but excluding mandatory prepayments in respect of the
Loans payable during such period pursuant to the Financing Documents) and the
Assumed Interest Expense in respect of the Loans required to be paid during such
period.
“Property” means any property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible, and any right or interest therein.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 31

“PUHCA” has the meaning set forth in Section 5.12 of this Credit Agreement.
“Punch List” has the meaning set forth in the BOP Contract.
“Punch List Amount” has the meaning set forth in the Accounts Agreement.
“Rate Swap Agreement” has the meaning set forth in the Collateral Agreement.
“Rate Swap Commencement Date” means the first Semi-Annual Date to occur after
January 1, 2012.
“Rate Swap Confirmation” has the meaning set forth in the Collateral Agreement.
“Rate Swap Counterparty” has the meaning set forth in the Collateral Agreement.
“Rate Swap Transaction” has the meaning set forth in the Collateral Agreement.
“RCRA Facility Investigation Work Plan” means the RCRA Facility Investigation
Work Plan, dated August 2007 (as revised June 23, 2008 and October 19, 2010, and
as further revised, amended, supplemented or otherwise modified from time to
time) prepared by Shaw Environmental, Inc. for El Segundo Power II LLC.


“Real Property Agreements” has the meaning set forth in the Collateral
Agreement.


“Reference Banks” means those reference banks selected from time-to-time by the
British Bankers Association as the panel of banks that contribute to the fixing
of US Dollar bbalibor, as set forth as of the date hereof at
http://www.bbalibor.com/panels/usd.


“Register” has the meaning set forth in Section 10.10 of this Credit Agreement.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System (or any successor).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System (or any successor).
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System (or any successor).
“Reissued Title Policy” has the meaning set forth in Section 4.6(h)(i).
“Release” has the meaning set forth in the Collateral Agreement.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 32

“Relevant Work Date” means, with respect to any amount to be paid to any M&M
Party from proceeds of the Construction Loans, the date reasonably determined by
Borrower in good faith and set forth on the Lien Waiver Report that the
milestone or similar event entitling the M&M Party to such payment was achieved,
the goods entitling such M&M Party to such payment were delivered to the site,
the services entitling such M&M Party to such payment were performed at the
site, or the work entitling such M&M Party to such payment was otherwise
performed, as applicable.
“Remediation Work Plan” means the work plan agreed to among the Project Owner,
El Segundo Power, LLC and the Environmental Remediation Contractor setting forth
all corrective actions necessary or appropriate to satisfy the conditions and
other requirements set forth in the EPA Letters.
“Required Equity Contribution” means the greater of (x) the positive difference
between the aggregate amount of historical and projected Project Costs
(including the Contingency) set forth in the then-applicable Construction Budget
minus the sum of the Tranche A Loan Amount and the Tranche B Loan Amount and (y)
20% of the aggregate amount of historical and projected Project Costs (including
the Contingency) set forth in the then-applicable Construction Budget.
“Requisite Financing Parties” means, at any time, Lenders holding at least:
(i)    50.1% of the sum of (A) the Tranche A Construction Commitment (or after
the termination thereof, outstanding Tranche A Construction Loans or the Tranche
A Term Loans, as applicable), (B) the Revolving Loan Commitments (or after the
termination thereof, outstanding Revolving Loans), (C) the DSR Commitments (or
after the termination thereof, outstanding LC Loans in respect of any draws on
the DSR Letters of Credit) and (D) the TALC Commitments (or after the
termination thereof, outstanding LC Loans in respect of any draw on the TA
Letters of Credit);
(ii)    50.1% of the Tranche B Construction Commitment (or after termination
thereof, outstanding Tranche B Construction Loans or Tranche B Term Loans, as
applicable); and
(iii)    66.6% of the sum of (A) the Tranche A Construction Commitment (or after
the termination thereof, outstanding Tranche A Construction Loans or the Tranche
A Term Loans, as applicable), (B) Tranche B Construction Commitment (or after
termination thereof, outstanding Tranche B Construction Loans or Tranche B Term
Loans, as applicable); (C) Revolving Loan Commitments (or after the termination
thereof, outstanding Revolving Loans), (D) the DSR Commitments (or after the
termination thereof, outstanding LC Loans in respect of any draws on the DSR
Letters of Credit) and (E) the TALC Commitments (or after the termination
thereof, outstanding LC Loans in respect of any draw on the TA Letters of
Credit).



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 33

“Requisite Revolver Lenders” means Revolver Lenders holding at least 50.1% of
the aggregate outstanding principal amount of the Revolving Loans or, if no
Revolving Loans have been made, at least 50.1% of the aggregate Revolving Loan
Commitments of all Revolver Lenders.
“Requisite TALC Participating Banks” means TALC Participating Banks holding at
least 50.1% of the aggregate outstanding principal amount of the LC Loans
resulting from a drawing on the TALC Letters of Credit or, if no LC Loans have
been made, at least 50.1% of the aggregate LC Loan Commitments of all TALC
Participating Banks.
“Requisite Tranche A Lenders” means Tranche A Lenders holding at least 50.1% of
the aggregate outstanding principal amount of the Tranche A Construction Loans
or the Tranche A Loans, as applicable, or, if no Tranche A Construction Loans
have been made, at least 50.1% of the aggregate Tranche A Construction Loan
Commitments of all Tranche A Lenders.
“Requisite Tranche B Lenders” means Tranche B Lenders holding at least 50.1% of
the aggregate outstanding principal amount of the Tranche B Construction Loans
or the Tranche B Term Loans, as applicable, or, if no Tranche B Construction
Loans have been made, at least 50.1% of the aggregate Tranche B Construction
Loan Commitments of all Tranche B Lenders.
“Requisite Term Lenders” means each of the Requisite Tranche A Lenders and the
Requisite Tranche B Lenders.
“Requisition Date” has the meaning set forth in the Accounts Agreement.
“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time-to-time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D). Without limiting the effect of the foregoing, the
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (i) any category of liabilities which
includes deposits by reference to which the Adjusted LIBO Rate is to be
determined, and (ii) any category of extensions of credit or other assets which
include LIBOR Loans. The Adjusted LIBO Rate shall be adjusted automatically on
and as of the effective date of any change in the Reserve Requirement.
“Restore” has the meaning set forth in the Collateral Agreement.
“Restricted Payment” has the meaning set forth in Section 7.9 of this Credit
Agreement.
“Retainage Escrow Agreement” means the Escrow Agreement dated May 18, 2011 among
the Project Owner, the BOP Contractor and California Bank & Trust.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 34

“Revenue Contracts” means (i) the Tolling Agreement and (ii) at all times after
the execution thereof, each Additional Material Project Document specified in
subpart (iii) of the definition thereof.
“Revolver Availability Period” means the period commencing on the Closing Date
and ending on the earlier to occur of (i) the termination of the Revolving
Commitment pursuant to the provisions of this Credit Agreement, and (ii) the
seventh anniversary of the Closing Date.
“Revolver Lender” means each Lender that has a Revolving Commitment or Revolving
Loans.
“Revolver Maturity Date” has the meaning set forth in Section 2.3(f) of this
Credit Agreement.
“Revolving Amount” has the meaning set forth in Section 2.3(a) of this Credit
Agreement.
“Revolving Commitment” means, as to any Lender, the applicable percentage set
forth opposite such Lender’s name in Appendix F to this Credit Agreement under
the heading “Revolving Commitment” multiplied by the Revolving Amount.
“Revolving Facility” has the meaning set forth in Section 2.3(a) of this Credit
Agreement.
“Revolving Loans” has the meaning set forth in Section 2.3(b) of this Credit
Agreement.
“Scheduled Debt Service” means, in respect of any DSCR Calculation Period, the
sum of (i) the aggregate amount of interest paid during such DSCR Calculation
Period (or, as applicable, the Assumed Interest Expense for such DSCR
Calculation Period) plus (ii) the aggregate amount of Fees paid (or, as
applicable, projected to be paid) during such DSCR Calculation Period plus (iii)
the aggregate amount of amortized principal of the Loans paid (or, as
applicable, required to be paid) during such DSCR Calculation Period.
“Secured Accounts” has the meaning set forth in the Collateral Agreement.
“Secured Parties” has the meaning set forth in the Collateral Agreement.
“Secured Obligations” has the meaning set forth in the Collateral Agreement.
“Security Agreements” means (a) the Security Agreement dated the date hereof
between the Borrower and the Collateral Agent, (b) the Security Agreement dated
the date hereof between the Procurement Sub and the Collateral Agent and (c) the
Security Agreement dated the date hereof between the Project Owner and the
Collateral Agent.
“Security Documents” has the meaning set forth in the Collateral Agreement.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 35

“Semi-Annual Dates” means the last day of each of August and February; provided,
that if a payment is required to be made on a Semi-Annual Date and such last day
is not a Business Day, then such payment shall be made in accordance with the
Modified Business Day Convention.
“Site” means the site upon which the Project will be installed, together with
any fixtures and civil works constructed thereon and any other easements,
licenses and other real property rights and interests required for the
installation and operation of the Project, including the land referred to in the
Site Agreements and the Real Property Agreements.
“Site Agreements” means , collectively, (i) the Amended and Restated Ground
Lease and Easement Agreement, dated as of  July 15, 2011, by and between El
Segundo Power LLC and Project Owner, a memorandum of which was recorded
on  August 19, 2011, in the Los Angeles County Recorder’s Office as document
number  20111121480, (ii) the Amended and Restated Easement Agreement , dated as
of  July 15, 2011, by and between El Segundo Power II LLC and the Project Owner,
which was recorded on August 19, 2011, in the Los Angeles County Recorder’s
Office as document number 20111121480, (iii) the Land Lease, dated as of July 1,
2010, as amended by the First Amendment to Land Lease, dated as of September 22,
2010, by and between First Industrial, L.P. and the Project Owner, (iv) the
License Agreement, dated April 27, 2011, by and between Chevron Products Company
and the Project Owner, and (v) the License Agreement, dated as of March 31,
2011, by and between Long Beach Generation LLC and the Project Owner.


“Site Owners” means, collectively, (i) El Segundo Power LLC and (ii) El Segundo
Power II LLC. 


“SoCalGas Transportation Contract” has the meaning set forth in the Tolling
Agreement.
“Spare Parts Agreement” means the Program Parts, Miscellaneous Hardware, Program
Management Services and Scheduled Outage Services Contract, dated February 11,
2011, between the Project Owner and the Spare Parts Supplier.
“Spare Parts Supplier” means Siemens Energy, Inc., a Delaware corporation.
“Specified Letter of Credit” means each LGIA Letter of Credit, DSR Letter of
Credit and the TA Letter of Credit.
“Sponsor” means NRG Energy, Inc. or any Person into whom the Sponsor is merged,
amalgamated or otherwise combined to the extent that NRG Energy, Inc. is not the
surviving entity.
“Stop Notice” has the meaning provided under California Civil Code Section 3103.
“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 36

persons performing similar functions of such corporation, partnership or other
entity (irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.
“Substantial Completion” has the meaning set forth in the Services Agreement.
“Swap Definitions” means the 2006 ISDA® Definitions, as published by the
International Rate Swaps and Derivatives Association, Inc.
“Taking” means any circumstance or event, or series of circumstances or events
(including an Expropriation Event), in consequence of which the Project or any
portion thereof is condemned, nationalized, seized, compulsorily acquired or
otherwise expropriated by any Governmental Authority under power of eminent
domain or otherwise. The term “Taken” shall have a correlative meaning.
“TALC Availability Period” means the period commencing on the Closing Date and
ending on the seventh anniversary of the Closing Date.
“TALC Commitment” means, as to any TALC Participating Bank, the applicable
percentage set forth opposite such Participating Bank’s name in Appendix F to
this Credit Agreement under the heading “TALC Percentage” multiplied by the TALC
Facility Amount.
“TALC Issuing Bank” means The Royal Bank of Scotland plc.
“TALC Facility” has the meaning set forth in 2.4(a) of this Credit Agreement.
“TALC Facility Amount” has the meaning set forth in 2.4(a) of this Credit
Agreement.
“TALC Maturity Date” has the meaning set forth in Section 2.4(e) of this Credit
Agreement.
“TALC Participating Amount” has the meaning set forth in Section 3.25(g) of this
Credit Agreement.
“TALC Participating Bank” means each Lender having a TALC Percentage.
“TALC Participation” means, in respect of any TALC Participating Bank as of any
day, the aggregate face amount of all TA Letters of Credit multiplied by such
TALC Participating Bank’s TALC Percentage.
“TALC Percentage” means, in respect of each TALC Participating Bank, the
percentage set forth under the heading “TALC Percentage” and opposite such TALC
Participating Bank’s name on Appendix F.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 37

“TA Letters of Credit” has the meaning set forth in 2.4(b) of this Credit
Agreement.
“Term Conversion” means the conversion of the Construction Loans into Term Loans
on the Term Conversion Date.
“Term Conversion Date” means the date on which the conditions precedent set
forth in Section 4.6 of this Credit Agreement are satisfied and Term Conversion
occurs.
“Term Facility” has the meaning set forth in Section 2.2(c) of this Credit
Agreement.
“Term Lender” means each Lender that has a Term Loan Commitment or Term Loans.
“Term Loans” has the meaning set forth in Section 2.2(c) of this Credit
Agreement.
“Term Loan Commitment” means, as to any Lender, an amount equal to the aggregate
amount of Construction Loans of such Lender as of the Term Conversion Date
(after giving effect to any Borrowing of Construction Loans on such date in
accordance with Section 2.1 of this Credit Agreement and any prepayment of
Construction Loans on such date in accordance with 3.16 or 3.17 of this Credit
Agreement).
“Term Maturity Date” has the meaning set forth in Section 2.2(e) of this Credit
Agreement.
“Term Note” means each Note issued as evidence of one or more Term Loans.
“Termination Amount” means, in respect of any Rate Swap Transaction, the amount
payable pursuant to Section 6(e) of the 1992 ISDA® Master Agreement or 2002
ISDA® Master Agreement (as applicable).
“33-06 Endorsement” means the ALTA Form 33-06 title insurance endorsement in the
form attached to and made a part of the Title Policy.
“32-06 Endorsement” means means the ALTA Form 32-06 title insurance endorsement
in the form attached to and made a part of the Title Policy.
“Title Indemnity” means the Title Indemnity and Guaranty Agreement, dated the
date hereof, by Natural Gas Repowering LLC in favor of the Collateral Agent.
“Title Insurance Company” has the meaning set forth in the Collateral Agreement.
“Title Policy” has the meaning set forth in the Collateral Agreement.
“Title Policy Amount” has the meaning set forth in the Collateral Agreement.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 38

“Tolling Agreement” means the Amended and Restated Power Purchase Tolling
Agreement, dated August 24, 2010, between the Offtaker and the Project Owner, as
amended by the Amendment No. 1 thereto dated on or about the date hereof.
“Tranche” means the tranche of Loan determined with regard to the credit
facility under which such Loan was issued, i.e., whether a Tranche A
Construction Loan, Tranche B Construction Loan, Tranche A Term Loan, Tranche B
Term Loan, Revolving Loan or LC Loan.
“Tranche A Construction Facility” has the meaning set forth in Section 2.1(a) of
this Credit Agreement.
“Tranche A Construction Loan Availability Period” means the period commencing on
the Closing Date and ending on the earliest to occur of (i) the full utilization
of the Tranche A Construction Loan Commitments of the Tranche A Lenders, (ii)
the Date Certain, (iii) the Term Conversion Date and (iv) the termination of the
Tranche A Construction Loan Commitments pursuant to the provisions of this
Credit Agreement.
“Tranche A Construction Loan Commitment” means, as to any Lender, the applicable
percentage set forth opposite such Lenders’ name in Appendix F to this Credit
Agreement under the heading “Tranche A Construction Loan Commitment” multiplied
by the (a) at all times prior to the date of the initial Borrowing of the
Construction Loans, $480,000,000 and (b) at all times on and after the initial
Borrowing of the Construction Loans, the lesser of (x) $480,000,000 and (y) the
Tranche A Loan Amount.
“Tranche A Construction Loans” has the meaning set forth in Section 2.1(c) of
this Credit Agreement.
“Tranche A Deferred Principal Amount” has the meaning set forth in Section
3.15(c) of this Credit Agreement.
“Tranche A Lender” means each Lender that has a Tranche A Construction Loan
Commitment or that holds a Tranche A Construction Loan or a Tranche A Term Loan.
“Tranche A Loan Amount” has the meaning set forth in Section 3.14(a).
“Tranche A Notional Amortization” has the meaning set forth in Section 3.14(a).
“Tranche A Percentage Amortization” has the meaning set forth in Section
3.14(c).
“Tranche A Term Facility” has the meaning set forth in Section 2.2(a) of this
Credit Agreement.
“Tranche A Term Loans” has the meaning set forth in Section 2.2(c) of this
Credit Agreement.
“Tranche B Construction Facility” has the meaning set forth in Section 2.1(b) of
this Credit Agreement.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 39

“Tranche B Construction Loan Availability Period” means the period commencing on
the Closing Date and ending on the earliest to occur of (i) the full utilization
of the Tranche B Construction Loan Commitments of the Tranche B Lenders, (ii)
the Date Certain, (iii) the Term Conversion Date and (iv) the termination of the
Tranche B Construction Loan Commitments pursuant to the provisions of this
Credit Agreement.
“Tranche B Construction Loan Commitment” means, as to any Lender, the applicable
percentage set forth opposite such Lenders’ name in Appendix F to this Credit
Agreement under the heading “Tranche B Construction Loan Commitment” multiplied
by the Tranche B Loan Amount.
“Tranche B Construction Loans” has the meaning set forth in Section 2.1(c) of
this Credit Agreement.
“Tranche B Deferred Principal Amount” has the meaning set forth in Section
3.15(c) of this Credit Agreement.
“Tranche B Lender” means each Lender that has a Tranche B Construction Loan
Commitment or that holds a Tranche B Construction Loan or a Tranche B Term Loan.
“Tranche B Loan Amount” has the meaning set forth in Section 2.1(b) of this
Credit Agreement.
“Tranche B Term Facility” has the meaning set forth in Section 2.2(b) of this
Credit Agreement.
“Tranche B Term Loans” has the meaning set forth in Section 2.2(c) of this
Credit Agreement.
“Transaction Documents” means, collectively, the Project Documents and the
Financing Documents.
“Transfer Date Certificate” means has the meaning set forth in the Accounts
Agreement.
“True-Up Distributions” has the meaning set forth in Section 7.9(c) of this
Credit Agreement.
“True-Up Drawings” has the meaning set forth in Section 2.1(e) of this Credit
Agreement.
“Type” means the type of Loan determined with regard to the interest option
applicable thereto, i.e., a Base Rate Loan or a LIBOR Loan.
“Unavailable Commitment” means, at any time and in respect of any Credit
Facility and any Financing Party, the aggregate Commitment of such Financing
Party under such Credit Facility that is not available at such time as a result
solely of the fact that the Term Conversion Date or the Initial Delivery Date
has not theretofore occurred.



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 40

“Unfunded Pension Liability” of any Pension Plan shall mean the amount, if any,
by which the value of the accumulated plan benefits under the Plan, determined
on a plan termination basis, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).
“Uniform Commercial Code” means the Uniform Commercial Code as adopted in any
applicable jurisdiction.
“United States” and “U.S.” shall each mean the United States of America.
“Unutilized Commitment” means, in respect of any Credit Facility and any
Financing Party, the aggregate Commitment of such Financing Party less the
Unavailable Commitment of such Financing Party in respect of such Credit
Facility less the aggregate principal amount of all Loans or the aggregate (or,
in the case of the TALC Facility, the relevant TALC Participating Bank’s pro
rata share of the aggregate) stated amount of all Specified Letters of Credit
made or issued by (or, in the case of the TALC Facility, purchased by) such
Financing Party under such Credit Facility (as applicable).
“USEPA” means the United States Environmental Protection Agency.
“U.S. GAAP” means generally accepted accounting principles applied on a
consistent basis in the United States (except to the extent approved or required
by the independent public accountants certifying such statements and disclosed
therein).
“U.S.A. Patriot Act” means the U.S.A. PATRIOT Improvement and Reauthorization
Act, Title III of Pub. L. 109-177 (signed into law March 9, 2009).
“Voluntary Bankruptcy Event” means, with respect to any Person, (i) the
institution by such Person of a voluntary case seeking liquidation or
reorganization under any Debtor Relief Law, (ii) the consent by such Person to
the institution of an involuntary case against it under any Debtor Relief Law,
(iii) the application by such Person for, or the consent or acquiescence of such
Person to, the appointment of a receiver, liquidator, sequestrator, trustee or
other officer with similar powers, (iv) the making by such Person of an
assignment of its assets for the benefit of creditors or (v) the admission of
such Person in writing of its inability to pay its debts generally as they
become due.
“Work” has the respective meanings provided in the EPC Contracts.
2.    Rules of Interpretation. In each Financing Document, unless otherwise
indicated:
(a)    each reference to, and the definition of, any document (including any
Financing Document) shall be deemed to refer to such document as it may be
amended, supplemented, revised or modified from time-to-time in accordance with
its terms and, to the extent applicable, the terms of this Credit Agreement;



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 41

(b)    each reference to a Law or Permit shall be deemed to refer to such Law or
Permit as the same may be amended, supplemented or otherwise modified from
time-to-time;
(c)    any reference to a Person in any capacity includes a reference to its
permitted successors and assigns in such capacity and, in the case of any
Governmental Authority, any Person succeeding to any of its functions and
capacities;
(d)    references to days shall refer to calendar days unless Business Days are
specified; references to weeks, months or years shall be to calendar weeks,
months or years, respectively;
(e)    all references to the “Preamble”, “Recitals”, a “Section,” an “Appendix,”
a “Schedule” or an “Exhibit” in a Financing Document are to the preamble,
recitals or relevant section of such Financing Document or to the relevant
appendix, schedule or exhibit attached thereto;
(f)    the table of contents and Section headings and other captions therein are
for the purpose of reference only and do not affect the interpretation of such
Financing Document;
(g)    defined terms in the singular shall include the plural and vice versa,
and the masculine, feminine or neuter gender shall include all genders;
(h)    the words “hereof,” “herein” and “hereunder,” and words of similar
import, when used in any Financing Document, shall refer to such Financing
Document as a whole and not to any particular provision of such Financing
Document;
(i)    the words “include,” “includes” and “including” are deemed to be followed
by the phrase “without limitation”;
(j)    where the terms of any Financing Document require that the approval,
opinion, consent or other input of any Secured Party be obtained, such
requirement shall be deemed satisfied only where the requisite approval,
opinion, consent or other input is given by or on behalf of the relevant party
in writing;
(k)    where the terms of any Financing Document require or permit any action to
be taken by the Collateral Agent, such action shall be taken strictly in
accordance with the applicable provisions of the relevant Financing Documents;
and
(l)    any reference to a document shall be deemed to include all exhibits,
annexes, appendices and schedules thereto.





NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------




KEY TERMS OF THE FINANCING




Tranche A Loan Amount:    Determined in accordance with Section 3.14(a)
Tranche B Loan Amount:    $60,000,000
Revolving Amount:    $10,000,000
TALC Facility Amount:    $30,140,000 (prior to the commencement of the Delivery
Period
(as such term is defined in the Tolling Agreement))/$90,000,000(thereafter)
DSR Facility Amount    $48,000,000
Required Equity Contribution Amount    Determined in accordance with the
definition thereof.
Date Certain:    January 28, 2014
Term Maturity Date:    Earlier of (i) the 10th ann. of the Term Conversion Date
and (ii) August 31, 2023
Revolver Maturity Date:    7th anniversary of Closing Date
TALC Maturity Date:    7th anniversary of Closing Date
DSR Maturity Date:    7th anniversary of Closing Date
Applicable Margin
Tranche
Period
Applicable Margin
Tranche A Construction Loans
Revolving Loans
TALC LC Loans
Closing Date through but excluding the Term Conversion Date
LIBO Rate: 2.25%
Base Rate: 1.25%
Tranche B Construction Loans
Closing Date through but excluding the Term Conversion Date
LIBO Rate: 2.75%
Base Rate: 1.75%
Tranche A Term Loans
Revolving Loans
TALC LC Loans
Term Conversion Date through but excluding the 3rd anniversary of Term
Conversion Date
LIBO Rate: 2.25%
Base Rate: 1.25%
Tranche A Term Loans
Revolving Loans
TALC LC Loans
3rd anniversary of Term Conversion Date through but excluding the 6th ann. of
Term Conversion Date
LIBO Rate: 2.375%
Base Rate: 1.375%
Tranche A Term Loans
6th anniversary of Term Conversion Date through but excluding the 8th ann. of
Term Conversion Date
LIBO Rate: 2.50%
Base Rate: 1.50%
Tranche A Term Loans
8th anniversary of Term Conversion Date through and including the Term Maturity
Date
LIBO Rate: 2.625%
Base Rate: 1.625%
Tranche B Term Loans
DSR LC Loans
Term Conversion Date through but excluding the 3rd anniversary of Term
Conversion Date
LIBO Rate: 2.875%
Base Rate: 1.875%
Tranche B Term Loans
DSR LC Loans
3rd anniversary of Term Conversion Date through but excluding the 6th ann. of
Term Conversion Date
LIBO Rate: 3.00%
Base Rate: 2.00%
Tranche B Term Loans
6th anniversary of Term Conversion Date through but excluding the 8th ann. of
Term Conversion Date
LIBO Rate: 3.125%
Base Rate: 2.125%
Tranche B Term Loans
8th anniversary of Term Conversion Date through and including the Term Maturity
Date
LIBO Rate: 3.375%
Base Rate: 2.375%




NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 2







Borrowing Minimum:    $1,000,000
Borrowing Multiple:    $100,000



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------






PROJECTED AMORTIZATION SCHEDULE
DATE
Tranche A %
Tranche B %
Tranche A $
Tranche B $
 
 
 
 
 
September 30, 2013
TO BE CONSTRUCTED IN ACCORDANCE WITH SECTION 3.14
0.083%
NA
NA
October 31, 2013
0.083%
NA
NA
November 30, 2013
0.083%
NA
NA
December 31, 2013
0.083%
NA
NA
January 31, 2014
0.083%
NA
NA
February 28, 2014
0.085%
TO BE CONSTRUCTED IN ACCORDANCE WITH SECTION 3.14
$300,000.00
August 31, 2014
0.50%
$300,000.00
February 28, 2015
0.50%
$300,000.00
August 31, 2015
0.50%
$300,000.00
February 28, 2016
0.50%
$300,000.00
August 31, 2016
0.50%
$300,000.00
February 28, 2017
0.50%
$300,000.00
August 31, 2017
0.50%
$300,000.00
February 28, 2018
0.50%
$300,000.00
August 31, 2018
0.50%
$300,000.00
February 28, 2019
0.50%
$300,000.00
August 31, 2019
0.50%
$300,000.00
February 28, 2020
0.50%
$300,000.00
August 31, 2020
0.50%
$300,000.00
February 28, 2021
0.50%
$300,000.00
August 31, 2021
0.50%
$300,000.00
February 28, 2022
0.50%
$300,000.00
August 31, 2022
0.50%
$300,000.00
February 28, 2023
0.50%
$300,000.00
August 31, 2023
90.50%
$54,300,000.00
Total
100%
100.0%
 
$60,000,000.00








NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------




SPECIFIED LETTERS OF CREDIT




1.    TA Letter of Credit


Beneficiary:    Southern California Edison Company
Relevant Contractual Provision:    Section 13.02 of Tolling Agreement
Stated Amount:     $30,140,000 prior to the Initial Delivery Date
$90,000,000.00 on and after the Initial Delivery Date
Posting Term (per Project Document):    Closing Date through last day of
Delivery Period
Expiration Date:    7th anniversary of Closing Date
Renewals:    None.
Form    Appendix 13.04.02 of Tolling Agreement




2.    LGIA Letter of Credit


Beneficiary:    CAISO
Relevant Contractual Provision:    Section 11.5 of Large Generator
Interconnection Agreement
Stated Amount:    Up to $10,000,000
Posting Term (per Project Document):    Closing Date until completion of all
works under the LGIA
Expiration Date:    Term Conversion Date
Renewals:    None
Form    Exhibit 18 hereto


3.    DSR Letter of Credit


Beneficiary:    Administrative Agent
Relevant Contractual Provision:    Accounts Agreement
Stated Amount:    Proportionate share of up to $48,000,000



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 2

Posting Term (per Project Document):    N/A
Expiration Date:    7th anniversary of Closing Date
Renewals:    Yes
Form    Exhibit 11 of the Collateral Agreement







NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------




CB/OB APPROVAL THRESHOLDS




A. CB Approval Thresholds


 
 
Any reduction of the Contingency below $64,200,000 on or prior to the date of
the initial Borrowing of the Construction Loans.
Requisite Financing Parties.
Reallocation of the Contingency to pay for Change Orders permitted under this
Credit Agreement.
None.
Reallocation of the Contingency to pay for fees and expenses of advisors and
consultants (including legal counsel) incurred as contemplated by the
Transaction Documents in excess of the amounts then budgeted.
None.
Application of cost-savings from any completed Construction Budget category
(which completion has been confirmed by the Independent Engineer) to one or more
other Construction Budget categories.
Prior written confirmation from Independent Engineer that Construction Budget
category has been completed, such confirmation not to be unreasonably withheld,
conditioned or delayed
Reallocation of cost savings from a fixed price line item (based upon an
executed contract for that fixed price item) to one or more other Construction
Budget categories.
Prior written approval of Independent Engineer, such approval not to be
unreasonably withheld, conditioned or delayed
Reallocation of the Contingency to other Construction Budget categories.
Prior written consent of Independent Engineer.
If the aggregate amount of Contingency theretofore allocated to Change Orders,
consultant fees or other Construction Budget categories since the date of this
Credit Agreement equals or is less than $30,000,000, prior written notice to
Administrative Agent.
If the aggregate amount of Contingency theretofore allocated to Change Orders,
consultant fees or other Construction Budget categories since the date of this
Credit Agreement exceeds $30,000,000, the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed).






NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 2

B. OB Approval Thresholds


 
 
Increase in the aggregate amount of O&M Expenses set forth in any Operating
Budget in respect of the period covered thereby above 115% of the aggregate
amount of O&M Expenses set forth in the Base Case Model in respect of such
period.
Prior written approval of the Administrative Agent, in consultation with the
Independent Engineer.
Decrease in the aggregate forecast Project Revenues set forth in any Operating
Budget in respect of the period covered thereby below 85% of the aggregate
amount of Project Revenues set forth in the Base Case Model in respect of such
period.
Prior written approval of the Administrative Agent, in consultation with the
Independent Engineer.
Decrease in the forecast CFADS set forth in any Operating Budget in respect of
the period covered thereby below 85% of the forecast CFADS set forth in the Base
Case Model in respect of such period.
Prior written approval of the Administrative Agent, in consultation with the
Independent Engineer.
















NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------




COMMITMENTS


Lender and/or Issuing Bank
Tranche A
Construction Loan Commitment
Tranche B Construction Loan Commitment
Revolving Commitment
TALC Percentage
DSR Commitment
Credit Agricole Corporate and Investment Bank
4.38
%
16.67
%
0.00
%
23.33
%
8.33
%
Mizuho Corporate Bank, Ltd.
1.67
%
16.67
%
0.00
%
0.00
%
79.17
%
The Royal Bank of Scotland plc
2.08
%
16.67
%
0.00
%
27.78
%
0.00
%
ING Capital LLC
1.88
%
16.67
%
0.00
%
27.78
%
12.50
%
Union Bank, N.A.
8.33
%
16.67
%
0.00
%
0.00
%
0.00
%
Siemens Financial Services, Inc.
9.58
%
0.00
%
0.00
%
0.00
%
0.00
%
CoBank, ACB
6.88
%
0.00
%
0.00
%
0.00
%
0.00
%
DnB Nor Bank ASA
6.88
%
0.00
%
0.00
%
0.00
%
0.00
%
Landesbank Hessen Thüringen Girozentrale, New York Branch
6.88
%
0.00
%
0.00
%
0.00
%
0.00
%
Societe Generale
5.83
%
8.33
%
0.00
%
0.00
%
0.00
%
Lloyds TSB Bank plc
6.88
%
0.00
%
0.00
%
0.00
%
0.00
%
Sumitomo Mitsui Banking Corporation
6.88
%
0.00
%
0.00
%
0.00
%
0.00
%
Sovereign Bank
6.88
%
0.00
%
0.00
%
0.00
%
0.00
%
The Bank of Nova Scotia
0.00
%
0.00
%
100.00
%
21.11
%
0.00
%
CIT Capital USA Inc.
2.08
%
4.17
%
0.00
%
0.00
%
0.00
%
CIT Bank
2.08
%
4.17
%
0.00
%
0.00
%
0.00
%




NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page ii

Associated Bank, N.A.
5.21
%
0.00
%
0.00
%
0.00
%
0.00
%
Credit Industriel et Commercial
5.21
%
0.00
%
0.00
%
0.00
%
0.00
%
Landesbank Baden-Wuerttemberg, New York Branch
5.21
%
0.00
%
0.00
%
0.00
%
0.00
%
DekaBank Deutsche Girozentrale
5.21
%
0.00
%
0.00
%
0.00
%
0.00
%
 
100.00
%
100.00
%
100.00
%
100.00
%
100.00
%


















NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------




NOTICES




Administrative Agent


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


1301 Avenue of the Americas
New York, NY  10019-6022
Attn:    Lindsay Scully, Structured Finance International Agency Group
Tel:    (212) 261-3708
Fax:    (917) 849-5054
E-mail: lindsay.scully@ca-cib.com




AA Disbursement Account


Pay to:        Credit Agricole CIB
ABA:        026008073
Account Name:    Loan Syndications
Account:        01-88179-2145-00
Attention:        Agnes Castillo


AA Payment Account


Pay to:        Credit Agricole CIB
ABA:        026008073
Account Name:    Loan Syndications
Account:        01-88179-2145-00
Attention:        Agnes Castillo




Borrower


NRG West Holdings LLC
5790 Fleet Street, Suite 200
Carlsbad, CA 92008
Attn:     President
Fax:     (760) 918-0310


With a copy to:


5790 Fleet Street, Suite 200
Carlsbad, CA 92008



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 2

Attn:     Regional General Counsel
Fax:     (760) 918-0310


Jennifer A. Hein
General Counsel – West Region
NRG Energy, Inc.
5790 Fleet Street, Suite 200
Carlsbad, CA 92008
Tel:    (760) 710-2187
Fax:    (760) 918-0310
E-mail:    jennifer.hein@nrgenergy.com




Lenders


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


Applicable Lending Office and Notice Office
1301 Avenue of the Americas
New York, NY  10019-6022
Attn:    Lindsay Scully, Structured Finance International Agency Group
Tel:    (212) 261-3708
Fax:    (917) 849-5054




MIZUHO CORPORATE BANK, LTD.


Applicable Lending Office and Notice Office
Harborside Financial Center
1800 Plaza Ten
Jersey City, NJ 07311
Attn:    Maxine Bunbury
Tel:    (201) 626-9139
Fax:    (201) 626-9935
Email:    maxine.bunbury@mizuhocbus.com


THE ROYAL BANK OF SCOTLAND PLC


Applicable Lending Office and Notice Office
The Royal Bank of Scotland plc
600 Washington Blvd
Stamford, CT 06901
Attn:     Matthew Wilson, Senior Vice President, Head of Banking Middle Office
Americas



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 3

Tel:     (203) 897-7664
Fax:     (203) 873-5300
email:     matthew.wilson@rbs.com
 
The Royal Bank of Scotland plc
600 Washington Blvd
Stamford, CT 06901
Attn:     Simon Mockford, Managing Director, Portfolio Management-Power &
Infrastructure Finance
Tel:     (203) 897-3719
Fax:     (203) 873-3365
email:     simon.mockford@rbs.com
 
The Royal Bank of Scotland plc
600 Washington Blvd
Stamford, CT 06901
Attn:     Samira Siskind, Vice President, Portfolio Management- Power &
Infrastructure Finance
Tel:     (203) 897-3898
Fax:     (203) 873-3373
email:     samira.siskind@rbs.com


with a copy to:


The Royal Bank of Scotland plc
600 Washington Blvd
Stamford, CT 06901
Attn:     Matthew Wilson, Senior Vice President, Head of Banking Middle Office
Americas
Tel:     (203) 897-7664
Fax:     (203) 873-5300
email:     matthew.wilson@rbs.com
 
The Royal Bank of Scotland plc
600 Washington Blvd
Stamford, CT 06901
Attn:     Shankar Subramanyam, Banking Operations
Tel:     (203) 897-4431
Fax:     (203) 873-5019
email:     shankar.subramanyam@rbs.com
 
The Royal Bank of Scotland plc
600 Washington Blvd
Stamford, CT 06901
Attn:     Vijay Shankar, Banking Operations
Tel:     (203) 897-4431



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 4

Fax:     (203) 873-5019
email:     vijay.shankar@rbs.com




ING CAPITAL LLC
Applicable Lending Office and Notice Office
1325 Avenue of the Americas
New York, NY 10019
Attn:    Sven Wellock, Director, Utilities
Tel:     (646) 424-7204
Fax:     (646) 424-6440
Email:      Sven.Wellock@americas.ing.com


If sent electronically, with a copy to:


Steve Fischer
Email:    Steve.Fischer@americas.ing.com


Laurence Lapeyre
Email:    Laurence.lapeyre@americas.ing.com


Julie Chu
Email:    Julie.chu@americas.ing.com




UNION BANK, N.A.
Applicable Lending Office & Notice Office
445 S. Figueroa Street, 15th Floor
Los Angeles, CA 90071
Attn:    Kevin Zitar, Senior Vice President
Tel:    (213) 236-5503
Fax:    (213) 236-4096
E-mail:    Kevin.Zitar@unionbank.com




LANDESBANK BADEN-WUERTTEMBERG, NEW YORK BRANCH


Applicable Lending Office & Notice Office
280 Park Avenue, 31st Floor - West Building
New York, NY 10017
Attn:    Mary Power
Tel:    212-907-9320
Cell:    914-479-9162
Email:    Mary.Power@LBBWus.com
Web:    www.LBBW-international.com







NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 5

CREDIT INDUSTRIEL ET COMMERCIAL


Applicable Lending Office & Notice Office
4 rue Gaillon
75107 Paris Cedex 02
France
Attn:     Mark Palin / Patrick Bordes
Tel:     33 1 42 66 76 27 / 33 1 42 66 74 60
Fax:      33 1 42 66 78 38 / 33 1 42 66 78 97
Email:     palinma@cic.fr / bordespa@cic.fr




SIEMENS FINANCIAL SERVICES, INC.
 
Applicable Lending Office
170 Wood Avenue South
Iselin, NJ 08830
Attn:     Kevin Keaton
Tel:     (732) 590-6563
Fax:     (919)374-9105
E-Mail: SFSPOPS.SFS@siemens.com


with a copy to:


170 Wood Avenue South
Iselin, NJ 08830
Attn:     April Greaves-Bryan
Tel     (732) 476-3443
Fax     (919)374-9105
E-Mail: SFSPOPS.SFS@siemens.com




Notice
400 Interstate North Pkwy, Suite 1150
Atlanta, GA 30339
Attn:     Mark Brewer
Tel:    (770) 370-2230
Fax:    (770) 370-2234
E-Mail: Energy.SFS@siemens.com


ASSOCIATED BANK, N.A.


Applicable Lending Office
    



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 6

176 Snelling Ave. N
St. Paul, MN 55104
Attn:     Cheri Smith
Tel:     (651) 523-6453
Fax:     (651) 523-6462
Email: Cheri.Smith@associatedbank.com


Notice Office
2870 Holmgren Way
Green Bay, WI 54301
Attn:     Julie Nelson
Tel:     (920) 405-2840
Fax:     (920) 405-2799
Email: Julie.Nelson@associatedbank.com




SOCIETE GENERALE


Applicable Lending Office
Sabryna El Khemir
Societe Generale
1221 Avenue of the Americas
New York, New York  10020 
Tel:     (212) 278 - 5666
Fax:     (212) 278 - 6136
E-mail: sabryna.el-khemir@sgcib.com


Notice Office
Annette Megargel
Société Générale
480 Washington Blvd. –20th floor
Jersey City, NJ 07310
Tel:     201-839-8450
Fax:     201-839-8115
E-mail:  annette.megargel@sgcib.com


LLOYDS TSB BANK PLC


Applicable Lending Office
Lloyds Bank Corporate Markets
1095 Avenue of the Americas, 34th Floor
New York, NY, 10036
Attn:     Abraham Asoli, Vice President



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 7

Tel: (212) 827-3109
Fax: (212) 930-5098
Email: Abraham.Asoli@lbusa.com
 
Notice Office
Lloyds Bank Corporate Markets
1095 Avenue of the Americas, 35th Floor
New York, New York 10036
Attn:    Sarah O’Connor, Assistant Vice President    Bobby Mei – Associate
Tel:     (212) 450-0874, (212) 803-3446
Fax:    (212) 930-5033
Email:   Sarah.O’Connor@lbusa.com
Bobby.Mei@lbusa.com
         NewYorkLoansAdmin@lbusa.com




SUMITOMO MITSUI BANKING CORPORATION


Applicable Lending Office
277 Park Avenue
New York, NY 10172
Attn:     Anna Lapinska
Tel:     (212) 224-4003
Fax:     (212) 224-5222
Email: alapinska@smbclf.com


Attn:     Van Dao
Tel:     (212) 224-4389
Fax:     (212) 224-5222
Email: vdao@smbclf.com




Notice Office
277 Park Avenue
New York, NY 10172
Attn:     Antonette Mendoza
Tel:     (212) 224-4786
Fax:     (212) 224-4391
Email: antonette_mendoza@smbcgroup.com




LANDESBANK HESSEN THÜRINGEN GIROZENTRALE, NEW YORK BRANCH


Applicable Lending Office and Notice Office





NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 8

420 Fifth Avenue
New York, NY 10018-2729
Attention: David Leech (credit notices)
Tel:     212-703-5303
Fax:     212-703-5256
Email:     david.leech@helabany.com


Gudrun Dronca (operational notices)
Tel:     212-703-5244
Fax:     212-703-5256
Email:     gudrun.dronca@helabany.com
 




DEKABANK DEUTSCHE GIROZENTRALE


Applicable Lending Office
DekaBank Deutsche Girozentrale
Mainzer Landstrasse 16
60325 Frankfurt (Main)
Germany
Attn:     Mrs. Stefania Merletti-Iwanowsky
Phone:     +49-69-7147-2349
Fax:     +49-69-7147-5087
Email:     kredit-support.kreditservice@deka.de


Notice Office
DekaBank Deutsche Girozentra le
Mainzer Landstrasse 16
60325 Frankfurt (Main)
Germany
Attn.:     Mr. Achim Grobosch
Phone:     +49-69-7147-5895
Fax:     +49-69-7147-3809
Email:     achim.grobosch@deka.de / international-finance@deka.de






SOVEREIGN BANK


Applicable Lending and Notice Office
Sovereign Bank
450 Penn Street
Reading, PA 19602
Attn:    Susan Kissinger, COML Ops Specialist
Tel:     610-988-1617



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 9

Fax:    484-338-2831
Email:    participations@sovereignbank.com


with a copy to:
    
Sovereign Bank
75 State Street
Boston, MA 02109
Attn:     Robert Lanigan, Senior Global Banker
Tel:     617-346-7384
Fax:    617-757-3567
Email:    rlanigan@sovereignbank.com


Sovereign Bank
75 State Street
Boston, MA 02109
Attn:     Daniela Hofer, Global Banker
Tel:     617-346-7365
Fax:     617-757-3567
Email: dhofer@sovereignbank.com


Santander Investment Securities Inc
45 East 53rd Street
New York, NY 10022
Attn:     Manuel Garcia Lizasoain, Assistant Vice President
Tel:     212-583-4639
Fax:     212-407-7850
Email: mgarcializasoain@santander.us


Banco Santander SA - New York Branch
45 East 53rd Street
New York, NY 10022
Attn:     Manuel Perez, Vice President
Tel:     212-407-0997
Fax:     212-407-7850
Email: mperez@santander.us




DNB NOR BANK ASA
    
          Applicable Lending Office
DnB NOR Bank ASA
200 Park Avenue, 31 floor, New York, N.Y 10166
Attn:     Mark Dennes
Tel:    (212) 681-3929
Fax:    (212) 681-3800    Email:  mark.dennes@dnbnor.no


Notice Office
DnB NOR Bank ASA
333 Clay street, suite 3950, Houston, TX 77002
Attn:    Alberto Caceda
Tel:    (832) 214-5807
Fax:    (832) 214-5839    Email:    alberto.caceda@dnbnor.no





NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 10

THE BANK OF NOVA SCOTIA


Applicable Lending Office
One Liberty Plaza
New York, NY, 10006
Attn: Joshua Dale
Tel: (212) 225-5383
Fax: (212) 225-5480
Email: joshua_dale@scotiacapital.com


Notice Office
One Liberty Plaza
New York, NY, 10006
Attn: Joshua Dale
Tel: (212) 225-5383
Fax: (212) 225-5480
Email: joshua_dale@scotiacapital.com


COBANK, ACB


Applicable Lending Office and Notice Office
5500 South Quebec Street
Greenwood Village, CO 80111
Attn: Graham Kaiser
Tel: (303) 740-4386
Fax: (303) 740-4021
Email: agencybank@cobank.com


5500 South Quebec Street
Greenwood Village, CO 80111
Attn: Lori Kepner
Tel: (303) 740-6535
Fax: (303) 224-2579
Email: lkepner@cobank.com


CIT CAPITAL USA Inc. and CIT BANK





NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 11

Applicable Lending Office and Notice Office
CIT Energy
11 West 42nd Street
New York, NY 10036
Attn: Joseph Gyurindak, Director
Head of Portfolio Management
Tel: (212) 461-5263
Fax: (212) 771-6023
Email: joseph.gyurindak@cit.com











NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------






SEPARATENESS PROVISIONS


The Borrower Parties shall maintain their existence separate and distinct from
any other Person, including taking the following actions:
Maintaining in full effect each such party’s existence, rights and franchises as
a limited liability company existing under the laws of the State of Delaware and
obtaining and preserving their respective qualification to do business in each
jurisdiction in which such qualification is or will be necessary to protect the
validity and enforceability of its respective LLC Agreement and each other
instrument or agreement necessary or appropriate to properly administer its
respective LLC Agreement and permit and effectuate the transactions contemplated
in its respective LLC Agreement;
Maintaining their own deposit accounts, separate from those of the Pledgor and
its respective Affiliates;
Conducting all material transactions between each Borrower Party and any of
their respective Affiliates on an arm’s length basis on commercially reasonable
terms;
Allocating fairly and reasonably the cost of any shared office space with the
Pledgor or any of its respective Affiliates;
Conducting their affairs separately from those of the Pledgor or any of its
respective Affiliates and maintaining accurate and separate books, records and
accounts;
Acting solely in their own limited liability company name and not that of any
other Person, including the Pledgor or any of its respective Affiliates, and at
all times use their own stationary, invoices and checks separate from those of
the Pledgor and its respective Affiliates;
Not holding itself out as having agreed to pay, or as being liable for, the
obligations of the Pledgor or any of its respective Affiliates;
Not commingling their assets with those of any other Person;
    



NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------


Page 2

Paying their own obligations out of their own funds;
Observing all corporate formalities required under its LLC Agreement and, in the
case of the Borrower, its Certificate of Formation, dated July 18, 2008 (as
amended June 2, 2010), in the case of the Procurement Sub, its Certificate of
Formation, dated June 2, 2010 and, in the case of the Project Owner, its
Certificate of Formation, dated February 26. 2008;
Paying the salaries of their own employees;
Not acquiring obligations of their members or any of their respective
Affiliates;
Each such Borrower Party holding itself out as a separate entity;
Not forming, acquiring or holding any subsidiaries;
Paying their debts and liabilities (including, as applicable, shared personnel
and overhead expenses) from their own assets;
Maintaining separate financial statements (including not listing its assets on
the financial statements of any other Person); provided that Borrower Parties’
assets may be included in a consolidated financial statement of its Affiliates
so long as (i) appropriate notations are made on such consolidated financial
statements to indicate separateness of the Borrower Parties and such Affiliates
and to indicate that the Borrower Parties’ assets and credit are not available
to satisfy the debts and other obligations of such Affiliates or any other
Person and (ii) such assets shall be listed on each Borrower Party’s own
separate balance sheet; and
Filing each Borrower Party’s own tax returns (to the any such Borrower Party is
required to file any such tax returns).


“LLC Agreement” means any of the Third Amended and Restated Limited Liability
Company Agreement of the Borrower, dated as of June 21, 2011, entered into by
the Pledgor, the Third Amended and Restated Limited Liability Company Agreement
of the Project Owner, dated as of June 21, 2011, entered into by the Borrower,
or the Amended and Restated Limited Liability Company Agreement of the
Procurement Sub, dated as of June 21, 2011, entered into by the Borrower, as
applicable.







NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------




INDEPENDENT CONSULTANTS’ REPORTS




Independent Engineer
    
As set forth in the Independent Engineer’s Report – El Segundo Energy Center,
dated August 23, 2011, by SAIC Energy, Environmental & Infrastructure, LLC.
        
Insurance Consultant


As set forth in the Insurance Report on El Segundo Power Project, dated August
23, 2011, by Moore-McNeil, LLC.











NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------




MAJOR MILESTONE DATE EXTENSIONS


 
 
 
Scheduled Delivery Dates
(as currently defined in the
Equipment Services Agreement)
 
 
Scheduled Delivery Date for
Gas Turbine Longitudinal
March 2, 2012
April 1, 2012
Scheduled Delivery Date for
Gas Turbine Step Up Transformer
March 13, 2012
April 11, 2012
Scheduled Delivery Date for
Gas Turbine Generator
March 5, 2012
April 3, 2012
Scheduled Delivery Date for
GT Electrical Package
February 29, 2012
March 29, 2012
Scheduled Delivery Date for
HRSG First Delivery Structural Steel
December 2, 2011
January 1, 2012
Scheduled Delivery Date for
HRSG Modules
March 7, 2012
March 7, 2012
Scheduled Delivery Date for
Steam Turbine Assembly
June 1, 2012
June 1, 2012
Scheduled Delivery Date for
Steam Turbine Generator
June 1, 2012
June 1, 2012
Scheduled Delivery Date for
ACHE First Delivery Structural Steel
January 1, 2012
February 1, 2012
Scheduled Delivery Date for
ACHE Air Cooler Fan Assembly
May 2, 2012
May 31, 2012
Mechanical Completion Guaranteed Dates
(as currently defined in the BOP Contract)
 
 
Mechanical Completion Guaranteed Date for
HRSG Hydro Final Flush
September 18, 2012
November 18, 2012
Mechanical Completion Guaranteed Date for
CTG First Fire
October 21, 2012
December 21, 2012
Mechanical Completion Guaranteed Date for
STG Synchronization
December 19, 2012
February 18, 2013
Substantial Completion Guaranteed Date
(as currently defined in the
Equipment Services Agreement)
May 31, 2013
May 31, 2013














NEWYORK 8115155 (2K)
 
 




--------------------------------------------------------------------------------




TERM CONVERSION OPINION MATTERS


I.
Addressees:

To the Secured Parties and the Agent Referred to Below
c/o Credit Agricole Corporate and Investment Bank, as Administrative Agent
1301 Avenue of the Americas New York, NY 10019-6022    
II.
Opinion Parties: The Borrower Parties, the Pledgor and any other Affiliate of
the Borrower that is a party to any Transaction Document.

III.
Opinion Documents: Additional Project Documents

IV.
Opinion Laws: Federal, California, New York and Delaware

V.
Opinions:

A.
Corporate Housekeeping Opinions

Each of the opinions set forth in the in-house opinion referenced in Section
4.1(m)(i) of the Credit Agreement.
B.
Enforceability, No Violation of Laws and No Consents

Each of the opinions set forth in paragraphs (a) and (b) of the opinion of Jones
Day referenced in Section 4.1(m)(ii) of the Credit Agreement.
C.
Federal Energy Regulatory; Federal Permitting

The Borrower has filed with FERC a Notice of Self-Certification as an EWG and
FERC has issued a Notice of Effectiveness with respect thereto, and such Notice
of Effectiveness is final and in full force and effect.
Each of the opinions set forth in paragraphs (8), (9) and (10) of the opinion of
Jones Day referenced in Section 4.1(m)(iii) of the Credit Agreement.
D.
Environmental; State Energy Regulatory; State and Local Permitting

Each of the opinions set forth in the opinion of Stoel Rives LLP referenced in
Section 4.1(m)(iv) of the Credit Agreement, in each case, as they relate to the
use, owernship and/or operation of the Project; provided, that the first
sentence of paragraph C4 shall be modified as follows:
“Each of the permits set forth in Part B of Schedule I is not required to be
obtained as of the date of this opinion and is not obtainable until after a
period of operations.”



NEWYORK 8115155 (2K)
 
 


